wdm

411

 

t
t
'
I
'
I

1
I

 

|
t
5

 

ORIGINAL ! ( :

1)

|

UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF COLUMBIA AY,

UNITED STATES OF AMERICA . DOCKET NO. CR 89-162-1, -
-3, -4, -5, -6, -10, -19, “50
| =22, -23 Qbus

vs. | WASHINGTON, D.C. Tvrsda,, eb IMD
SRO TOUR NOPE Ete a

RAYFUL EDMOND, III, ET AL., - 10:00 A.M.
DEFENDANTS.

. . e . . . . . . °

BEFORE THE HONORABLE CHARLES R. RICHE
UNITED STATES DISTRICT JUDGE

TRANSCRIPT OF SENTENCING ;
APPEARANCES:
FOR THE GOVERNMENT: BETTY ANN SOIEFER, ESQ.
FOR THE DEFENDANTS:
JERRY MILLINGTON #5 JOSEPH CONTE, ESQ. |
COURT REPORTER: WILLIAM D. MC ALLISTER
OFFICIAL COURT REPORTER
ROOM 4806-B, U.S. COURTHOUSE
WASHINGTON, D.C. 20001
(202) 371-6446

PROCEEDINGS RECORDED BY STENOMASK, TRANSCRIPT PRODUCED
FROM DICTATION

'PAGES 1 THROUGH 119

FILED

SEP 1 2 2019

Clerk, U.S. District and
Bankruptcy Courts _

Pg oe yee be
sae fog a* 42 awe &
wdm

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS
(DEFENDANT PRESENT. )
THE CLERK: THIS IS THE CASE IN THE MATTER OF UNITED
STATES OF AMERICA VERSUS JERRY MILLINGTON. CRIMINAL NUMBER 89- ,
162-05. FOR THE GOVERNMENT, BETTY ANN SOIEFER. FOR THE
DEFENDANT, JOSEPH CONTE.

MR. CONTE: GOOD MORNING, YOUR HONOR. AS WE

DISCUSSED EARLIER, I AM GOING TO ASK FOR A CONTINUANCE IN THIS
MATTER FOR SEVERAL REASONS. ONE, THE GOVERNMENT, THE PROBATION
OFFICER AND I MET THIS MORNING AT 8:30. AS THE COURT KNOWS, WE
ARE AT A POSITION WHERE WE STILL HAVE NUMEROUS DIFFERENCES OF
|, OPINION AS TO THE EVIDENCE ADDUCED AT TRIAL AND THE EVIDENCE
| HAT SHOULD GO INTO THE PRE-SENTENCE REPORT. I HAVE NOT FULLY

|
HAD TIME TO SYNOPSIZE THOSE DIFFERENCES SO THAT I CAN PRESENT A
UNIFIED POSITION AT SENTENCING. |

 

SECONDLY, YOUR HONOR, MY CLIENT WAS AWAKEN AT 2:00

JA.M. THIS MORNING TO TRAVEL HERE FROM PETERSBURG. HE HAS NOT i
\ HAD DINNER SINCE LAST EVENING, AND I'M NOT SURE THAT HE HIMSELF |
IS PHYSICALLY PREPARED TO PROCEED TO SENTENCING UNDER THOSE :

CIRCUMSTANCES.

 

THE COURT: MR. CONTE, YOU FILED ON FEBRUARY 12, AND
THIS IS FEBRUARY 20, A COMPREHENSIVE MEMORANDUM WHICH WAS |
SUBMITTED TO ME CONCERNING ALLEGED FACTUAL INACCURACIES IN THE
PRE-SENTENCE INVESTIGATION REPORT AND A RESPONSE TO THE

GOVERNMENT'S MEMORANDUM CONCERNING THE SAME AND THE ADDENDUM TO
wdm L 5
1 |' THE P.S.I.

2 THE COURT HAD REVIEWED SOME EIGHT, I THINK, IN

3 || SUMMARY FASHION, ARGUMENTS YOU'VE MADE AND ALSO HAS JUST HAD A
4 | DISCUSSION WITH THE PROBATION OFFICERS WHO HAVE ADVISED THAT

5 vou WERE GOING TO MOVED TO STRICT THE PORTION OF THE OFFENSE

6 || CONDUCT SECTION DEALING WITH THE MATTERS PERTAINING TO MS.

7 || DEBORAH PHILLIPS.

8 MR. CONTE: THAT'S CORRECT.

 

9 THE COURT: I DON'T KNOW WHAT OTHER ARGUMENT YOU
10 || COULD MAKE. I DO WANT TO ADVISE YOU THAT YOUR ARGUMENT ABOUT

11 |} THE YOUTH CORRECTIONS ACT CONVICTION OF YOUR CLIENT HAS BEEN

 

12 | ARGUED BEFORE ON BEHALF OF OTHER CLIENTS.

13 |, ONE OF THE LAWYERS WITHDREW THAT AFTER CONSULTING

14 | WITH THE GUIDELINES AND ADMITTED CORRECTLY THAT A SET-ASIDE OF

15 |} A ¥.C.A. CONVICTION IS NOT AN EXPUNGEMENT AND MUST BE COUNTED.

16 |}SO THAT'S A FRIVOLOUS ARGUMENT FOR ANY LAWYER TO MAKE.

17 MR. CONTE: YOUR HONOR, I THINK THE ARGUMENT THAT

18 i MAKING, AND I DON'T DISAGREE THAT A SET-ASIDE SHOULD BE

19 || COUNTED. IT'S IN THE GUIDELINES UNDER THE OFFENSE SECTION THAT
20 || SPECIFICALLY STATES THAT SET-ASIDE CONVICTIONS SHOULD BE

21 |, COUNTED.

 

 

22 THE COURT: SHOULD BE COUNTED.
23 MR. CONTE: SHOULD BE COUNTED, YES, YOUR HONOR.
24 THE COURT: YOU'RE RIGHT.

25 MR. CONTE: OUR CONTENTION IS THAT IT WAS AN
wdm

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

4

|
| INDETERMINANT SENTENCE AND THE GUIDELINES REQUIRE A SENTENCE OF
| ONE YEAR OR MORE.

THE COURT: YOUR CLIENT SERVED MORE THAN A YEAR, DID

“HE NOT?
i
| MR. CONTE: YES, YOUR HONOR, BUT THE GUIDELINES SAY A |
SENTENCE OF A YEAR OR MORE, AND THE SENTENCE WAS AN
INDETERMINANT YOUTH ACT SENTENCE.

THE COURT: I UNDERSTAND THAT, MR. CONTE, AND THAT
ARGUMENT HAS BEEN WITHDRAWN ALSO, AND TO THE EXTENT THAT YOU
REQUIRE THE COURT TO RULE, THAT'S OVERRULED AND DENIED. THAT
WILL BE COUNTED.

I KNOW WHAT YOUR ARGUMENTS ARE, AND YOUR REQUEST FOR
A CONTINUANCE IS DENIED. YOU'VE HAD THIS P.S.I. SINCE FEBRUARY
2 AND HAD MORE THAN AMPLE TIME TO CONSIDER IT. YOU WERE
OFFERED AN OPPORTUNITY TO GO TO PETERSBURG WITH THE DEFENSE

LAWYERS. YOU ELECTED NOT TO GO. YOU WENT DOWN ON YOUR OWN,

DID NOT GET YOUR CLIENT TO SIGN IT BECAUSE I WAS ADVISED BY THE

 

PROBATION OFFICER YOU FORGOT IT.

MR. CONTE: THAT'S CORRECT, YOUR HONOR.

| THE COURT: THAT'S ALL RIGHT. NO SIN IN THAT. I

 

|

|MERELY ASK YOU TO GET YOUR CLIENT TO SIGN IT NOW.

; MR. CONTE: I CAN DO THAT. LET ME JUST STATE, YOUR
i I

| HONOR ~-

THE COURT: IT'S IN HIS INTEREST -- IT'S IN YOUR

5 ., CLIENT'S INTEREST TO KNOW WHAT HIS SENTENCE IS GOING TO BE.
wam

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

I DO HAVE

ISN'T THAT RIGHT, MR. MILLINGTON?

THE DEFENDANT: YES, SIR.

MR. CONTE: WE DON'T DISAGREE WITH THAT, YOUR HONOR.
A FEW THINGS TO SAY IN THAT REGARD, THOUGH ~--

THE COURT: YOU CAN SAY ANYTHING YOU WANT.

MR. CONTE: AT THE TIME OF THE BUS TRIP WHICH THE

COURT ARRANGED, MY CLIENT'S PRE-SENTENCE REPORT WAS NOT EVEN

| DONE AT THAT TIME.

THE COURT: WHAT WAS THE DATE YOU WENT TO PETERSBURG?

MR. HUNT: I BELIEVE IT WAS THE 315T OF JANUARY.

THE COURT: THAT'S RIGHT.

MR. HUNT: THE PRE-SENTENCE WASN'T COMPLETED.

THE COURT: THE REASON IT WAS NOT DONE THEN WAS

BECAUSE YOU WENT ON VACATION.

MR. HUNT: YOUR HONOR, IT WAS REASSIGNED FROM MR.

TERZA TO MYSELF.

THE COURT: AND YOU TOLD MR. CONTE YOU WERE GOING ON

VACATION BEFOREHAND, WOULD THAT BE ALL RIGHT WITH HIM TO

POSTPONE IT UNTIL THE 2ND, AND HE SAID YES, IS THAT RIGHT?

VACATION,

GET IT BY

MR. HUNT: THAT IS RIGHT.

MR. CONTE: I HAVE NO OBJECTION TO MR. HUNT TAKING A
YOUR HONOR.

THE COURT: WELL, YOU TOLD HIM IT WAS ALL RIGHT TO

THE 2ND OF FEBRUARY.

MR. CONTE: THAT IS CORRECT, YOUR HONOR, AND I GOT IT '
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

|

 

‘
|

“THE 2ND OF FEBRUARY, I TRAVELED MYSELF TO PETERSBURG AND SPOKE
'TO MR. MILLINGTON AT LENGTH ON THE 4TH. I FILED MY RESPONSES,
‘aS THE COURT MAY NOTE, WITHIN THE 10 DAYS REQUIRED BY TITLE 18,
“UNITED STATE CODE.

I DID NOT HAVE THE OPPORTUNITY OR I DID NOT MEET WITH
“THE PROBATION OFFICE AND MS. SOIEFER UNTIL THIS MORNING. I WAS
“ANTICIPATING SENTENCING ON MARCH 1ST PURSUANT TO THIS COURT
|
ORDER.
| THE COURT: PURSUANT TO WHAT?

MR. CONTE: THE ORDER OF THIS COURT.

THE COURT: THAT WAS A MISTAKE AND YOU WERE ADVISED
OF THAT SEVERAL DAYS AGO BECAUSE YOU KNOW AND KNEW THAT I HAD
ALREADY SET THE TRIAL TO BEGIN ON MONDAY, FEBRUARY 26.

MR. CONTE: JI KNEW THAT. I JUST ASSUMED THAT MY

SENTENCING WOULD BE DURING A LUNCH BREAK IN THAT TRIAL.

THE COURT: I REALLY CAN'T DO THAT WITH ALL THESE

|

| OBJECTIONS YOU HAVE MADE. THERE IS NO WAY WE CAN DO IT. AS

| YOUR CLIENT JUST SAID A MOMENT AGO, HE WANTS TO BE SENTENCED

+; NOW.

 

ISN'T THAT RIGHT, MR. MILLINGTON?

DEFENDANT MILLINGTON: YES, SIR.

MR. CONTE: I DON'T THINK MY CLIENT --
THE COURT: HE JUST SAID SO TWICE.

MR. CONTE: MAY I CONSULT WITH MY CLIENT, YOUR HONOR?

THE COURT: ALL RIGHT. DO YOU WANT TO GO TELL HIM
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

NOT TO SAY THAT? HE SAID IT TWICE. --
(PAUSE. )

MR. CONTE: VERY WELL, YOUR HONOR. OVER MY REQUEST
‘To THE CONTRARY, MY CLIENT IS WILLING TO PROCEED TODAY.
! THE COURT: ALL RIGHT. THANK YOU. LET'S PROCEED.

DO YOU HAVE ANYTHING TO SAY BEFORE THE COURT IMPOSES
| SENTENCE OTHER THAN WHAT IS IN YOUR MEMORANDUM?

MR. CONTE: YES, YOUR HONOR. EVERYTHING IN MY
MEMORANDUM I THINK NEEDS TO BE DISCUSSED TODAY, YOUR HONOR.

THE COURT: ALL RIGHT. I HAVE CONSIDERED THAT. IS
THERE ANYTHING ELSE YOU WANT ME TO CONSIDER?

MR. CONTE: IS THE COURT NOT GOING TO HEAR ANYTHING
ON MY MEMORANDUM?

THE COURT: I HAVE REVIEWED YOUR MEMORANDUM MOST

CAREFULLY. I HAVE MADE NOTES ON IT.

MR. CONTE: MAY I CONFER WITH MY CLIENT?

THE COURT: SURELY, AND THE PROBATION OFFICER HAS
CONSIDERED IT, TOO.

MR. CONTE: YOUR HONOR, WE HAVE AGREED THAT PAGE 1
WILL BE AMENDED TO REFLECT 1009 PECONIC PLACE.

THE COURT: 1009?

MR. CONTE: THAT IS CORRECT, YOUR HONOR.

THE COURT: OKAY. FINE.
| MR. CONTE: YOUR HONOR, WE ARE AT A DISAGREEMENT AS

TO PAGE 2.

 
ajh

10

11

l2

13

14

15

16

17

18

19

20

21

22

23 |

THE COURT: YES.

MR. CONTE: THE LANGUAGE OF THE VERY FIRST SENTENCE,
WHICH IS A LONG SENTENCE WHICH ENDS ABOUT TWO-THIRDS OF THE WAY
DOWN THE PARAGRAPH WITH THE LINE SECTION 883 --

THE COURT: GIVE ME THE LINE.

MR. CONTE: YOUR HONOR, IT IS THE WHOLE FIRST LINE,

AND IT RUNS FOR --

 

THE COURT: JUST TELL ME WHAT LINE IT IS, SIR.

MR. CONTE: THE FIRST LINE, IT IS THE FIRST 23 LINES.

/IT IS ONE SENTENCE ENCOMPASSING 23 LINES.
THE COURT: YES.

MR. CONTE: NOW, THAT SENTENCE SAYS, IN THE PLAIN
ENGLISH LANGUAGE TRANSLATION OF THAT SENTENCE, THAT MY CLIENT
| was CHARGED WITH CONTINUING CRIMINAL ENTERPRISE, CONSPIRACY,
ALL THE OFFENSES LISTED IN THAT FIRST SENTENCE.

THE PLAIN ENGLISH LANGUAGE TRANSLATION OF THAT
SENTENCE SAYS THAT MY CLIENT WAS CHARGED WITH EACH OF THOSE
OFFENSES, WHICH IS NOT CORRECT. MY CLIENT WAS ONLY CHARGED

WITH TWO OFFENSES OUT OF THE ENTIRE INDICTMENT.

 

NOW, MR. HUNT HAS ADVISED --

THE COURT: THAT IS NOT CORRECT. YOUR CLIENT WAS

 

' ONLY CONVICTED THUS FAR OF TWO COUNTS IN THE WHOLE INDICIMENT.
MR. CONTE: WELL, WE ARE TALKING ABOUT THE RETYPED
-INDICTMENT, YOUR HONOR.

THE COURT: CORRECT. AND I UNDERSTAND THAT HE IS NOT
10

11

12

13

14

15

16

17

18

19

 

CHARGED WITH THE CRIME OF CONTINUING CRIMINAL ENTERPRISE. THE
COURT UNDERSTANDS THAT.

MR. CONTE: MY POSITION, YOUR HONOR, IS THIS PRE-
SENTENCE REPORT WILL GO IN HIS JACKET WITH THE FEDERAL
CORRECTIONAL INSTITUTE. IT WILL BE PART OF HIS RECORD.

THE COURT: WHAT YOU DON'T UNDERSTAND, MR.
MILLINGTON, IS THIS. YES, THE PRE-SENTENCE INVESTIGATION

REPORT DOES FOLLOW A DEFENDANT THROUGHOUT HIS INCARCERATION.

FIRST SENTENCE DOES MAKE IT APPEAR THAT YOUR CLIENT AND SOME
OTHERS WERE CHARGED WITH VIOLATING COUNT 1, AND TO THE EXTENT
THAT THAT IS SO, IF IT IS SO, THAT IS A MISTAKE, AND I HAVE

ALWAYS CONSIDERED IT A MISTAKE. YOU DON'T GIVE THE COURT ANY

 

‘NOT FAIR.
' MR. CONTE: YOUR HONOR, I KNOW THIS COURT KNOWS WHAT
t

;MY CLIENT IS CHARGED WITH. I AM CONCERNED WITH THE BUREAU OF

'

_CORRECTIONS PEOPLE FOR THE NEXT -—-

THE COURT: THERE IS NO SUCH THING AS THE BUREAU OF

20 | CORRECTIONS. IT IS THE FEDERAL BUREAU OF PRISONS IN CASE YOU

21

22

24

25

_NEED TO KNOW.

MR. CONTE: VERY WELL, YOUR HONOR.

I
t
ti

|
|
|

i

\

THE COURT: YOU'RE NOT IN THE SUPERIOR COURT ANY

| MORE. MAYBE YOU HAD BETTER GO BACK ACROSS THE STREET AND

‘PRACTICE LAW OVER THERE.

t

HOWEVER, LET ME SAY TO YOU, YOU ARE CORRECT, THAT THE

'CREDIT FOR REALIZING WHAT YOUR CLIENT IS CHARGED WITH. ‘THAT IS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

a

 

5
t

 

 

10

MR. CONTE: MY APOLOGIES TO THE COURT.

THE COURT: I WOULD THINK SO. WHAT ELSE DO YOU HAVE?

MR. CONTE: YOUR HONOR, ALL WE ARE ASKING IS THAT

| THESE CHANGES BE TYPED AND INCLUDED IN THE REPORT.

THE COURT: DID YOU TELL THAT TO THE PROBATION

OFFICE?

MR. CONTE: YES. THEIR POSITION IS THAT IT WOULD

ELONGATE THE REPORT TO TWO OR THREE PAGES, AND THAT TO SAVE

MONEY AND TIME, THAT THEY ARE NOT WILLING TO DO THAT.

THE COURT: WELL, LET ME TELL YOU SOMETHING. YOU ARE

PRESUMED TO KNOW THE LAW. OTHERWISE, YOU ARE NOT ENTITLED TO

BE ON THE CRIMINAL JUSTICE ACT LIST OF APPROVED ATTORNEYS. BUT

I AM GOING TO TELL YOU SOMETHING. THE PRONOUNCEMENT OF

SENTENCE IS WHAT GOVERNS, NOT EVEN THE JUDGMENT AND COMMITMENT,

'WITH RESPECT TO EACH DEFENDANT.

UNDER THE LAW, THE COURT REPORTER WILL PREPARE THE

VERSION OF WHAT THE COURT SAYS IN PRONOUNCING SENTENCE. THAT

1S THE LAW THAT CONTROLS, AND THERE WILL BE NO CRIME OF

CONTINUING CRIMINAL ENTERPRISE INSOFAR AS YOUR CLIENT IS

CONCERNED.

3,

NOW, PROCEED WITH YOUR NEXT POINT.
MR. CONTE: VERY WELL, YOUR HONOR. YOUR HONOR, PAGE

PARAGRAPH 5, WE DO NOT BELIEVE THAT THE GOVERNMENT EVER

| ESTABLISHED THREE LEVELS OF RESPONSIBILITY WITHIN THE, QUOTE,

in
uy

: “EDMOND ORGANIZATION."

|
i
i
il

'
'
10

di

12

13

14

15

16

17

THE COURT: ALL RIGHT. NEXT?
MR. CONTE: PAGE 3, PARAGRAPH 5. YOUR HONOR, MY

|| CLIENT WAS CHARGED WITH POSSESSION WITH INTENT TO DISTRIBUTE

i

|| AND DISTRIBUTION IN EXCESS OF 5 KILOGRAMS OF A MIXTURE AND

 

 

18

19

20

21

22

24

25

/SUBSTANCE CONTAINING A DETECTABLE AMOUNT OF COCAINE.

OUR POSITION IS, YOUR HONOR, THAT --

|

THE COURT: PARDON ME. WHERE IS THAT?

MR. CONTE: THE COURT'S INDULGENCE. IN THE SECOND
}

|

SENTENCE --

THE COURT: THE SECOND SENTENCE, PAGE WHAT?

MR. CONTE: PAGE 3, PARAGRAPH 5.

THE COURT: THE SECOND SENTENCE. THREE LEVELS OF
RESPONSIBILITY?

MR. CONTE: YES, YOUR HONOR.

THE COURT: LET ME TELL YOU ABOUT THOSE SENTENCES
STARTING WITH THE WORD YOU JUST MENTIONED, THERE WERE THREE
LEVELS OF RESPONSIBILITY.

THE QUESTION THAT IS PERTINENT IN CONNECTION WITH

 

|| SENTENCING, MR. CONTE, IS WHETHER YOUR CLIENT OR ANY OTHER
us

Li

DEFENDANT PLAYED A MAJOR ROLE IN THE COMMISSION OF THE INSTANT

OFFENSE FOR WHICH HE STANDS CONVICTED BY THE JURY.

THAT IS THE QUESTION. IT IS NOT WHAT THE GOVERNMENT

CALLED HIM. IT IS THE WORD THAT I UTILIZED BASED ON THE TRIAL

| TESTIMONY WHICH IS WHAT I AM GOING TO RELY ON IN DETERMINING
}

WHAT HIS APPROPRIATE AND PROPER ROLE IS IN THIS OFFENSE, AND I
ajh
1 ||}CALL YOUR ATTENTION TO GUIDELINE 3B1.B.
2 THAT IS THE FACTUAL BASIS UPON WHICH THE COURT WILL
3 || MAKE THAT DETERMINATION, NOT WHAT MS. SOIEFER SAID IN HER
4 ||}OPENING STATEMENT, NOT WHAT MR. TAPP SAID IN HIS FINAL
5 || ARGUMENT.
6 AS I TOLD YOU, I AM NOT GOING TO RELY ON THE RAW

7 ||FILES OR WHAT THE UNITED STATES PROBATION OFFICE RELIED UPON IN

 

8 | CONNECTION WITH DEBORAH PHILLIPS OR ANYBODY ELSE, ALTHOUGH cHAT |
9 Is ENTIRELY APPROPRIATE AND PROPER FOR THEM TO DO SO, ENTIRELY
10 | APPROPRIATE FOR THEM TO DO SO. I JUST DON'T NEED IT IN THIS
11 | CASE.

12 MR. CONTE: THE COURT DOESN'T NEED IT TO IMPOSE

13 ||SENTENCE. THE COURT CAN TAKE THE INFORMATION ADDUCED AT TRIAL.
14 || BUT THERE IS A SECOND PROBLEM WITH THAT, YOUR HONOR.

15 THE COURT: ALL RIGHT. WHAT IS THAT?

16 MR. CONTE: THAT IS THE PROBLEM I HAVE ADDRESSED

17 || BEFORE, THE FACT THAT THIS PRE-SENTENCE REPORT WILL FOLLOW MR.
18 ||MILLINGTON FOR THE REST OF HIS LIFE.

19 THE COURT: WELL, THE TRANSCRIPT WILL FOLLOW HIM THE

20 ||REST OF HIS LIFE, AND THAT WILL BE THE DETERMINING FACTOR, AND |

 

 

21 }I AM SURE YOU WILL AGREE WITH MR. NESBITT THAT THE COURT MAY,
22 “WITH YOUR PERMISSION, PREPARE FULL POST-FINDINGS OF FACT AND

23 | CONCLUSIONS OF LAW BASED ON THE TRIAL RECORD. HOPEFULLY, IF IT
24 | CAN FIND TIME, IT WILL DO SO, AND I ASSUME YOU HAVE No

25 || OBJECTIONS TO DOING THAT LATER.
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

13
MR. CONTE: IF THE COURT INTENDS TO DO THAT, WE
WOULDN'T OBJECT CERTAINLY.
THE COURT: OH, YOU WOULD. WELL, NOBODY ELSE HAS
OBJECTED.

MR. CONTE: WOULD NOT OBJECT, YOUR HONOR.

 

 

THE COURT: ALL RIGHT. THANK YOU.

i MR. CONTE: MORE IMPORTANTLY, YOUR HONOR, THE AMOUNT
(OF THE SUBSTANCE ALLEGED IN THIS PARAGRAPH GOES TO THE

| COMPUTATION OF THE GUIDELINE RANGE.

| THE COURT: IT SURE DOES, AND UNDER THE LAW,

‘CONSPIRACY, AS WELL AS THE GUIDELINES, THE QUANTITY OF DRUGS AS

\
4

|) DETERMINED BY THE PROBATION OFFICE AND CALCULATED UNDER THE

i

iGUIDELINES PROVIDES THAT THE DEFENDANT IS RESPONSIBLE, NOT ONLY
FOR THE GUNS, BUT THE QUANTITY OF DRUGS AS FOUND BY THE JURY IN ©
CONNECTION WITH THE CONSPIRACY.
EACH DEFENDANT IS RESPONSIBLE FOR THE CONDUCT OF ALL
OTHERS IN CONNECTION WITH THE CONSPIRACY, AND THE CONDUCT OF
ALL MEMBERS OF THE CONSPIRACY IS ATTRIBUTABLE TO EACH AND BVERY |
MEMBER OF THAT CONSPIRACY UNDERTAKEN IN CONNECTION WITH THE
CRIMINAL CONDUCT FOR WHICH THIS DEFENDANT HAS BEEN FOUND GUILTY
AND WHICH WAS REASONABLY FORESEEABLE BY THE DEFENDANT.

THE COURT HAS MADE A FINDING OF FACT, AND DOES SO

AGAIN, THAT MR. MILLINGTON NOT ONLY WAS A MEMBER OF THE

CONSPIRACY, BUT HE IS RESPONSIBLE FOR THE DRUGS, AS WELL AS THE

 

GUNS, IN EXCESS OF 5 KILOGRAMS OF COCAINE AND IN EXCESS OF 50

 
ajh

10

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25

 

1

 

GRAMS OF COCAINE BASE OR CRACK.

THAT WAS REASONABLY FORESEEABLE BY HIM AND, AS I SAY,

HE IS RESPONSIBLE AS A MEMBER OF THIS CONSPIRACY FOR THE

CONDUCT OF OTHERS IN FURTHERING THE OBJECTS OF THE CONSPIRACY.

MR.

CONTE:

VERY WELL, YOUR HONOR. OUR POINT AGAIN

IS THAT HE WAS CHARGED WITH 5 KILOGRAMS OR MORE --

THE

MR.

COURT:

CONTE:

PRESERVING OUR RIGHT

THE ISSUE.
THE
REJECTED.
MR.
THE
MR.

COURT:

CONTE:

COURT:

CONTE:

THAT ARGUMENT HAS BEEN MADE AND REJECTED.
VERY WELL, YOUR HONOR. WE ARE JUST

ON APPEAL ON DUE PROCESS GROUNDS TO RAISE

YOU HAVE RAISED IT AND IT HAS BEEN

VERY WELL, YOUR HONOR.

WHAT ELSE?

YOUR HONOR, AS CONCERNS PAGE 3, PARAGRAPH

6, I RECALL NO TESTIMONY THAT MR. LEWIS WAS A PARTNER WITH MR.

EDMOND.

AS CONCERNS PAGE 3 AGAIN, PARAGRAPH 6, I RECALL NO

PROOF AT TRIAL THAT MR. LEWIS HAD AN OPERATION ON BATES STREET.

AS

CONCERNS PAGES 3 TO 4, PARAGRAPH 6, THERE WAS NO

TESTIMONY THAT MR. BUTLER OBTAINED COCAINE FROM BRIAN BO

 

BENNETT AND THAT HE HAD A COLOMBIAN CONNECTION IN MARIO ERNESTO |

| VILLABONA AL VAREZ.

|
1
U
i
}
\
I
\
|
t

THE

COURT:

I THINK YOU ARE CORRECT ABOUT THAT.

THOSE WAS NO TRIAL TESTIMONY, BUT THERE WAS EVIDENCE SUBMITTED
ajh

10

11

12

13

14

15

16

17

18

19

20

214

22

23

24

25

1

TO THIS JURY FROM WHICH A REASONABLE JURY COULD HAVE FOUND THAT
THESE DRUGS CAME FROM COLOMBIA BY VIRTUE OF THE WORDS "CALI" ON
THE COCAINE BLOCKS, THAT WERE COMING FROM CALIFORNIA TO
WASHINGTON, D.C. IS THAT NOT CORRECT, MS. SOITEFER? DO YOU
REMEMBER THOSE BLOCKS THAT SAID CALI ON THEM, AND THERE WAS A
BIG OBJECTION THAT THAT WAS PREJUDICIAL, AND SO ON, AND SO
FORTH? IT STILL CAME IN, WITH THE WORDS CALI ON THEM? DO YOU
REMEMBER THAT?

MS. SOTEFER: OF COURSE, I REMEMBER. THE GOVERNMENT
IS NOT RELYING ON THAT ARGUMENT ALONE WITH REGARD TO THE
FACTUAL BASIS FOR THAT PARAGRAPH.

THE COURT: WHAT ELSE, IF I MAY ASK?

MS. SOITEFER: WE HAVE PROFFERED PREVIOUSLY TO THE
COURT AN INDICTMENT FROM THE CENTRAL DISTRICT OF CALIFORNIA.

WE WILL DO THAT ONCE AGAIN WITH REGARD TO MR. MILLINGTON'S

 

SENTENCING.

 

THE COURT: FOR SOMEBODY THAT IS ABOUT TO BE ON
MS. SOIEFER: THEY ARE IN TRIAL, YOUR HONOR. THEY

! THE COURT: BENNETT, AND WHAT WERE THE OTHERS, AL

| VAREZ ARE ON TRIAL OR ABOUT TO BE ON TRIAL?

: MS. SOIEFER: YES, YOUR HONOR, MR. VILLABONA AND MR.
|, BENNETT ARE IN TRIAL IN LOS ANGELES. THE INDICTMENT

I

| SPECIFICALLY STATES THAT MR. MELVIN BUTLER WAS AN UNINDICTED
4
"
10

il

12

13

14

15

16

17

19

20

21

22

23

24

25

CO-CONSPIRATOR IN THAT CASE, WHO TRANSPORTED COCAINE FOR BOTH
“MR. BENNETT AND MR. VILLABONA.
THE COURT: SO YOU HAVE TWO BASES FOR THIS FOR MR.
| MILLINGTON.
MS. SOITEFER: YES, YOUR HONOR.

1 MR. CONTE: YOUR HONOR, FIRST OF ALL, AN INDICTMENT

i
i

| Is NOT EVIDENCE, AS THE COURT WELL KNOWS. SECOND OF ALL, THERE

|
| HAS BEEN NO TESTIMONY OR ANY EVIDENCE THAT CONNECTS THE WORD

i
ve
‘

CALI TO EITHER MR. BENNETT OF MR. VILLABONA.

THE COURT: WHY DID YOU OBJECT AT TRIAL THEN?
| MR. CONTE: I BEG YOUR PARDON, YOUR HONOR.

THE COURT: WHY DID YOU OBJECT AT TRIAL THEN, IF IT
WASN'T PREJUDICIAL TO YOU?

MR. CONTE: I DID OBJECT.

THE COURT: YOU DIDN'T.

 

MR. CONTE: I DID NOT OBJECT TO WHAT?
THE COURT: TO THE WORD "CALI."
MR. CONTE: I BELIEVE I DID OBJECT, AND IF I DIDN'T,
MS. LOBO OBJECTED AND I JOINED HER OBJECTION.

THE COURT: I KNOW YOU OBJECTED. I REMEMBER. WHY
DID YOU OBJECT? BECAUSE YOU DIDN'T WANT ANY EVIDENCE COMING IN
| SHOWING THAT YOUR CLIENT HAD A CONNECTION WITH THE NATION OR
“STATE OF COLOMBIA.

MR. CONTE: YOUR HONOR, I OBJECTED BECAUSE THERE WAS

NOT AN ADEQUATE FOUNDATION TO LINK THAT TO MR. MILLINGTON.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE COURT: ALL RIGHT. THANK YOU. NEXT?

MR. CONTE: PAGE 4, PARAGRAPH 6, I RECALL NO OTHER
PROOF THAT THE EDMOND ORGANIZATION PAID MR. BUTLER
APPROXIMATELY 10,000 FOR EACH KILOGRAM OF COCAINE OR THAT THEY
CAN SELL IT FOR $20,000.

THE COURT: IF IT WOULD HELP YOU, I HAVE GOT, AS I
SAY, I HAVE READ EVERY PARAGRAPH OF YOUR MEMORANDUM. IF YOU

WANT, WE WILL MAKE THAT A PART OF THE RECORD OF THIS CASE. IT

| ALREADY IS, IT IS A PLEADING FILED BY YOU. YOU DON'T HAVE TO

STAND UP HERE AND REPEAT IT.
MR. CONTE: YOUR HONOR, I WOULD LIKE TO EXPAND ON MY

PLEADINGS, YOUR HONOR.

 

ANYTHING. JUST TELL ME WHAT YOU WANT THAT IS NOT IN THIS

i
| MEMORANDUM THAT YOU HAVE FILED WITH THE COURT, WHICH YOU

|
'

| OBVIOUSLY KNOW THE COURT HAS READ CAREFULLY.
MR. CONTE: YOUR HONOR, WE ARE REQUESTING THAT THAT
PART BE DELETED. THERE IS NO FOUNDATION IN THE RECORD.

THE COURT: VERY WELL. PROCEED.

MR. CONTE: THE COURT'S INDULGENCE. YOUR HONOR, AS

CONCERNS THE FOOTNOTE ON PAGE 4, THE COURT MAY RECALL THAT WE

NEVER HAD AN EXPERT WITNESS TESTIFY DURING THIS TRIAL ABOUT

 

COCAINE AND HOW MUCH COULD BE PRODUCED FROM A KILOGRAM OF
COCAINE.

THEREFORE, YOUR HONOR, WE BELIEVE THAT THE FOOTNOTE

THE COURT: I AM NOT PREVENTING YOU FROM EXPANDING ON '

}
to

Ww

10

_IS INACCURATE, IT SHOULD BE DELETED, THAT THERE IS NOT

| SUBSTANTIAL EVIDENCE AS TO BASE HOW MUCH MR. EDMOND'S

’ ORGANIZATION COULD HAVE MADE FROM ONE KILOGRAM OF COCAINE.

:

t

i

THE COURT: NEXT?

MR. CONTE: YOUR HONOR, WE OBJECT TO THE NAME OF ANY

' UNCONVICTED CO-CONSPTIRATOR BEING IN MY CLIENT'S REPORT. THE

i

'
i
i
i
t

HARM WILL FOLLOW MR. MILLINGTON THROUGHOUT HIS LIFE. IF MR.

| STEWART AND MS. RACHELLE EDMOND ARE FOUND NOT GUILTY OF THESE

| OFFENSES DURING THE NEXT TRIAL, THE DAMAGE WILL HAVE ALREADY

4

"y
i

11 |

12 |

13

14 |

15

16

17

18

20

2)

22

23

24

25

|, BEEN DONE TO MR. MILLINGTON.

THE COURT: IN WHAT RESPECT?

MR. CONTE: YOUR HONOR, THE REPORT IS GOING TO GO TO

| THE BUREAU OF PRISONS. IT WILL BE A PART OF HIS RECORD.

i

|
|
{

}

:
i
‘

THE COURT: IF RACHELLE EDMOND IS FOUND NOT GUILTY,
HOW IS THAT GOING TO HURT YOUR CLIENT?

MR. CONTE: YOUR HONOR, JUST THE CONNECTION THAT MY

_CLIENT WAS THE COMMON LAW WIFE OF RACHELLE EDMOND, AND NOW, IN

:
j
|
5

}
t
i
:
|
t

 

t
‘
| {
1

i

'

|
|
'

|
i

i
|

THIS REPORT, AS IT STANDS, FOR THIS REPORT MS. RACHELLE EDMOND

IS GUILTY OF THIS OFFENSE WHETHER SHE IS ULTIMATELY FOUND NOT

' GUILTY OR NOT.

WE DON'T BELIEVE THAT HER NAME OR ANY UNTRIED --

THE COURT: WHAT PARAGRAPH ARE YOU TALKING ABOUT?

MR. CONTE: YOUR HONOR, RIGHT NOW -- I AM TALKING
ABOUT NUMEROUS PARAGRAPHS IN THE REPORT -- BUT RIGHT NOW I AM

ADDRESSING MR. MELVIN STEWART ON PAGE 4, PARAGRAPH 7.

OL
ajh

Ol

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE COURT: VERY WELL. NEXT?

MR. CONTE: MR. BUTLER'S CONFESSION TO THE CALIFORNIA
POLICE, YOUR HONOR, WE DON'T BELIEVE THAT SHOULD BE ADMITTED IN”
THIS REPORT. WE HAVE NEVER HAD THE OPPORTUNITY TO CROSS~
EXAMINE MR. BUTLER CONCERNING THIS STATEMENT.

WE WOULD SUBMIT, YOUR HONOR, THAT IT IS AKIN TO A
STATEMENT WITHOUT THE ABILITY FOR US TO CROSS-EXAMINE THE MAKER
OF THE STATEMENT AND, THEREFORE, SHOULD NOT BE INCLUDED.

THE COURT: VERY WELL. THANK YOU. NEXT?

MR. CONTE: THE COURT'S INDULGENCE. YOUR HONOR, PAGE

 

'5, PARAGRAPH 12, MR. BROOKS TESTIFIED AT TRIAL THAT WHEN HE

i
I
i

WENT TO CALIFORNIA, HE DID NOT REMEMBER WHO BESIDES MR. RAYFUL |
EDMOND TRAVELED WITH HIM TO LOS ANGELES. I BELIEVE THE |
GOVERNMENT WOULD CONCUR IN THAT.

THE COURT: IS THAT CORRECT OR INCORRECT, MS.
| SOLEFER?

MS. SOIEFER: CORRECT WITH AN EXPLANATION, YOUR
HONOR. WITH THE COURT'S PERMISSION, I CAN EITHER ADDRESS EVERY
PARAGRAPH, AS MR. CONTE DOES, OR DO IT ALL AT ONCE.

THE COURT: ALL RIGHT. YOU CAN DO IT WHEN HE IS
FINISHED. YOU CAN DO IT FOR EVERYONE. LET HIM GO AHEAD.

MR. CONTE: THE SAME GOES FOR PARAGRAPH 12 AT PAGE 5,

YOUR HONOR. I DON'T RECALL MR. BROOKS TESTIFYING COLUMBUS

 

DANIELS AND MELVIN STEWART WERE PRESENT AT THE BAGGING CONTEST. ,

THE COURT: NEXT?
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

|

MR. CONTE: AGAIN, YOUR HONOR, PAGE 5, PARAGRAPH 13,
THE LEVELS OF THE ORGANIZATION, THERE WAS NO PROOF DURING THE
TRIAL. I TALKED TO MS. SOIEFER. SHE SAYS IT IS AN INFERENCE
FROM THE EVIDENCE, AND WE STRONGLY OBJECT.

THE COURT: NEXT?

MR. CONTE: PARAGRAPH 5, PAGE 13, YOUR HONOR. WE
DON'T BELIEVE THERE IS ANY FOUNDATION IN THE RECORD THAT --

THE COURT: PARAGRAPH 5, PAGE 13, IS THAT WHAT YOU

 

SAID?

| MR. CONTE: YES, YOUR HONOR ~~ THAT MR. MILLINGTON IS
|A MANAGER OF THE ORGANIZATION. WE STRONGLY DISAGREE WITH THIS,
“YOUR HONOR. WE BELIEVE THAT THERE SHOULD BE NO ADJUSTMENT FOR
ROLE IN THE OFFENSE, THAT THE EVIDENCE AT TRIAL JUST SIMPLY DID
NOT MAKE OUT ANY POSITION OF MR. MILLINGTON AS HAVING ANY KIND
OF LEADERSHIP ROLE IN THIS ORGANIZATION.

THE COURT: VERY WELL.

MR. CONTE: WE WOULD ASK SPECIFICALLY ON THIS POINT

| FOR FINDINGS OF FACT AS TO WHAT THE BASIS IS.

THE COURT: NEXT?

 

MR. CONTE: THE COURT'S INDULGENCE. YOUR HONOR, THE
LAST PARAGRAPH, PARAGRAPH 13 AT PAGE 6, WHERE IT SAYS THAT

EMANUEL SUTTON, JAMES JONES, JERRY MILLINGTON, ROYAL BROOKS,

RACHELLE EDMOND, BERNICE HILLMAN MCCRAW, DAVID MCCRAW, JOHN

MONFORD, ARMARETTA PERRY, CONSTANCE PERRY, MELVIN STEWART,

|| JEFFREY THOMPSON, AND RAYNICE THOMPSON WERE RESPONSIBLE FOR

 
10

li

l2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

WHOLESALE DISTRIBUTION OF COCAINE, THERE WAS NO TESTIMONY FOR
THE MAJORITY OF THOSE PEOPLE THAT THEY WERE DISTRIBUTING
WHOLESALE QUANTITIES OF COCAINE.

THE COURT: NEXT?

MR. CONTE: IF I CAN JUST EXPAND ON THAT. I BELIEVE
THERE WAS TESTIMONY THAT OFFICER SCOTT ATTEMPTED TO BUY A HALF
KILO FROM EMANUEL SUTTON, AND HE SAID HE DIDN'T HAVE IT
AVAILABLE. THERE WAS NO TESTIMONY TO MY KNOWLEDGE THAT JAMES
ANTONIO JONES EVER SOLD ANYBODY A KILO OR A WHOLESALE QUANTITY
OF COCAINE.

AT THE MOST, YOUR HONOR, I BELIEVE THAT MS. ZANVILLE
TESTIFIED HE MAY HAVE DELIVERED A KILO AT ONE TIME TO HER
APARTMENT.

AS CONCERNS MR. MILLINGTON, AS I RECALL, MS.
ZANVILLE, AND ONLY MS. ZANVILLE, TESTIFIED THAT AT ONE TIME MR.
MILLINGTON DELIVERED A KILO OF COCAINE TO HER APARTMENT OVER IN
SOUTHEAST WASHINGTON. ROYAL BROOKS, WE BELIEVE THAT WOULD BE
CORRECT. RACHELLE EDMOND, THERE WAS NEVER ANY TESTIMONY FROM

ANY PERSON THAT MS. RACHELLE EDMOND DEALT IN WHOLESALE

QUANTITIES OF COCAINE. THE ONLY TESTIMONY THAT I CAN RECALL [5S

THAT MS. ZANVILLE SAID THAT SHE PICKED UP SOME COCAINE FROM HER

|HOUSE IN SOUTHEAST WASHINGTON.

BERNICE HILLMAN MCCRAW, THERE WAS NO TESTIMONY THAT

‘SHE PARTICIPATED IN THE WHOLESALE DISTRIBUTION OF COCAINE.

CONSTANCE PERRY, I RECALL NO TESTIMONY ABOUT HER AND THE
ajh

1 | WHOLESALE DISTRIBUTION --

10

il

12

13

14

15

16

17

18

19

20!

21

22

23

24

25

i

 

|
| THE COURT: SUPPOSE THAT THERE IS AN ERROR IN
“THAT -- AND I DON'T SUGGEST THERE NECESSARILY IS -- WHAT HAS
THAT GOT TO DO WITH MR. JERRY MILLINGTON? THAT DOESN'T HAVE
ANYTHING TO DO WITH HIM.
MR. CONTE: THE SAME THING I SAID BEFORE, YOUR HONOR.
THE COURT: PARDON?
MR. CONTE: THE SAME THING I SAID BEFORE, THIS PRE-

SENTENCE REPORT WILL FOLLOW HIM THROUGHOUT THE REST OF HIS

LIFE. THE COURT USES THIS PRE-SENTENCE REPORT IN IMPOSING

 

| SENTENCE EVEN THOUGH I KNOW THE COURT IS USING THE EVIDENCE

i
| ADDUCED AT TRIAL, BUT THE REPORT SHOULD ACCURATELY REFLECT THE

‘EVIDENCE THAT HAS BEEN PRESENTED TO THE COURT.

| THE COURT: THE COURT WILL RELY UPON WHAT WAS

|

PRESENTED DURING THE COURSE OF THE TRIAL, AS I HAVE PREVIOUSLY

SAID TWO OR THREE TIMES THIS MORNING. I DON'T KNOW WHY YOU

HAVE TO CONTINUE TO REPEAT THE SAME ARGUMENT. ‘THAT WILL BE

|

1

|
|'HAS TO DEAL WITH HIM.

MR. CONTE: I BEG YOUR PARDON?

THE COURT: IT WILL NOT ONLY GOVERN WHAT HAPPENS TO

YOUR CLIENT, BUT EVERYBODY ELSE, INCLUDING THE BUREAU OF
PRISONS, THAT HAD TO DEAL WITH HIM. THERE IS NO MORE PAROLE
COMMISSION, AS YOU WELL KNOW.

MR. CONTE: I KNOW THAT, YOUR HONOR,

WHAT GOVERNS NOT ONLY YOUR CLIENT, BUT ALSO EVERYBODY ELSE THAT

|
|
|
ajh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

SAYS.

WITH YOUR CLIENT.

 

THIS PARAGRAPH.

CONCERNING RACHELLE EDMOND AT THE TIME OF MR. BROOKS'

MR. CONTE: YOUR HONOR, IN MANY RESPECTS ALL I AM

FEW MINOR DELETIONS. I DON'T THINK THAT IS A LOT TO ASK.

THEY WILL BE FILED AND GO WITH YOUR CLIENT.

MR. CONTE: I BEG THE COURT'S PARDON?

MR. CONTE: VERY WELL. THE COURT'S INDULGENCE.

HONOR, PAGE 6, FOOTNOTE 2, THE TESTIMONY OF ROYAL BROOKS

CALIFORNIA, I DISCUSSED THIS WITH MS. SOIEFER. I THINK WE

OF A COMBINED MIND THAT THERE SHOULD BE SOME EXPLANATION IN

MS. RACHELLE EDMOND WAS NEVER CONTACTED ABOUT

‘DISPOSING OF ANY COCAINE. SHE WAS CALLED BY MR. BROOKS.

rw
we

THE COURT: THE UNITED STATES BUREAU OF PRISONS AND

THEIR CLASSIFICATION PEOPLE WILL BE GOVERNED BY WHAT THE COURT

ASKING FOR IS CHANGES IN THE WORDINGS OF THESE PARAGRAPHS AND A

THE COURT: WELL, AS YOU HAVE CONSENTED, THE COURT

WILL MAKE APPROPRIATE FINDINGS OF FACT AND CONCLUSIONS OF LAW.

THE COURT: THEY WILL BE FILED IN THE JACKET AND GO

YOUR .

ARE

THE

: ONLY THING THAT MS. RACHELLE EDMOND WAS REQUIRED TO DO WAS TO

ATTEMPT TO CONTACT DESTREE MURPHY AND HER BROTHER.

{

|THE TESTIMONY WAS —--

THE COURT: ALL RIGHT. THAT FOOTNOTE ON PAGE 6,

‘ARGUMENT THERE IS A MATTER OF SEMANTICS.

I UNDERSTAND YOUR

I BELIEVE

YOUR

?

ARREST IN
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

24
| POINT. I ALSO UNDERSTAND WHAT MR. BROOKS SAID AT TRIAL ABOUT

1

| WHAT HE DID IN REGARD TO THAT SUBJECT MATTER, SO YOU MAY

| PROCEED.

i

MR. CONTE: YOUR HONOR, PARAGRAPH 15, THE FOURTH LINE

FROM THE BOTTOM, IT SAYS, "ON AT LEAST FIVE OCCASIONS, MR.
‘BROOKS RECEIVED LARGE AMOUNTS OF MONEY BETWEEN 200,000 AND" --
IT SHOULD BE 800,000 --
THE COURT: THE COURT HAS ALREADY MADE THAT
| CORRECTION.
MR. CONTE: WHAT CORRECTION HAS THE COURT MADE?
THE COURT: 8 MILLION TO 800,000.
MR. CONTE: VERY WELL.
"ON AT LEAST FIVE OCCASIONS HE RECEIVED LARGE AMOUNTS
OF MONEY BETWEEN 200,000 AND 800,000 FROM MR. EDMOND AT THE
RESIDENCE OF HIS SISTER, RACHELLE EDMOND, AND HER BOYFRIEND,
JERRY MILLINGTON."
THE COURT: DO YOU WANT THEM TO SAY AT HER COMMON LAW

HUSBAND'S HOUSE?

MR. CONTE: NO, YOUR HONOR. I WANT THE RECORD TO

 

REFLECT THAT MR. BROOKS TESTIFIED THAT ON ONE OCCASION HE

5

| PECKED MONEY UP FROM THE TRUNK OF A CAR PARKED IN FRONT OF MR.

MILLINGTON'S HOUSE, AND ON ANOTHER OCCASION HE PICKED UP MONEY

FROM INSIDE MR. MILLINGTON'S HOUSE THAT WAS UNDERNEATH SOME
CLOTHES, AND THAT HE HAD NO CONVERSATION WITH ANYBODY BUT

RAYFUL EDMOND, III, ABOUT THE MONEY BEING IN THE HOUSE, AND IT

 

|

{
I
t
ajh

10

11

l2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

is CERTAINLY NOT FIVE TIMES.
| THE COURT: CERTAINLY NOT WHAT?
| MR. CONTE: FIVE TIMES. IT WAS ONLY TWICE, AND THAT
“was THE EXTENT OF HIS TESTIMONY. AT NEITHER TIME WAS MR.
| MILLINGTON ' S NAME EVER MENTIONED AS HAVING ANY KNOWLEDGE OF THE
MONEY.

THE COURT: IT WASN'T HIS HOUSE, THEN, IS THAT WHAT
YOU ARE SAYING, THE 1009 PECONIC PLACE, THAT WASN'T HIS HOUSE?

MR. CONTE: YES, YOUR HONOR, HIS NAME IS ON THE DEED.

THE COURT: THAT IS WHAT I THOUGHT. ALL RIGHT. GO
AHEAD.

MR. CONTE: I AM JUST SAYING THAT IT SHOULD BE TWICE,
AND THE RECORD SHOULD REFLECT THAT THE TESTIMONY INDICATES THAT
MR. MILLINGTON COULD WELL HAVE HAD NO KNOWLEDGE OF THE MONEY.

THE COURT: THANK YOU. NEXT?

MR. CONTE: ON MY LETTER, YOUR HONOR, PAGE 7,
PARAGRAPH 16, I DON'T RECALL TESTIMONY OF LARGE QUANTITIES OF
DRUGS FROM 407.

THE COURT: ALL RIGHT.

MR. CONTE: YOUR HONOR, PAGE 7, PARAGRAPH 16, THE
ONE~HALF KILOGRAM SALE FROM 407 M STREET, MS. SOITEFER ADVISES

ME THAT THAT WAS STEVENSON MCARTHUR'S TESTIMONY. I HAVE NOT

| HAD A CHANCE -- THAT IS ONE OF THE THINGS I WANTED TO CHECK --
i HAVE NOT HAD A CHANCE TO REVIEW THE TRANSCRIPT OF MR.

MCARTHUR'S TESTIMONY TO FIND OUT WHETHER THAT IS, IN FACT,

 
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

|
{
|

 

t

‘CORRECT.

'
:
5

THE COURT:

MR. CONTE:

NEXT?

PAGE 7, PARAGRAPH 16,

a

.
ab !

AGAIN, THIS IS

“ANOTHER THING THAT MS. SOIEFER ADVISES ME INVOLVES STEVENSON

|
|

'MCARTHUR, AND AGAIN, I HAVE NOT HAD TIME TO VERIFY SINCE WE

ONLY MET THIS MORNING.

YOUR HONOR,

THE COURT:
UNDERSTAND YOUR POINT.

MR. CONTE:

THE COURT:
WANT TO AMPLIFY THAT?

MR. CONTE:

 

PAGE 7, PARA

ALL RIGHT.

GRAPH 17, I BELIEVE MS.

MILLINGTON BROUGHT COCAINE TO HER APARTMENT.

ZANVILLE'S TESTIMONY WAS THAT IT WAS ONLY ONE OCCASION THAT MR.

PAGE 7, PARAGRAPH 17, I

DO YOU WANT TO AMPLIFY THAT?

NOT AT THIS TIME, YOUR HONOR.

ALL RIGHT.

THE COURT'S

PAGE 7, PARAGRAPH 18, DO YOU

INDULGENCE. YES, YOUR HONOR,

PARAGRAPH 18, MS. SELLERS NEVER TESTIFIED THAT RACHELLE EDMOND

'PICK UP COCAINE FROM THAT APARTMENT. AS I RECALL MS. SELLERS!

TESTIMONY, THE ONLY INVOLVEMENT MS.

RACHELLE EDMOND HAD WAS

THAT MS. SELLERS APPROACHED MS. EDMOND ABOUT WORKING FOR THE

| ORGANIZATION.

|

i
THE COURT:
MR. CONTE:

PARTICULAR STATEMENT.

THE COURT:

 

VERY WELL.

NEXT? PAGE 8,

PARAGRAPH 19?

YOUR HONOR, THIS IS AGAIN A SITUATION,

WHAT DO MEAN

"RESEARCH?"

YOUR HONOR, WHERE I WOULD LIKE TO HAVE TIME TO RESEARCH THAT

|
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

MR. CONTE: TO LOOK AT THE TRANSCRIPT FOR THAT, YOUR

THE COURT: IT HAS BEEN AVAILABLE DOWNSTAIRS IN THE

| CLERK'S OFFICE.

MR. CONTE: I REALIZE THAT, YOUR HONOR, BUT I DIDN'T

|BELIEVE I WAS GOING TO GET AN OBJECTION TO THAT. I THOUGHT THE

\ TESTIMONY WAS QUITE CLEAR FROM MS. SELLERS AND WHAT SHE DID,

| BUT IF THE GOVERNMENT HAS ANY OTHER KNOWLEDGE AT THIS TIME, TI
“wouLD WELCOME IT.
| THE COURT: ALL RIGHT. THANK YOU. YOU MAY PROCEED.
PAGE 8, PARAGRAPH 19?
8, PARAGRAPH 19, IS JUST WRITTEN POORLY AND DOES NOT REFLECT
| THE TESTIMONY AT TRIAL.

THE COURT: IT IS IN UPPER MARLBORO. EVERYBODY KNOWS
THAT.

MR. CONTE: NO, YOUR HONOR. WELL, FIRST, THAT IS THE
MOST GLARING ERROR, YOUR HONOR. THERE WAS NOT TESTIMONY THAT
ANY DRUGS WERE EVER STORED AT 1009 PECONIC PLACE. THERE WAS
TESTIMONY, I BELIEVE, THAT DRUGS WERE STORED AT MR.
MILLINGTON'S APARTMENT IN SUITLAND. THE RECORD SHOULD REFLECT

THAT THE SUITLAND ADDRESS HAS NEVER BEEN ESTABLISHED, TO MY

KNOWLEDGE.

 

MS. SOTEFER CLAIMS THAT SHE DOES KNOW THE ADDRESS IN

SUITLAND.

MR. CONTE: THE COURT'S INDULGENCE. YOUR HONOR, PAGE |
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

'

|

1

 

 

|

 

 

THE

MR.

INFORMATION, NOR TIME TO RESEARCH TO FIND OUT WHETHER,

COURT:

CONTE:

NO

THAT SHE DOES KNOW THE ADDRESS?

YES, BUT I HAVEN'T BEEN PROVIDED THAT

THAT IS THE ADDRESS THAT MR. MILLINGTON RESIDED AT.

THE

HIM.

MR.

THE

MR.

THE

‘ INCORRECTLY.

THE

MR.

THE

MR.

COURT:

CONTE:

COURT:

CONTE:

YOU HAVE GOT YOUR CLIENT. YOU CAN ASK

YOUR HONOR, THAT IS NOT MY BURDEN.
YOU CAN ASK HIM.

I WOULD PREFER NOT TO, YOUR HONOR.

WHOLE PARAGRAPH, YOUR HONOR, IS JUST WRITTEN

COURT:
CONTE:
COURT:

CONTE:

PARAGRAPH 19?
YES, YOUR HONOR.
ALL RIGHT. NEXT? PAGE 8, PARAGRAPH 21?

THE COURT'S INDULGENCE. YOUR HONOR,

THERE WAS NO TESTIMONY THAT MS. RACHELLE EDMOND WAS COUNTING

MONEY AT PECONIC PLACE.

THE

MR.

YOUR HONOR, PARAGRAPH

COURT:

CONTE:

DID NOT TESTIFY.

THE

MR.

THE

MR.

COURT:

CONTE:

COURT:

CONTE:

ALL RIGHT. THANK YOU. NEXT?
YOUR HONOR, THE COURT'S INDULGENCE HERE.

20, DEBORAH PHILLIPS WAS THE WITNESS WHO

WHAT DID I TELL YOU EARLIER ABOUT THAT?
IS THAT BEING STRICKEN, YOUR HONOR?
WILL NOT BE RELIED UPON BY THE COURT.

VERY WELL. WE WOULD BE ASKING THAT THE

IN FACT,
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

n>
Ct

PARAGRAPH BE STRICKEN.
THE COURT: I HEARD YOU. THAT IS NOT TO SAY IT DOES

| NOT HAVE A FACTUAL BASIS, BUT THAT IS NOT GOING TO BE NECESSARY |

' TO IMPOSE A SENTENCE ON YOUR CLIENT. IT COULD BE RELIED UPON

U IF I WANTED TO.

| MR. CONTE: YOUR HONOR, PARAGRAPH 21, MS. SELLERS

NEVER TESTIFIED THAT MR. MILLINGTON WOULD CALL HER.

i
i
1
|
|
|
i
t
1

THE COURT: NEXT?
| MR. CONTE: WHILE WE ARE SPEAKING OF MS. SELLERS, I
THINK THE RECORD SHOULD ALSO REFLECT THAT MS. SELLERS WAS
INVOLVED WITH A PERSON BY THE NAME OF MAURICE GRAYTON, AND I
BELIEVE THAT SHE WAS INVOLVED WITH DISTRIBUTION OF DRUGS WITH
MR. MAURICE GRAYTON.

THAT EVIDENCE WAS NEVER -- I WAS PRECLUDED FROM

PUTTING THAT EVIDENCE ON AT TRIAL. I BELIEVE A FACTUAL BASIS

 

'EXISTS TO BELIEVE THAT MS. SELLERS WAS INDEED INVOLVED IN A

. CONSPIRACY WITH A PERSON BY THE NAME OF MR. MAURICE GRAYTON,
THAT MR. GRAYTON HAD, IN FACT, STORED A KILOGRAM OF COCAINE IN
MS. SELLERS' APARTMENT, THAT THAT KILOGRAM OF COCAINE WAS
STOLEN FROM MS. SELLERS' APARTMENT BY PERSONS UNKNOWN TO ME.

THE RECORD WILL REFLECT THAT MS. SELLERS USED MR.
MAURICE GRAYTON'S CAR TO MAKE DELIVERIES TO THE STRIP. IT IS
OUR CONTENTION, YOUR HONOR, THAT SHE WAS MAKING DELIVERIES TO

THE STRIP FOR HER FIANCE, MR. MAURICE GRAYTON.

 

THE COURT: I THINK I RECALL YOUR TESTIMONY WITH

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

|

| REGARD TO THAT -- PROFFERED TESTIMONY, I MEAN TO SAY.

MR. CONTE:
THE COURT:
MR. CONTE:

|
|
|
|
|
|
|

THAT MR. MILLINGTON

THE COURT:

 

| MR. CONTE:

/RECALL THAT THE GUN

ANY TESTIMONY THAT MS.

AGAIN, PAGE 9,

PROFFERED, YES, S&S

ALL RIGHT. NEXT?

IR.

YOUR HONOR, PARAGRAPH 21, I DON'T RECALL

MILLINGTON. THE COURT'S INDULGENCE.

YOUR HONOR, PAGE 9, PARAGRAPH

PARAGRAPH 24,

WAS AN ENFORCER FOR

ALL

RIGHT. NEXT?

PAGE 9, PARAGRAPH

SELLERS DELIVERED MONEY TO MR.

24, WHICH WE BELIEVE [5S

IN PART THE BASIS FOR THE TWO POINTS FOR THE GUNS AND THREE
POINTS FOR MANAGEMENT IN THE OFFENSE, AND WE DISAGREE THAT THE

TESTIMONY ADDUCED AT TRIAL PROVES ANY OF THIS.

NO EVIDENCE WHATSOEVER

THE ORGANIZATION.

24, THE COURT WILL

THAT THEY RECOVERED, THEY WERE SEARCHING

|FOR THAT GUN IN RELATION TO A HOMICIDE THAT OCCURRED A FEW

|

" BLOCKS FROM THE STRIP, THAT HAD NOTHING TO DO WITH THE COCAINE

_ DISTRIBUTION ON THE

{

 

THE COURT:

STRIP.

BUT MR. MILLINGTON WAS OVERHEARD ON THE

-WIRETAP ASKING ABOUT THE GUN, WASN'T HE?

MR. CONTE:

THE COURT:

DID HE NOT?

MR. CONTE:

 

YES,

HE WAS -~- WE

ABOUT THE GUN BY A PERSON UNKNOWN.

LL, HE WAS BEING TOLD

HE ASKED IF THE POLICE HAD FOUND THE GUN,

No,

YOUR HONOR.

THE PERSON CALLING HIM
ajh

10

11

12

13

14

15

16

17

18 ;

19

20

21

22

23

24

25

2a
wv 4d

TOLD HIM THAT THE POLICE WERE ON A PHONE AND THAT THEY FOUND A

TALKING ABOUT --

 

THE COURT: I AM JUST READING FROM YOUR SENTENCE.
|

‘THE GOVERNMENT'S MEMORANDUM STATES THAT A GUN WAS FOUND IN THE
I,

1

| ALLEY BEHIND MORTON PLACE AND THAT MR. MILLINGTON WAS RECORDED

 

4
i
|

| YOUR WORDS, NOT THE GOVERNMENT'S, NOT THE PROBATION OFFICE.

MR. CONTE: THE COURT'S INDULGENCE. YES, THAT IS
WHAT THE GOVERNMENT IS SAYING. I AM SAYING THAT THAT, IN FACT,
IS NOT CORRECT.

THE COURT: ALL RIGHT. I UNDERSTAND.

MR. CONTE: IN FACT, THE TAPE SAYS IT IS AN UZI. IT,
IN FACT, TURNED OUT TO BE THIS .22-CALIBER PISTOL INVOLVED IN

THE SHOOTING OF THIS DELIVERYMAN, OR WHATEVER HE WAS.

 

| THE COURT: ALL RIGHT. THANK YOU.
MR. CONTE: IT CERTAINLY WASN'T AN UZI.
THE COURT: AND YOU SAY ALL OF THAT IS BENIGN. I
'| UNDERSTAND.

MR. CONTE: YES, YOUR HONOR, IT CERTAINLY IS.

THE COURT: ALL RIGHT.

MR. CONTE: YOUR HONOR, THE RECORD SHOULD REFLECT
THAT SHAWN MAGUIRE SEARCHED MY CLIENT ON AT LEAST 10 OCCASIONS

AND NEVER FOUND A GUN ON HIM. THE RECORD SHOULD ALSO REFLECT

THAT THE TAPE --

 

 

GUN, AN UZI IN THE ALLEY. IT TURNED OUT THAT THE UZI THEY WERE

ON A WIRETAP ASKING IF THE POLICE HAD FOUND THAT GUN." THAT IS

 
ajh

10

11

12

13

14

is

16

17

18

 

19

20

21

22

23

24

 

|
i

|

THE COURT: SUPPOSING 500 PEOPLE SEARCHED MR.

MILLINGTON AND FOUND NO GUN, UNRELATED TO THIS CONSPIRACY, OR

I

|
!
1
|
[EVEN IF IT WAS RELATED DURING THE PERIOD OF THIS CONSPIRACY,
|

| SHOULD THAT BE IN THE PRE~SENTENCE INVESTIGATION REPORT?

SHOULD THAT BE IN THE P.S.1I.?

TO MY KNOWLEDGE THAT WE HAD THAT MR. MILLINGTON CARRIED A GUN,

DIDN'T UNDER THOSE CIRCUMSTANCES, AND I BELIEVE THE WEIGHT OF
THE EVIDENCE RIGHT NOW IS THAT HE NEVER CARRIED A GUN.

THE COURT: I SEE. THANK YOU.

MR. CONTE: PAGE 25, YOUR HONOR. AGAIN, WE ARE JUST
OBJECTING. THE GOVERNMENT HASN'T ESTABLISHED A THREE-POINT

INCREASE FOR ROLE IN THE OFFENSE, NOR THE TWO-POINT INCREASE

 

FOR THE USE OF A HANDGUN.
| THE COURT: VERY WELL.

MR. CONTE: YOUR HONOR, AS CONCERNS THE REPORT, I
AWAIT THE GOVERNMENT'S RESPONSE.

THE COURT: PARDON?

MR. CONTE: I WOULD AWAIT THE GOVERNMENT'S RESPONSE
‘TO THE PRE-SENTENCE REPORT BEFORE WE GO ANY FURTHER.
| THE COURT: ALL RIGHT. THANK YOU VERY MUCH, MR.
CONTE.

MS. SOTEFER?

MS. SOIEFER: THANK YOU, YOUR HONOR. WITH THE

| MR. CONTE: WELL, YOUR HONOR, BARRING ANY INFORMATION —

YES. I THINK THE WEIGHT OF THE EVIDENCE WOULD INDICATE THAT HE |
i
:

‘
i

1 | COURT'S PERMISSION, I AM GOING TO OUTLINE THE PROCEDURE THAT I

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

i
'

 

 

 

AM GOING TO FOLLOW.
THE FIRST THING I AM GOING TO DO, YOUR HONOR, IS GO
THROUGH MR. CONTE'S OBJECTIONS AND COMMENTS IN HIS MEMORANDUM

WITH THE GOVERNMENT'S RESPONSES AND THE POSITION. THESE WERE

ALL OUTLINED. WE SPENT AN HOUR THIS MORNING GOING THROUGH THAT

WITH MR. HUNT, BUT OBVIOUSLY I WANT TO MAKE SURE THAT THE
GOVERNMENT'S POSITION IS ON THE RECORD FOR PURPOSES OF THIS
HEARING.

SECONDLY, I WILL THEN SUPPORT AND INDICATE WHY I
BELIEVE THE COURT SHOULD FIND THAT THE COMPUTATIONS AS TO THE
SENTENCING GUIDELINES PREPARED BY MR. HUNT ARE CORRECT AND
ACCURATE, AND THAT IS THE TWO-POINT INCREASE FOR THE GUNS, THE
THREE~POINT INCREASE FOR THE ROLE IN THE OFFENSE, LEAVING A
BASE LEVEL OFFENSE OF 41 AND A CRIMINAL HISTORY OF 4.

FINALLY, YOUR HONOR, I WILL ARGUE WITH REGARD TO THE
GOVERNMENT'S PERSPECTIVE AS TO THE APPROPRIATE SENTENCE UNDER
THAT RANGE OF THE GUIDELINES.

FIRST, TURNING TO MR. CONTE'S MEMORANDUM, YOUR HONOR,
OVERALL, IT IS THE GOVERNMENT'S POSITION -- AND I WON'T REPEAT
IT 20 TIMES ~- THAT THE NAMES OF UNTRIED DEFENDANTS SHOULD
REMAIN IN THE PRE~SENTENCE REPORT IF THE TESTIMONY SUPPORTED OR
IF, IN FACT, THERE IS A FACTUAL BASIS FOR THAT STATEMENT.

THAT IS, FOR INSTANCE, WHERE MR. MELVIN STEWART OR

MS. RACHELLE EDMOND'S NAMES ARE MENTIONED, IF THOSE NAMES WERE

!
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34

|| MENTIONED DURING THE COURSE OF THE TRIAL, OR IF THE GOVERNMENT

| CAN OTHERWISE SUPPORT IT, WE BELIEVE THAT IT IS ACCURATE.

AND WE THINK THAT, FIRST OF ALL, THERE IS ABSOLUTELY
NO PREJUDICE TO MR. MILLINGTON BECAUSE THE STATEMENTS CAME OUT
DURING THE COURSE OF TRIAL, AND NUMBER TWO, AS THE COURT NOTED
IN RESPONSE TO MR. CONTE'S ARGUMENT, IF FOR SOME REASON MS.
EDMOND IS FOUND NOT GUILTY HERSELF, THAT DOES NOT AFFECT THE
| FACT THAT THE STATEMENT WAS MADE DURING THE COURSE OF MR.

i

MILLINGTON'S TRIAL.

IT IS, THEREFORE, THE GOVERNMENT'S POSITION ALL THE

WAY THROUGH THAT THOSE NAMES SHOULD REMAIN.

SECONDLY, IT IS ALSO THE GOVERNMENT'S POSITION ALL
THE WAY THROUGH MR. CONTE'S REMARKS THAT SO LONG AS ANY
INFORMATION WHICH IS PRESENTED TO THE COURT IS FOUND TO BE
RELIABLE OR CREDIBLE IN ANY REGARD, THAT INFORMATION MAY BE
CONSIDERED BY THE COURT.

I THINK IN THAT SENSE, THE SENTENCING GUIDELINES AND

THIS NEW FORM OF SENTENCING THAT WE ARE ALL LEARNING TO LIVE

 

| WITH DOES NOT CHANGE WHAT THE PAST PRACTICE HAD BEEN, AND THAT

‘IS, OF COURSE, THAT NEITHER THIS COURT NOR THE PROBATION OFFICE .
IS BOUND BY THE FOUR CORNERS OF THE TRIAL TESTIMONY, AND WE

SUBMIT THAT THAT IS APPROPRIATE UNDER THE SENTENCING GUIDELINES

AS IT WAS PRIOR TO THE SENTENCING GUIDELINES.

|
|
|
|
|
THOSE ARE MY GENERAL STATEMENTS WITH REGARD TO THE
|
| MEMORANDUM. I WILL GO THROUGH THE PARAGRAPHS AS LETTERED BY
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

| 35
MR. CONTE. WE HAVE NO OBJECTION TO A, WHICH IS A TYPOGRAPHICAL
ERROR, TO 1009 BEING CHANGED FROM 1002.

:
WE HAVE NO OBJECTION TO B. WITH REGARD TO C, WE HAVE |
|

NO OBJECTION TO ADDING THE PHRASE "VARIOUS CHARGES INCLUDING,"

WHICH WOULD THEN MAKE IT CLEAR THAT ALL OF THE DEFENDANTS

 

| LISTED WERE NOT CHARGED WITH ALL OF THE COUNTS.
| WE THINK THAT THE PARAGRAPH IS CLEAR AS IT STANDS,
BUT IN AN EFFORT TO MAKE IT CRYSTAL-CLEAR, WE HAVE NO OBJECTION
TO THAT PHRASE BEING ADDED. IT IS MY UNDERSTANDING MR. HUNT
HAD NO OBJECTION TO THAT EITHER.

WITH RESPECT TO PARAGRAPH D, WE SUBMIT THAT THE
[EVIDENCE WAS ABUNDANTLY CLEAR AS TO THE LEVELS OF

I
i RESPONSIBILITY IN THE ORGANIZATION. WE THINK THAT IT CAN BE

INFERRED FROM THE TESTIMONY THAT WAS PRESENTED.

|
| WE DO NOT SUBMIT -- WITH REGARD TO ANY OF THE LABELS
‘on TITLES THAT WERE GIVEN IN THE PRE-SENTENCE REPORT -- WE DO
!

"NOT SUBMIT THAT THEY WERE NECESSARILY WORDS USED BY WITNESSES.
‘WE SUBMIT THAT THEY ARE, HOWEVER, SUPPORTED BY THE EVIDENCE

PRODUCED AT TRIAL.

THEREFORE, WITH REGARD TO D, WE SUBMIT THAT THE COURT

MAY FIND THAT THERE WERE THREE LEVELS OF RESPONSIBILITY IN THE |

1
t
t

 

| EDMOND ORGANIZATION FROM THE TESTIMONY THAT THE COURT HEARD

| DURING TRIAL.
SPECIFICALLY, I WOULD REFER TO THE WITNESSES ROYAL

BROOKS, RAE ZANVILLE, KATHY SELLERS, JAMES MINOR, JAMES MATHIS,

 
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

AND A NUMBER OF THE POLICE OFFICERS WHO TESTIFIED.

FURTHER, WITH REGARD TO THE LAST LINE OF PARAGRAPH D
OF MR. CONTE'S MEMORANDUM, WE BELIEVE WE DID ESTABLISH THAT THE
COCAINE WAS SOLD AT RETAIL ON MORTON PLACE AND ORLEANS PLACE,

NORTHEAST. THAT WAS DONE PRIMARILY BY THE TESTIMONY OF KATHY

 

|
|| SELLERS, WHO INDICATED THAT WHEN SHE TOOK THE PACKAGES TO THE
‘STRIP, AS SHE CALLED IT, IN THE BROWN PAPER BAG, THEY WERE |
PACKAGED FOR STREET SALE.

THAT, COMBINED WITH THAT TESTIMONY OF I BELIEVE IT
WAS OFFICER SITEK AND OFFICER MUZZATTI, THAT A $50 BAG OF
COCAINE WAS THE STREET SALE, THE TYPE OF COCAINE THAT WAS BEING
SOLD ON MORTON AND ORLEANS PLACE, IS SUFFICIENT TO SUPPORT THAT

STATEMENT IN THE PRE-SENTENCE REPORT.

LETTER E, THE COURT HAS PRETTY MUCH ALREADY ADDRESSED |

 

THAT. IT IS OUR POSITION, AS THE COURT ARTICULATED, THAT MR.

|
‘MILLINGTON IS RESPONSIBLE FOR THE TOTAL AMOUNT OF COCAINE FOUND ©
|'T0 HAVE BEEN DISTRIBUTED BY THE CONTINUING CRIMINAL ENTERPRISE
RUN BY MR. EDMOND. WE, OF COURSE, AGREE THAT MR. MILLINGTON

WAS NOT CHARGED WITH THE C.C.E. COUNT, BUT WE DO BELIEVE THAT
THE BASE LEVEL OFFENSE IS A 36 BY VIRTUE OF THAT 150-KILOGRAM

FIGURE.

 

WE WOULD NOTE, AS WE HAVE FOR PREVIOUS DEFENDANTS,

 

/ THAT MR. MILLINGTON WAS NAMED AS ONE OF THE PEOPLE WITH WHOM

‘MR. EDMOND WORKED IN CONCERT BY THE JURY IN ITS OWN VERDICT
|

| FORM.

j

J
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

FOR F, I IN SOME MEASURE AGREE WITH MR. CONTE THAT I
AM NOT CERTAIN THAT ANYONE ACTUALLY USED THE WORD THAT MR.

LEWIS WAS A PARTNER WITH MR. EDMOND. WE BELIEVE THAT THAT CAN

 

| ALREADY FOUND THAT WITH REGARD TO THE SENTENCING OF MR. LEWIS,
“AND I WON'T REPEAT MY ARGUMENTS WITH REGARD TO MR. LEWIS' ROLE
AND THE REASON THAT I THINK THAT THAT IS AN APPROPRIATE
"ASSESSMENT.

| G, WE BELIEVE THAT AGAIN IT IS A MATTER OF SEMANTICS.
WHETHER ANYONE ACTUALLY TESTIFIED THAT THE ORGANIZATION REALLY
BEGAN TO "FLOURISH" IN THE SPRING OF 1987 IS A MATTER THAT CAN
| BE INFERRED FROM THE TESTIMONY AT TRIAL.

|

WE BELIEVE IT IS AN APPROPRIATE INFERENCE BECAUSE THE

 

t

i!
|| TESTIMONY WAS THAT IN THE SPRING OF 1987, MS. ZANVILLE, ALONG

| WITH MR. EDMOND, MET MR. BUTLER AT THE FIGHT IN LAS VEGAS.
| SUBSEQUENTLY, MR. EDMOND BEGAN WORKING WITH MR. BUTLER, AND IT
WAS THEN THAT THE REALLY LARGE QUANTITIES OF COCAINE BEGAN TO
MAKE THEIR WAY FROM CALIFORNIA TO THE DISTRICT OF COLUMBIA.
SO, WE BELIEVE THAT IS APPROPRIATE.

PARAGRAPH H, WE BELIEVE THERE WAS DIRECT PROOF THAT

MR. LEWIS HAD HIS OWN OPERATION ON BATES STREET, NORTHWEST, IN

 

 

i
'

THE TESTIMONY OF JAMES MINOR DURING TRIAL.
| PARAGRAPH I, AS THE COURT RECALLS, THERE WAS THE
|| TESTIMONY THAT THERE WERE 16 KILOGRAMS WITH THE WORDS "CALI"

|| WRITTEN ON THEM. IN ADDITION, WE RELY ON THE CALIFORNIA

|
|
i

‘| BE INFERRED FROM THE TESTIMONY AND THAT, IN FACT, THE COURT HAS ,
1 INDICTMENT FOR THE PURPOSES OF PROVING THAT MR. BENNETT AND MR.

3 AND, OF COURSE, IT ALSO STATES IN THAT INDICTMENT

i

|

2 | VILLABONA WERE THE SUPPLIERS OF MR. BUTLER. |
|

|

4 THAT MR. VILLABONA WAS A COLOMBIAN, A COLOMBIAN NATIVE. |
5 | THE COURT: I MIGHT INTERRUPT YOU RIGHT HERE. IT
6 || WOULD BE ALTOGETHER APPROPRIATE AND PROPER, WOULD IT NOT, UNDER |
7 | THE SENTENCING REFORM ACT, FOR THE PROBATION OFFICE AND THE |
|
8 | COURT TO CONSIDER THE CALIFORNIA INDICTMENT, WHICH IS A FINDING |
9 ‘BY THE GRAND JURY IN THE CENTRAL DISTRICT OF THE UNITED STATES |
10 |} DISTRICT COURT FOR CALIFORNIA OF PROBABLE CAUSE, MEANING THAT
11 |THE OFFENSE WAS MORE LIKELY SO THAN NOT, NAMELY, BY A
12 || PREPONDERANCE OF THE EVIDENCE, THE GRAND JURY FOUND THAT THESE

13 ||) PEOPLE WERE GUILTY OF THIS OFFENSE AND DID EXACTLY WHAT THE

14 |, PROBATION OFFICE STATED AT THIS PORTION, NAMELY, PARAGRAPH 6 OF '

 

THE PRE-SENTENCE INVESTIGATION REPORT? THAT WOULD BE ENTIRELY |

15

16 “PROPER, WOULD IT NOT? '
17 MS. SOITEFER: WE BELIEVE IT WOULD BE, YOUR HONOR. :
18 |! THE COURT: ALL YOU HAVE TO PROVE IS BY A |

19 || PREPONDERANCE OF THE EVIDENCE.

20 MS. SOITEFER: YES, YOUR HONOR, AND I DON'T THINK WE

 

| NEED TO DEBATE THE LAW SCHOOL QUESTION OF WHETHER PROBABLE
|

22 CAUSE IS THE EXACT EQUIVALENT OF PREPONDERANCE.

21

 

i
|
23 THE COURT: WHAT IT MEANS IS MORE LIKELY SO THAN NOT,

24 | DOES IT NOT?

 

MS. SOIEFER: YES, YOUR HONOR, MORE PROBABLE THAN

> oF
}
fi
ajyh

10

11

12

13

14

15

16

17

18

19

20

21

 

|
i
|
|

22)

23

24

25 3

i
:
}
:

i

i

NOT.

THE COURT: EVEN YOU DON'T QUARREL WITH THAT, DO YOU?

MR. CONTE: NOT WITH THAT MATTER OF LAW, YOUR HONOR.
I HAVE NOT HAD TIME TO REVIEW THAT DOCUMENT AS YET EITHER, YOUR
HONOR.

THE COURT: IT HAS BEEN IN THE HANDS OF THE PROBATION
OFFICE FOR A LONG TIME.

MR. CONTE: YOUR HONOR, MS. SOITEFER SHOWED IT TO ME
THIS MORNING, AND THE RECORD SHOULD REFLECT THAT MR. HUNT LEFT
THE COURTROOM AT 11:59. HE IS NOT PRESENT.

THE COURT: WELL, WE HAVE GOT THE CHIEF DEPUTY HERE.
HE IS FULLY FAMILIAR WITH THE REPORT. MR. CARRINGTON KNOWS
ABOUT IT.

MR. CARRINGTON: IF THE COURT PLEASE, MR. HUNT IS
FEELING ILL. HE HAS BEEN FEELING ILL FOR THE LAST WEEK.

THE COURT: HE CAME IN ESPECIALLY TO SEE MR. CONTE
THIS MORNING, DID HE NOT?

MR. CARRINGTON: I PRESUME SO, BUT I GAVE HIM
PERMISSION TO LEAVE.

THE COURT: I KNOW HE DID BECAUSE HE DID IT AT THE

COURT'S REQUEST. THANK YOU VERY MUCH.

 

MR. CONTE: I WOULD ASK THE PROBATION OFFICER OR MS.

| SOIEFER BE DIRECTED TO TURN OVER A COPY OF THE INDICTMENT TO

ME.

THE COURT: YOU MAY PROCEED, MS. SOTEFER.
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

40

MS. SOITEFER: I WILL BE HAPPY TO GIVE MR. CONTE A
‘ COPY.

THE COURT: YOU MAY PROCEED.

MS. SOITEFER: THANK YOU, YOUR HONOR. THE COURT'S
QUESTION WAS WHETHER THE COURT COULD RELY ON THE INDICTMENT.
IT IS CERTAINLY THE POSITION OF THE GOVERNMENT THAT THE COURT
CAN.

WE BELIEVE THAT THE COURT CAN RELY ON ANY RELIABLE
INFORMATION THAT IS PUT BEFORE IT FROM ANY SOURCE, AND WE
BELIEVE THAT AN INDICTMENT RETURNED BY A FEDERAL GRAND JURY
SITTING IN THE CENTRAL DISTRICT OF CALIFORNIA IS CERTAINLY SUCH
RELIABLE EVIDENCE, PARTICULARLY AS TO THE CHARGES CONTAINED IN

THE INDICTMENT.

 

|

THE INDICTMENT ITSELF SPECIFICALLY STATES EXACTLY

| WHAT IS STATED IN THE PRE-SENTENCE REPORT. THERE IS NO

i

| INFERENCE NECESSARY. IT STATES THAT WITH PARTICULARITY.

t
i
{

THE COURT: THANK YOU. NEXT?
: MS. SOTEFER: PARAGRAPH J. MY MEMORY DIFFERS WITH
=. CONTE. I DO RECALL TESTIMONY AS TO THE $10,000 FIGURE

| COMING FROM ROYAL BROOKS, AND AS TO THE $20,000 FIGURE COMING
"FROM STEVENSON MCARTHUR.

|
. OF COURSE, ON ALL OF THESE, I HAVE ATTEMPTED IN THE
‘SHORT PERIOD OF TIME I HAD TO TRY AND FIND TRANSCRIPTS WHERE I

“COULD. AS THE COURT KNOWS, WE DON'T HAVE ALL THE TRANSCRIPTS

YET, AND I HAVE BEEN UNABLE TO PROVIDE THE COURT WITH THE

i
|
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

SPECIFICS, SO I AM RELYING ON MY MEMORY. OF COURSE, IF MINE
DIFFERS FROM MR. CONTE, IN THIS CASE IT IS NOT THE JURY, BUT |
) THE COURT THAT CONTROLS.

' AS TO PARAGRAPH K, THERE WAS TESTIMONY AT TRIAL AS TO
THE AMOUNT OF MONEY THAT COULD BE MADE FOR A WHOLESALE KILO. kK
IS THE STREET PRICE OF COCAINE AS OPPOSED TO THE WHOLESALE

PRICE. I DON'T THINK THAT IS CONJECTURE AT ALL.

THAT COMES FROM THE TESTIMONY AT TRIAL. IT ALSO

COMES FROM THE KNOWLEDGE OF NOT JUST THE PROBATION OFFICE, BUT

I AM SURE THE COURT HAS ON PREVIOUS OCCASIONS HEARD, AND IT
ONLY TAKES COMMON SENSE TO KNOW THAT SOMETHING THAT IS CUT FROM |
A LARGER BLOCK AND SELLS FOR MORE MONEY PER SMALL PACKAGE WILL
MAKE MONEY. I MEAN THAT WAS THE PURPOSE. THERE WAS AN
INDICATION THAT A PROFIT OF A SUBSTANTIAL AMOUNT, I BELIEVE IT ,
WAS BETWEEN 80- AND $100,000 COULD BE MADE ON EACH KILO.
PARAGRAPH L IN MR. CONTE'S MEMORANDUM, WE BELIEVE THE

TESTIMONY SUPPORTS THAT FACT. MR. STEWART WAS IDENTIFIED IN A

 

| PHOTOGRAPH BY MS. ZANVILLE, AND MR. BROOKS, FOR THAT MATTER.
PARAGRAPH M IS MR. BUTLER'S STATEMENT IN WHICH HE

ADMITTED SENDING COCAINE. THAT STATEMENT WAS THE SUBJECT OF A

MOTIONS HEARING WHICH THE COURT MAY RECALL. MS. LOBO THEN HAD

“THE OPPORTUNITY TO CROSS-EXAMINE THE WITNESS DURING THE COURSE
|
}
| 2

OF THAT MOTIONS HEARING.

 

WE BELIEVE THAT THAT WAS RELIABLE INFORMATION WHICH

| THE COURT CAN TAKE INTO ACCOUNT FOR THE PURPOSES OF SENTENCING.
i

 
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

42
THE COURT DID FIND THAT THE STATEMENT WAS ADMISSIBLE. IT WAS
THE GOVERNMENT'S TACTICAL CHOICE NOT TO PRESENT IT.
THEREFORE, WE BELIEVE THAT THE COURT MAY TAKE SUCH

INFORMATION INTO ACCOUNT FOR PURPOSES OF SENTENCING. EVEN

 

| ASSUMING ARGUENDO THAT THE COURT DOES NOT WISH TO DO SO, IT HAS

| ABSOLUTELY NO EFFECT ON THE SENTENCING OF MR. MILLINGTON.

i

WITH REGARD TO PARAGRAPH N, THAT IS THE SAME ARGUMENT

|
| WITH REGARD TO MR. HARDY. HE WAS IDENTIFIED BY A PHOTOGRAPH.

WE BELIEVE THE TESTIMONY SUPPORTS THE STATEMENT IN THE
PRE-SENTENCE REPORT.
PARAGRAPH O, THIS WAS A PARAGRAPH THAT CAME UP IN
 omier SENTENCINGS, YOUR HONOR, AND THE WAY WE TOOK CARE OF IT
i
WAS TO SPLIT THE PARAGRAPH IN HALF, AND MR. HUNT HAD PREVIOUSLY
DONE THAT.

THAT IS TO SAY, THAT ONE SENTENCE INDICATES THAT MR.

BROOKS WENT TO CALIFORNIA WITH RAYFUL EDMOND, COLUMBUS DANIELS,

AND MELVIN STEWART. THOSE THREE NAMES WERE NAMES THAT WERE

 

 

,, MENTIONED BY MR. BROOKS DURING THE COURSE OF HIS TESTIMONY.
| !

i A SECOND SENTENCE WOULD SAY THAT THE AIRLINE TICKETS

}

PRODUCED AT TRIAL LISTED ~- AND THEN THE VARIOUS OTHER NAMES,

INCLUDING DEREK STEADMAN AND FRANK PERRY, AND WE HAVE NO
|| CBU ECTION TO THAT CHANGE. THAT IS WHAT I THINK MR. CONTE WAS
| REFERRING TO IN SAYING THAT WE AGREED ON THAT CHANGE.

PARAGRAPH P, THE GOVERNMENT STANDS BY ITS STATEMENT

 

|
|
i
|

_ THAT MR. DANIELS AND MR. STEWART WERE PRESENT AT THE BAGGING
10

1i

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

}

 

i
1
}
|

i
|
|

 

|
(
|
4
|
|

‘

|

4

43

CONTEST. WE BELIEVE IT IS SUPPORTED BY THE TESTIMONY, AND

AGAIN, MR. DANIELS,

LITTLE NUT, AND MR. STEWART, MELBO, WERE

BOTH IDENTIFIED BY PHOTOGRAPH OVER AND OVER AGAIN BY NUMEROUS

WITNESSES DURING THE COURSE OF TRIAL.

PARAGRAPH Q IS AN ARGUMENT. THE GOVERNMENT BELIEVES

THAT IT IS APPROPRIATE THAT THE LEVELS WITH REGARD TO THE

ORGANIZATION ARE A MATTER FOR THE COURT'S FINDINGS FROM THE

EVIDENCE PRESENTED AT TRIAL. WE THINK THAT THE PROBATION

REPORT IS ACCURATE.

PARAGRAPH R

--~ AND THAT MAY BE THE HEART OF MR.

CONTE'S ENTIRE ARGUMENT -- WE BELIEVE THAT MR. MILLINGTON WAS A

MANAGER, AND WE BELIEVE THAT MS. SELLERS TESTIFIED FAR MORE

THAN JUST WHAT IS STATED BY MR. CONTE IN THIS PARAGRAPH, AND,

‘AS WELL, THAT MS. ZANVILLE IMPLICATED MR. MILLINGTON.

I WILL ADDRESS THE SPECIFICS OF HIS ROLE IN TALKING

“ABOUT WHY I BELIEVE THE THREE-POINT INCREASE IS APPROPRIATE FOR

THE ROLE IN THE OFFENSE.

PARAGRAPH 5,

IT IS THE SAME ARGUMENT, YOUR HONOR.

ALL THOSE PERSONS, MS. EDMOND, MS. PERRY, MR. STEWART ARE

PENDING TRIAL, HOWEVER, THEY WERE ALL NAMED DURING THE COURSE

OF THE TRIAL IN WHICH MR. MILLINGTON WAS CONVICTED.

PARAGRAPH T,

THE COURT:

MS.

SOITEFER:

IT IS MY UNDERSTANDING THAT THAT WAS

|| WITHDRAWN BY MR. CONTE.

CORRECT?

DURING OUR MEETING THIS MORNING.
ajh

10

11

12

13

14

15

16

17

18

19

20

21)

22

23

24

25

 

4g

MR. CONTE: YOU ARE TALKING ABOUT THE LAST PARAGRAPH?

THE COURT: PARAGRAPH T, PARAGRAPH 13, NO TESTIMONY
AT TRAIL THAT THE PERSONS NAMED IN THIS PARAGRAPH WERE
RESPONSIBLE FOR WHOLESALE DISTRIBUTION OF COCAINE.

MR. CONTE: THAT IS TRUE.

THE COURT: THAT IS NOT WITHDRAWN?

MR. CONTE: NO. THAT LAST SENTENCE LISTS ALL THESE
PEOPLE ON PAGE 5 AS DEALING IN WHOLESALE QUANTITIES, AND I
DON'T BELIEVE THAT THE TESTIMONY FOR EACH ONE OF THOSE IS TRUE,
CONSTANCE PERRY, RAYNICE THOMPSON, I DO NOT RECALL THAT.

MS. SOIEFER: THE GOVERNMENT'S POSITION, YOUR HONOR,

 

THEN IN THAT CASE, SINCE IT IS NOT WITHDRAWN, IS THAT IF THE

I

| COURT, AS IT HAS PREVIOUSLY DONE, ADDS THE PHRASE AT THE TOP OF

|
i

PAGE 6, SECOND SENTENCE, "IN AT LEAST ONE RESPECT," THAT THAT
MAKES IT CLEAR THAT NOT EVERY DEFENDANT DID EVERYTHING AND THAT
THE GENERAL RESPONSIBILITIES WERE SHARED BY ALL OF THE CO-
DEFENDANTS. WE BELIEVE THAT THAT CLARIFIES THE STATEMENT.

WITH REGARD TO PARAGRAPH U --

MR. CONTE: MAY IT RESPOND OR SHALL I WAIT?

THE COURT: WAIT.

 

MS. SOIEFER: WE HAVE NO OBJECTION TO THE SENTENCES

| WRITTEN BY MR. CONTE BEING ADDED TO THE REPORT. WE DON'T THINK

THE REPORT IS INACCURATE AS WRITTEN, HOWEVER.

THE COURT: PARAGRAPH U?

MS. SOIEFER: PARAGRAPH U, THAT IS RIGHT, YOUR HONOR.

|

|

|
|
ajh

10

11

12

13

14

15

16

17

18

19

20

21

‘I THINK THEY SAY THE SAME THING, BUT WE DON'T HAVE ANY
OBJECTION TO IT.
PARAGRAPH V, MR. CONTE INDICATES THAT HE WANTS

' PARAGRAPH 15 DELETED IN TOTAL. WE DISAGREE WITH THAT. WE

i

|

TO THESE PARTICULAR FACTS, THERE WAS TESTIMONY AT TRIAL.

| WITH EXCEPTION OF THE CORRECTION THAT HAS ALREADY
| BEEN STATED, THAT IS, FROM 8 MILLION TO 800,000, WE BELIEVE
THAT IT IS ACCURATE.

THE SPECIFICS AS INDICATED BY MR. CONTE ARE
MISLEADING IN THAT THEY DON'T DEAL WITH THE ENTIRETY OF THE
TESTIMONY, AND, THEREFORE, WE DON'T BELIEVE THAT THEY ARE
ACCURATE, AND WE DISAGREE WITH MR. CONTE'S PROPOSED CHANGES.

PARAGRAPH W, WHICH IS PARAGRAPH 16, THERE WAS

TESTIMONY THAT LARGE QUANTITIES OF DRUGS WERE TAKEN TO M STREET

BEFORE DELIVERY TO THE STRIP BY -~ I BELIEVE THE WITNESS WHO

 

1

SUPPORTED THAT WAS DENISE JOHNSON, YOUR HONOR.
THE COURT MAY RECALL THAT MS. JOHNSON DELIVERED

t
i
i
t
i
1
'
1
i
'
|
‘

QUANTITIES OF COCAINE TO 407 M STREET RIGHT BEFORE IT WAS

 

|
| RAIDED ON FEBRUARY 5, 1988.

i
1

PARAGRAPH X, THE KILOGRAM SALE WAS TO STEVENSON

MCARTHUR. THERE WAS TESTIMONY TO THAT EFFECT.

 

PARAGRAPH ¥, THE SAME OBJECTION AS PREVIOUSLY, WE

‘DISAGREE. MR. STEWART WAS NAMED DURING THE COURSE OF THE

 

-IN CONTEXT AND RELY ON THE TESTIMONY. IN THIS CASE WITH REGARD |

' BELIEVE THAT IT IS ACCURATE AND THAT THE COURT MUST TAKE IT ALL
ajh

10

Li

12

13

14

15

16

17

18

19

20

21

2?

23

 

TESTIMONY OF DARRYL YOUNG, THE UNDERCOVER OFFICER, WITH REGARD
TO THAT TRANSACTION.

PARAGRAPH 2, THE SALE DID INVOLVE MR. EDMOND AND IT
DID INVOLVE A HALF A KILOGRAM OF COCAINE. IT WAS TO STEVENSON |
MCARTHUR ONCE AGAIN. THERE ARE FOUR PLACES DURING THAT
PARAGRAPH, PARAGRAPH 16, WHERE WE ARE REQUESTING THAT THE WORDS
UNDERCOVER OFFICER BE CHANGED TO STEVENSON MCARTHUR.

WITH THOSE CHANGES, IT BECOMES ABSOLUTELY ACCURATE,
AND I HAVE POINTED THOSE OUT --

THE COURT: WAIT JUST A MINUTE.

MS. SOITEFER: I POINTED THOSE OUT TO MR. HUNT. HE
KNOWS EXACTLY WHICH ONES THEY ARE.

PARAGRAPH AA, IT IS NOT MY RECOLLECTION THAT MS.
ZANVILLE TESTIFIED THAT MR. MILLINGTON BROUGHT COCAINE ON ONLY |
ONE OCCASION. I ATTEMPTED TO CHECK THAT AFTER OUR MEETING THIS

MORNING, AND WE DON'T HAVE THAT PORTION OF THE TRANSCRIPT. WE

HAVE ABOUT 200 OTHER PAGES OF HER TESTIMONY, BUT NOT THAT.

 

a IT IS MY RECOLLECTION THAT SHE TESTIFIED THAT SHE

 

| TESTIFIED THAT ANTONIO JONES ACCOMPANIED MR. MILLINGTON ON ONLY ,

|ONE OCCASION, BUT THAT MR. MILLINGTON HIMSELF CAME ON MORE THAN |

'

'ONE OCCASION.

|
|

I WOULD NOTE THAT MR. CONTE APPEARS TO HAVE AGREED

WITH ME IF ONE TURNS BACK TO HIS PARAGRAPH R. THE SECOND TO

 

[THE LAST LINE OF THAT PARAGRAPH STATES, "MS. ALTA RAE ZANVILLE

TESTIFIED THAT MR. MILLINGTON DELIVERED KILOGRAMS OF COCAINE TO
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

|

 

47

HER APARTMENT." NOW, HE DOES NOT STATE ON HOW MANY OCCASIONS,

BUT IT IS

THE COURT: WAIT A MINUTE. THANK YOU.

MS. SOTEFER: IN ANY EVENT, YOUR HONOR, THERE [5 AT
LEAST THE ONE OCCASION. I BELIEVE IT WAS MORE THAN THAT.

PARAGRAPH BB, AGAIN, WE HAVE THE QUESTION OF MS.

RACHELLE EDMOND'S NAME REMAINING IN THE REPORT. WE THINK THAT

IT SHOULD. IT WAS STATED AT TRIAL. WITH REGARD TO MS. EDMOND

BEING ABLE TO PICK UP COCAINE FROM MS. ZANVILLE, IF THE COURT

IS ADDING THAT WHOLE PARAGRAPH AS ASKED BY MR. CONTE -= AND WE

TAKE NO POSITION WITH REGARD TO THAT -~ WE DO THINK THAT IT Is

INACCURATE AS STATED BY MR. CONTE.

 

| IN OTHER WORDS, MR. CONTE PUTS IT IN ABSOLUTE TERMS,
| THAT DURING THE PERIOD THAT MS. ZANVILLE TESTIFIED ABOUT,
JANUARY THROUGH MARCH OF 1988, MS. EDMOND WAS UNABLE TO PICK UP
COCAINE, PHYSICALLY UNABLE.

WE BELIEVE THAT THAT IS NOT AT ALL SUPPORTED BY THE
EVIDENCE, NOT AT ALL SUPPORTED BY ANY PROFFER THAT MR. CONTE
CAN MAKE. TO THE CONTRARY, THE PERIOD OF TIME FOR WHICH MS.
EDMOND WAS UNAVATLABLE OR WAS RECUPERATING FROM BOTH HER
CESAREAN SECTION AND HER PREGNANCY, EVEN BY MR. CONTE'S OWN
EVIDENCE, DID NOT INCLUDE THE ENTIRE PERIOD OF TIME.

THEREFORE, IF THE COURT IS GOING TO ADD THESE

SENTENCES, WE ASK THAT IT BE AMENDED TO READ THAT MS. EDMOND

 

WAS PHYSICALLY UNABLE TO PICK UP COCAINE DURING SOME OF THE
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

i a

TIME FRAME THAT MS. ZANVILLE TESTIFIED ABOUT.

|
hy
\
HW IN OTHER WORDS, YOUR HONOR, THE TIME PERIOD IS

| JANUARY THROUGH MARCH OF 1988. THERE IS ABSOLUTELY NO EVIDENCE
TO INDICATE THAT MS. EDMOND WAS INCAPACITATED FOR ALL THREE OF
THOSE MONTHS. THERE WAS SOME EVIDENCE TO INDICATE SHE WAS

| INCAPACITATED DURING A PORTION OF THAT TIME.

l PARAGRAPH CC, I THINK IT IS APPROPRIATE AND PROPER AS
‘WRITTEN, BECAUSE ON OCCASION, MS. SELLERS TESTIFIED THAT

| RACHELLE EDMOND WENT WITH HER TO PICK UP COCAINE, AND I BELIEVE
ear ZANVILLE TESTIFIED THAT MS. SELLERS AND MS. EDMOND ARRIVED
|AT HER APARTMENT TO PICK UP COCAINE.

| AGAIN, I ATTEMPTED TO CHECK THAT TRANSCRIPT, AND WE
‘DON'T HAVE THAT PORTION.

| PARAGRAPH DD, I HAVE SPOKEN TO MR. HUNT ABOUT IT.

| THERE IS A LITTLE CONFUSION THERE WITH REGARD TO THE APARTMENT

‘AND THE HOUSE. WE AGREE WITH MR. CONTE THAT THE DRUGS WERE
| STORED AT THE APARTMENT IN SUITLAND, AND NOT AT THE HOUSE. ‘THE
“MONEY WAS COUNTED AT THE HOUSE, AND NOT AT THE APARTMENT.

I WORKED WITH MR. CONTE AND MR. HUNT TO EDIT THE
“PARAGRAPH IN SUCH A WAY THAT --

THE COURT: MONEY COUNTED AT THE?

MS. SOIEFER: AT PECONIC PLACE, THAT IS, MS.
CONSTANCE PERRY COUNTING THE MONEY.

THE COURT: ALL RIGHT.

|
|
|
|
i

MS. SOITEFER: I HAVE WORKED WITH MR. HUNT AND MR.

 
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

j
i
i
'
|
i

‘CONTE TO EDIT THAT PARAGRAPH IN SUCH A WAY THAT IT IS ACCURATE.

THE COURT: EXCUSE ME. YOU HAVE WORKED WITH THOSE

|
' TWO IN SUCH A WAY THAT IT IS ACCURATE, BUT I DON'T HAVE THAT.

I

u MS. SOITEFER: STARTING AT THE EIGHTH LINE --

THE COURT: EXCUSE ME, IF YOU WILL WAIT JUST A
MINUTE.

MS. SOITEFER: I APOLOGIZE. I THOUGHT MR. HUNT HAD

GIVEN IT TO YOU.

| THE COURT: THAT IS ALL RIGHT. TAKE YOUR TIME, OR

LET ME TAKE MY TIME. YOU ARE TALKING ABOUT PAGE 8, PARAGRAPH

 

19.

MS. SOIEFER: THE EIGHTH LINE DOWN, THERE IS A
SENTENCE THAT BEGINS, "MONEY RETRIEVED FROM THIS TRIP."

THE COURT: YES, MA'AM.

MS. SOIEFER: IF THE COURT PUTS A PERIOD AFTER THE
WORD "APARTMENT," AND THEN CROSSES OFF "TO BE COUNTED BY

RACHELLE EDMOND AND HER MOTHER, CONSTANCE PERRY," THAT IS THE

REST OF THAT LINE, THAT SENTENCE IS THEN ACCURATE.

 

THE COURT: ALL RIGHT.

MS. SOTEFER: IF THE COURT THEN ADDS "ON ONE

i;OCCASION" AND THEN STARTS, "KATHY SELLERS RECALLED SEEING MS.

' CONSTANCE PERRY," PUT IN THE WORD "CONSTANCE COUNTING
,MONEY" ~~
THE COURT: ON ONE OCCASION KATHY SELLERS ~--

MS. SOIEFER: -- RECALLED SEEING MS. CONSTANCE PERRY
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

COUNTING MONEY --

THE COURT: -- AT THIS LOCATION.

MS. SOIEFER: IF THE COURT CROSSES OFF THE WORDS
"THIS LOCATION" AND REPLACES IT WITH "THE PECONIC PLACE HOUSE
OF EDMOND AND MILLINGTON," IT IS THEN ACCURATE.

THE COURT: THANK YOU.

MS. SOITEFER: MR. CONTE IS CORRECT THAT THE ADDRESS
OF THE SUITLAND APARTMENT WAS NEVER ENTERED INTO EVIDENCE, AND '
I SEE ABSOLUTELY NO RELEVANCE TO THE FACT THAT IT WAS OR WAS
NOT. THE PURPOSE OF STATING THAT IT WAS THE SUITLAND APARTMENT |
IS To DISTINGUISH THE APARTMENT FROM THE HOUSE.

THE QUESTION WAS DID MR. MILLINGTON OR MS. EDMOND
CONDUCT ANY ILLEGAL ACTIVITIES AT EITHER LOCATION, AND IT WAS

CLEAR FROM THE TESTIMONY THAT WHAT IS CONTAINED IN PARAGRAPH 19

WAS ACCURATELY SUPPORTED BY THE EVIDENCE AT TRIAL.

SO, WHETHER OR NOT WE HAVE THE ADDRESS, WHETHER MR,
CONTE HAS IT, REALLY HAS ABSOLUTELY NOTHING TO DO WITH ANYTHING
ELSE.

THE COURT: ALL RIGHT.

MS. SOTEFER: PARAGRAPH EE ON MR. CONTE'S MEMO, MS.
SELLERS DID, IN FACT, TESTIFY THAT MR. MILLINGTON CALLED HER

FREQUENTLY, HE PAGED HER, SHE PAGED HIM ON OCCASION, AND HE

.WOULD CALL HER BACK. THERE WERE NUMEROUS COMMUNICATIONS

BETWEEN MS. SELLERS AND MR. MILLINGTON, AND I REALLY DON'T

UNDERSTAND THAT OBJECTION.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

\
|
i
i
!
I
i
i
|

|

 

ne

 

l

'
'

THE COURT: I MIGHT ADD PARENTHETICALLY, EVEN THOUGH

IT IS UNNECESSARY, I DON'T EITHER. GO AHEAD.

MS. SOIEFER: PARAGRAPH FF, MS. SELLER DID TESTIFY

THAT SHE DELIVERED MONEY TO MR. MILLINGTON AT THE SUITLAND

APARTMENT AND AT OTHER LOCATIONS. SHE TOOK THE PROCEEDS FROM

THE STRIP, FROM ORLEANS AND MORTON, AND DELIVERED THEM DIRECTLY

TO MR. MILLINGTON.

THE COURT: WAIT A MINUTE.

MS. SOTEFER: I APOLOGIZE, YOUR HONOR. WE DON'T HAVE

THE DIRECT OF KATHY SELLERS EITHER YET, THE TRANSCRIPT.

PARAGRAPH GG, THERE WERE NUMEROUS WITNESSES THAT

TESTIFIED TO THIS. KATHY SELLERS, JAMES MINOR, DENISE JOHNSON,

AND RAE ZANVILLE COME TO MIND IMMEDIATELY, AND WE BELIEVE IT IS

SUPPORTED BY THE EVIDENCE.

THE COURT: TELL ME AGAIN WHO THEY WERE.

MS. SOIEFER: KATHY SELLERS, JAMES MINOR, DENISE

| JOHNSON, AND RAE ZANVILLE.

i

PARAGRAPH HH, WE BELIEVE THAT THE CONCLUSIONS STATED

‘IN THAT PARAGRAPH ARE ADEQUATELY SUPPORTED BOTH BY THE

| TESTIMONY AT TRIAL AND THE TESTIMONY AT THE MOTIONS HEARING.

t
1

THE COURT WILL RECALL THAT THERE WAS TESTIMONY THAT

|
|MR. MILLINGTON SPENT A GREAT DEAL OF TIME ON ORLEANS PLACE AND

|
| MORTON PLACE. HE WAS SEEN BY MANY OF THE CO-CONSPTRATORS DOWN

|
|
|
|
[
i

THERE.

UNLIKE MR. JONES, HE DID NOT LIVE THERE.

HE WAS A PERSON TO WHOM KATHY SELLERS REPORTED

t
i
|
ajh

10

11

12

13

14

15

16

18

19

20

21

22

23

 

24 |

25

 

 

52

DIRECTLY. HE WAS THE PERSON THAT SHE RECEIVED THE COCAINE FROM

AND TO WHOM SHE TOOK THE PROCEEDS, AND HE WAS PRESENT AND

SUPERVISING THE CLEAN-UP OF ONE OF THE STASH HOUSES ON ORLEANS

PLACE AFTER THE POLICE RAID.

HE AND ANTONIO JONES WERE STANDING THERE SUPERVISING,

AND THE COURT MAY RECALL THAT THERE WAS A TAPED CONVERSATION

WHERE RACHELLE EDMOND AND RAE ZANVILLE TALKED ABOUT MR.

MILLINGTON ONCE HAVING HAD A GUN AT HIS HOME, AS REFERRED TO BY |

MR. CONTE.

WE BELIEVE THAT THE COURT MAY ALSO TAKE INTO ACCOUNT

THE TESTIMONY OF SHAWN MAGUIRE, LIEUTENANT MAGUIRE, AT THE

MOTIONS HEARING, AND NOT SO MUCH GETTING INTO THE QUESTION OF

THE SEARCHES OF MR. MILLINGTON, BUT THE REASONS FOR THE

SEARCHES, AND THAT IS THAT LIEUTENANT MAGUIRE INDICATED THAT HE

HAD BEEN TOLD OVER AND OVER AGAIN THAT MR. MILLINGTON ALWAYS

HAD A GUN EITHER ON HIM OR SOMEWHERE IN THE VICINITY. THAT WAS

THE REASON THAT HE STOPPED HIM, NOT JUST BECAUSE HE FELT LIKE

TALKING TO JERRY MILLINGTON.

AND IT WAS THE REASONS FOR THE STOP THAT THE COURT

|} MAY TAKE INTO ACCOUNT, THAT IS, THE FACT THAT LIEUTENANT

MAGUIRE HAD RELIABLE INFORMATION THAT MR. MILLINGTON WAS KNOWN

TO CARRY A GUN. WE BELIEVE THAT THAT ALSO SUPPORTS THE FACTS

CONTAINED IN PARAGRAPH 24,

DEALING WITH PARAGRAPH JJ AT THE SAME TIME, YOUR

HONOR, BECAUSE IT IS ALONG THE SAME LINES,

IT IS NOT A QUESTION

i

{
ajh

10

11

12

13

14

15

16

17

18,

19

20

21

22

23

g
t

 

i
i
:

24 —

25

t
4
t
i
{

|

OF WHETHER MR. MILLINGTON ACTUALLY HAD A GUN, IT IS WHETHER IT
| WAS REASONABLY FORESEEABLE FOR HIM TO KNOW THAT THERE WERE GUNS

'BEING USED DURING THE COURSE OF THE CONSPIRACY. WE BELIEVE
THAT THAT IS AN APPROPRIATE CONCLUSION WHICH I WILL ADDRESS IN
A MOMENT.
: GOING BACK TO PARAGRAPH II FOR A MINUTE, MR. CONTE
‘SEEMS TO ARGUE THAT THE TAPE RECORDING REGARDING A GUN AND THE
| QUESTIONS ASKED BY MR. MILLINGTON DURING THE COURSE OF THAT
“TAPE RECORDING PROVE NOTHING.
! WE SUBMIT THAT THEY ARE DISPOSITIVE OF THE FACT THAT
MR. MILLINGTON, NOT JUST SHOULD HAVE KNOWN, BUT DID KNOW THAT
| GUNS WERE BEING USED DURING THE COURSE OF THIS CONSPIRACY,
BECAUSE HE IS THE ONE ASKING IF THEY FOUND THE GUN.

SO, WE SUBMIT THAT THAT IS THE UTILITY AND THE VALUE
OF THAT PARTICULAR TAPED CONVERSATION FOR THE PURPOSES OF

SENTENCING, AND IT IS ACCURATE AS STATED IN THE ADDENDUM THAT

WE SUBMITTED.

 

THE CALIBER OF THE GUN OR THE FACT THAT THE GUN HAD
| BEEN USED IN A HOMICIDE REALLY DOESN'T GO TO NEGATE THE
KNOWLEDGE OF MR. MILLINGTON THAT GUNS WERE BEING USED DURING
THE COURSE OF THE CONSPIRACY IN THIS CASE.

MOVING ON TO PARAGRAPH KK, AGAIN, THIS IS AN ARGUMENT
THAT I WILL ADDRESS WITH REGARD TO THE ROLE IN THE
ORGANIZATION, AND MOVING ON TO PARAGRAPH LL. I DON'T THINK

|
‘THERE IS REALLY MUCH THAT I HAVE TO ANSWER. IT APPEARS THAT

t
10

11

12

13

14

15

16

17

18

19

20

2i

22

NO
>

bo
oO

|

|

 

MR. CONTE IS SIMPLY SAYING THAT MR. MILLINGTON CANNOT SEEK THE

TWO-POINT REDUCTION FOR ACCEPTANCE OF RESPONSIBILITY. WE

MS.

MS.

 

AGREE.
THE COURT:
MS. SOIEFER:
|, HONOR.
THE COURT:

SOIEFER:

THE COURT:
| AGREE -- I THOUGHT WHAT YOU JUST SAID COULD BE TAKEN AS YOU

AGREE WITH MR. CONTE'S ARGUMENT THERE.

SOITEFER:

THE COURT:

YOU AGREE?

THAT HE CANNOT SEEK IT, YES, YOUR

I ASSUME YOU DON'T AGREE FOR THE REASONS

HE STATED THROUGH HIS LAWYER.

NO, BUT WE AGREE THAT HE HAS IN NO WAY

ACCEPTED RESPONSIBILITY, THEREFORE, HE CAN'T SEEK IT.

I UNDERSTAND THAT, BUT YOU DON'T

NO, YOUR HONOR. WE JUST AGREE THAT

THERE IS NO NECESSITY FOR THE COURT --

HIS ARGUMENT IS THAT BECAUSE OF THE

\
‘PENDENCY OF OTHER CHARGES, HE CAN'T SEEK A TWO-POINT REDUCTION

MS.

MS.

 

SOIEFER:

THE COURT:

SOITEFER:

FOR ACCEPTANCE OF RESPONSIBILITY.

YES, YOUR HONOR. NO, WE SIMPLY TAKE

THE POSITION THAT THE COURT NEED NOT ADDRESS THE QUESTION OF
ACCEPTANCE OF RESPONSIBILITY. WE AGREE WITH MR. CONTE IN THAT

|| REGARD, THAT THE COURT NEED NOT ADDRESS IT.

HE IS NOT PREVENTED FROM DOING SO BECAUSE |

OF THE PENDENCY OF OTHER CHARGES.

NO, YOUR HONOR, BUT SIMPLY THAT THE
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

COURT NEED NOT ADDRESS IT, SO I AM NOT GOING TO TALK ABOUT IT.

THE COURT: THANK YOU. PROCEED.

MS. SOIEFER: WE BELIEVE, THEREFORE, YOUR HONOR, THAT
THE PROBATION OFFICE APPROPRIATELY ASSESSED THE LEVEL 36 AS THE
BASE LEVEL OF THIS OFFENSE. THEY THEN ADDED A TWO-POINT
INCREASE FOR THE POSSESSION OF A FIREARM IN CONNECTION WITH THE
OFFENSE.

WE BELIEVE WITH REGARD TO THE TWO-POINT INCREASE AS

TO GUNS, THAT MR. MILLINGTON SHOULD APPROPRIATELY RECEIVE THAT

 

|
'TWO-POINT INCREASE. THERE ARE SEVERAL REASONS FOR THAT. MOST

|

| OF THEM HAVE BEEN STATED DURING THE COURSE OF MY DISCUSSION OF

|THE OTHER PARTS THAT MR. CONTE OBJECTED TO.
NUMBER ONE, MR. MILLINGTON SHOWED HIS PERSONAL,

‘KNOWLEDGE THAT GUNS WERE BEING USED DURING THE COURSE OF THE
CONSPIRACY IN THE TAPE RECORDING WHICH WAS INTRODUCED AT TRIAL

|
|
| REGARDING THE GUN FOUND IN THE ALLEY ON OCTOBER 13, 1988.
{
1

NUMBER TWO, DURING THE COURSE OF THE TAPE RECORDING

| BETWEEN --

|

| THE COURT: EXCUSE ME JUST A MINUTE. YES?

| MS. SOITEFER: DURING THE COURSE OF THE CONSENSUAL
|

{

TAPE RECORDING BETWEEN RAE ZANVILLE AND RACHELLE EDMOND, MS.

| EDMOND STATES SPECIFICALLY THAT MR. MILLINGTON HAD HAD A GUN IN

|
1
t

|HER HOME DURING THE COURSE OF THE CONSPIRACY, THAT IS, DURING

 

THE TIME FRAME THAT WE CHARGED AND THAT WAS PROVEN AT TRIAL --

- I KNOW, YOUR HONOR, I SAY PROVEN -- WITH REGARD TO THE
ajh

t

1!
|

‘

10
11
12
13

14

16
17 |
18
19
20

21

 

22°
23 |
24:

25 |
|
)

CONSPIRACY IN THIS CASE.
3 AND, THIRDLY, THAT LIEUTENANT MAGUIRE TESTIFIED AT
|
THE MOTIONS HEARING IN THIS CASE THAT HE HAD INFORMATION FROM
MORE THAN ONE SOURCE, AND ON MORE THAN ONE OCCASION, THAT JERRY
MILLINGTON WAS KNOWN TO CARRY A GUN.

IN THIS CASE, EVEN APART FROM THE GENERAL ARGUMENT
THAT WE HAVE MADE WITH REGARD TO EVERY CO-DEFENDANT, THERE [5S
SPECIFIC, CONCRETE INFORMATION BEFORE THE COURT THAT SHOWS THE
COURT THAT MR. MILLINGTON KNEW THAT GUNS WERE BEING USED DURING
THE COURSE OF THIS CONSPIRACY, NOT THAT HE EVEN SHOULD HAVE
KNOWN, BUT THAT HE DID KNOW.
APART FROM THAT, WE, OF COURSE, RELY ON THE SAME
ARGUMENT AS INDICATED IN THE BURKE CASE AND THE WHITE CASE,
THAT A CO-CONSPIRATOR WHO IS CHARGED AND CONVICTED OF A

CONSPIRACY OFFENSE IS RESPONSIBLE FOR THE ACTS OF THE CO-

 

CONSPIRATORS, AND I AM NOT GOING TO REPEAT THAT ARGUMENT AGAIN.

WE THEN BELIEVE THAT A THREE~POINT ADJUSTMENT

,

| INCREASE FOR ROLE IN THE CONSPIRACY IS ALSO CORRECT, ROLE IN
|

THE OFFENSE IS ALSO CORRECT IN THIS CASE.

WE RELY PRIMARILY ON THE TESTIMONY AT TRIAL, AND THAT -

IS VARIOUS WITNESSES WHO TESTIFIED THAT, NUMBER ONE, MR.

MILLINGTON SPENT A GREAT DEAL OF TIME DOWN ON ORLEANS PLACE AND

-MORTON PLACE. HE WAS ALWAYS SEEN SORT OF ROAMING THE STREETS,

'KIND OF KEEPING AN EYE OUT FOR WHAT WAS GOING ON.

THE COURT MAY RECALL THAT MANY OF THE POLICE OFFICERS .
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

1

| WERE FAMILIAR WITH MR. MILLINGTON, AND THE EVIDENCE WAS USUALLY

!

5

| THAT HE WAS JUST DOWN THERE, HE WAS WANDERING AROUND. HE WAS,
| HOWEVER, NOT A NATIVE TO THE AREA AS OPPOSED TO MR. JONES FROM
| WHOM THE COURT HEARD TESTIMONY THAT HE LIVED ON 6TH STREET.

RATHER, MR. MILLINGTON WOULD DRIVE IN FROM EITHER HIS
SUITLAND APARTMENT OR THE PECONIC PLACE ADDRESS TO GET DOWN TO
ORLEANS PLACE TO WANDER AROUND.

THE TESTIMONY OF KATHY SELLERS WAS THAT MR.
MILLINGTON REPORTED DIRECTLY -- SHE REPORTED DIRECTLY TO MR.
MILLINGTON, THAT WHEN SHE STARTED TO WORK IN THE ORGANIZATION,
SHE WENT TO HER FRIEND, RACHELLE EDMOND. RACHELLE EDMOND THEN |
HAD JERRY MILLINGTON CALL HER OR GET BACK IN TOUCH WITH HER.
FROM THAT TIME FORWARD, MS. SELLERS STATED SPECIFICALLY THAT
SHE WORKED FOR THE "EDMOND ORGANIZATION" AND THAT SHE ANSWERED
TO JERRY MILLINGTON.

SHE TESTIFIED THAT SHE RECEIVED THOUSANDS AND

THOUSANDS OF DOLLARS IN PROCEEDS FROM THE STRIP, WHICH SHE TOOK

 

| BACK DIRECTLY TO MR. MILLINGTON, AND SHE TESTIFIED FURTHER THAT

“SHE RECEIVED HUNDREDS AND HUNDREDS OF $50 PACKETS OF COCAINE,
| WHICH SHE DELIVERED DIRECTLY TO THE STRIP.

SHE GENERALLY DELIVERED TO THE STREET LIEUTENANTS,
SUCH AS KEITH COOPER, BUT ON OCCASION, WHEN SHE HAD TO, SHE

|
|
|

WOULD GIVE THE COCAINE TO JERRY MILLINGTON WHO WAS ALSO DOWN
THERE IN HIS CAPACITY AS THE, IN ESSENCE, MANAGER OF THE STREET |

i
I
1
i
i

|
|
| OPERATIONS.
|
ajh
THE COURT ALSO HEARD TESTIMONY THAT MR. MILLINGTON

SUPERVISED THE CLEAN-UP OF THE HOUSE ON ORLEANS PLACE AND

PERHAPS MOST IMPORTANTLY, THE COURT HEARD THE TESTIMONY OF MS.
RACHELLE EDMOND TALKING ABOUT THE ROLE OF HER COMMON LAW

HUSBAND, MR. JERRY MILLINGTON.

Ww

 

6 THE COURT MAY RECALL THE TAPE --
7) THE COURT: AT THE MOTIONS HEARING.
8 || MS. SOIEFER: NO, YOUR HONOR, DURING TRIAL. THE

9 |} COURT MAY RECALL THAT THERE WAS A TAPE PLAYED WHICH WE |
10 || COLLOQUIALLY CALLED THE PECONIC PLACE TAPE. THAT WAS A TAPE
11 |} RECORDING MADE BY MS. ZANVILLE CONSENSUALLY AT PECONIC PLACE. |
12 SHE WAS CALLED BY MR. EDMOND AND ASKED TO COME OUT ro |

13 || PECONIC PLACE. I BELIEVE THE DATE OF THE TAPE WAS IN JANUARY,

 

14 | RIGHT AFTER NEW YEAR'S, IN JANUARY OF 1989. SHE WENT OUT TO
15 | PECONIC PLACE. THE FIRST PEOPLE WHO WERE THERE WERE JERRY

16 _ MILLINGTON AND RACHELLE EDMOND, OF COURSE, WHO LIVED THERE.

17 IMR. MELVIN STEWART WAS THERE FOR A SHORT PERIOD OF TIME, AND
|
|

18 ||} LATER ON MR. RAYFUL EDMOND ARRIVED.

19 |; THERE WERE A NUMBER OF PEOPLE DURING THE COURSE OF

 

20 THIS MEETING WHO CAME AND WENT FROM THE HOUSE, ALL OF THEM Co-
|
21 _ CONSPIRATORS IN THIS CASE. DURING THE COURSE OF THAT

22 | comvenonmron MS. EDMOND TALKED ABOUT THE ROLE OF MR.
23 | MILLINGTON, AND SHE SPECIFICALLY TALKED -- THAT WAS WHEN SHE
24 Ha THE CONVERSATION ABOUT THE GUNS IN THE HOUSE.
|
25 SHE TALKED ABOUT HOW SHE WAS DESTROYING DOCUMENTS SO

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

25

"y

NO ONE WOULD EVER BE ABLE TO FIND ANYTHING, AND SHE ALSO MADE A |

 

 

|
|
|
|
|

|
|
|
|

| RATHER INTERESTING COMMENT THAT IS VERY TELLING AS TO BOTH HER

OWN KNOWLEDGE OF THE CONSPIRACY AND MR. MILLINGTON'S ROLE IN

|| THE CONSPIRACY. THAT IS, THAT MS. EDMOND SAID THAT SHE WASN'T

GOING TO MARRY JERRY, SHE WASN'T GOING TO MARRY MR. MILLINGTON,
THEY WERE LIVING TOGETHER COMMON LAW, UNTIL HE HAD A JOB.

THAT IS, SHE ACKNOWLEDGED THAT HE HAD NOT BEEN
EMPLOYED, WAS NOT EMPLOYED, AND WAS BASICALLY DOING HIS, QUOTE,
"WORK" ON THE STRIP IN ORDER TO EARN MONEY, AND SHE WASN'T
GOING TO BECOME HIS LEGITIMATE -- I SHOULDN'T SAY
LEGITIMATE -- HIS LAWFUL WIFE AS OPPOSED TO COMMON LAW WIFE,

UNTIL SUCH TIME AS HE HAD LEGITIMATE INCOME.

SHE STATES THAT SPECIFICALLY. SHE SAYS SHE WOULD NOT .

MARRY HIM UNTIL HE HAD A JOB, AND THE REASON FOR THAT THAT SHE
GIVES IS THAT SHE KNOWS THAT THE GOVERNMENT CAN SEIZE ASSETS,
AND SHE KNOWS THAT IF SHE IS ON A PARTICULAR ASSET, DEEDED OR
TITLED ON THAT ASSET, IT CAN BE SEIZED AS HER PROPERTY, AS WELL
AS HER COMMON LAW HUSBAND'S PROPERTY.

UNFORTUNATELY, SHE WASN'T AS SOPHISTICATED IN THE LAW
AS PERHAPS HER ATTORNEY IS, SO IT HAPPENED ANYWAY, AND SHE

WASN'T ABLE TO PREVENT WHAT SHE WAS ATTEMPTING TO PREVENT

' DURING THE COURSE OF THAT CONVERSATION.

BUT BY MS. EDMOND'S OWN WORDS, SHE LETS ALL OF US
KNOW THAT MR. MILLINGTON'S JOB WAS DOWN ON ORLEANS PLACE AND

THAT HE HAD NO OTHER LEGITIMATE EMPLOYMENT.

|
|
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25,

WE SUBMIT THAT ALL OF THE TESTIMONY THAT THE COURT
HEARD AT TRIAL SUPPORTS THE CONCLUSION OF THE PROBATION OFFICER |
AND THE UNITED STATES THAT MR. MILLINGTON SHOULD RECEIVE A

THREE-POINT INCREASE FOR HIS ROLE IN THE OFFENSE.

 

THAT LEAVES, YOUR HONOR, A BASE LEVEL OFFENSE OF 41.
THE CRIMINAL HISTORY, AS PREPARED BY THE PROBATION OFFICER, IS
A 4, AND I BELIEVE THAT THE COURT HAS ALREADY ADDRESSED THE
QUESTION OF THE APPROPRIATE WAY IN WHICH TO COMPUTE THE
CRIMINAL HISTORY.

EVEN IF THE CRIMINAL HISTORY IS REDUCED TO 3, IT DOES

NOT CHANGE THE GUIDELINES' COMPUTATION, AND THAT IS, 360 MONTHS

 

[TO LIFE, THAT IS THE COMPUTATION WITH EITHER A CRIMINAL
“HISTORY OF 3 OR 4.
THE COURT: THAT BEING SO, WHAT IS THE GOVERNMENT'S

|
| RECOMMENDATION?
| MS. SOIEFER: OUR RECOMMENDATION, YOUR HONOR, IS THAT |

|THE COURT USE THE GUIDELINES AND THE STATUTE AS PROVIDED BY LAW /
if :
“TO IMPOSE THE MAXIMUM SENTENCE POSSIBLE IN THIS CASE. WE '

SUBMIT THAT MR. MILLINGTON WAS INTRICATELY INVOLVED IN THE

5

|
CONSPIRACY, HE WAS A HIGH-LEVEL MANAGER.

FROM THE PHONE CALLS ON WHICH HE WAS TAPE-RECORDED,

IT WAS CLEAR THAT PEOPLE REPORTED TO HIM. THE PERSON CALLING

|
i

 

| ABOUT THE GUN IN THE ALLEY WAS CALLING TO REPORT TO MR.

|MILLINGTON. HE RECEIVED THE PROCEEDS FROM THE STRIP. HE

DIRECTED OTHER PEOPLE AS TO WHAT THEY WERE SUPPOSED TO DO AND
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

| FROM THE POLICE OFFICERS, BUT ALSO FROM, I BELIEVE IT WAS MR.

1

|

i!
!
:
‘
be

WHERE THEY WERE SUPPOSED TO GO.

THE COURT MAY REMEMBER HEARING TESTIMONY, NOT JUST

KEITH HAWKINS, THAT MR. MILLINGTON WAS DOWN ON THE STRIP.

IN THIS CASE, YOUR HONOR, NOT ONLY DID MR. MILLINGTON
BECOME ACTIVELY INVOLVED AND CONTINUE HIS ACTIVE PARTICIPATION
FOR QUITE SOMETIME, BUT HE ALSO PROFITED FROM THAT
PARTICIPATION. HE PROFITED IN THE SENSE THAT HE WAS ABLE TO
PURCHASE TWO HOMES, NOT JUST ONE BUT TWO. PERHAPS BECAUSE OF
HIS OWN CONNECTION TO RACHELLE EDMOND, THE SISTER OF RAYFUL

EDMOND, THERE WERE TWO HOMES PURCHASED, THE PECONTIC PLACE HOUSE

 

 

 

‘AND THE HOUSE ON CASTLETON TERRACE, WHICH HAS SUBSEQUENTLY BEEN

‘' THE SUBJECT OF FORECLOSURE.

THERE WERE TWO CARS PURCHASED, AS THE COURT HEARD,

|THE CAR OF CHOICE OF A NUMBER OF WELL-TO-DO PEOPLE IN THIS

|
| COMMUNITY, A VOLVO, WITH A CAR TELEPHONE, AS WELL AS A
|

| PATHFINDER, AGAIN WITH A CAR TELEPHONE.

MR. MILLINGTON HAD THE TRAPPINGS. THE COURT MAY

t

. RECALL THE TESTIMONY ABOUT THE PAGERS, AND THAT IS HOW KATHY

SELLERS GOT IN TOUCH WITH MR. MILLINGTON, BY THE PAGER.

BY THE WAY, YOUR HONOR, THE COURT MAY RECALL THE
TESTIMONY THAT MS. SELLERS SAID THAT MR. MILLINGTON HAD A KEY
TO HER APARTMENT. MR. MILLINGTON WAS ABLE TO GET INTO HER
APARTMENT WHENEVER HE NEEDED TO, TO TAKE THE COCAINE OUT OF THE

APARTMENT.

 
sen

|
ajh 32
| MR. MILLINGTON WAS ALSO PHOTOGRAPHED IN HIS FINERY
| wre THE GOLD MEDALLION, THE COURT MAY RECALL, FROM THE PICTURE
3 || THAT WAS INTRODUCED AT TRIAL, ONE OF THE PICTURES INTRODUCED AT
4 || TRIAL.
5 FINALLY, YOUR HONOR, MR. MILLINGTON'S PARTICIPATION
6 ' DURING THIS CONSPIRACY SPANNED NOT JUST UP TO THE TIME OF HIS
7 || ARREST, BUT STARTED FAR BEFORE THAT, AND AS THE COURT WILL
8 | RECALL, MS. SELLERS' TESTIMONY WAS THAT SHE WAS INVOLVED IN THE
9 |} CONSPTRACY, WORKING DIRECTLY FOR JERRY MILLINGTON FROM
10 | APPROXIMATELY NOVEMBER OF 1987 UP UNTIL THE TIME THAT SHE GOT
11 | OUT OF THE CONSPIRACY IN APPROXIMATELY JUNE -- ACTUALLY, AROUND
12 | JULY 4TH WEEKEND OF 1988.

13 THUS, MR. MILLINGTON ALSO PARTICIPATED IN THIS

14 | CRIMINAL CONDUCT DURING THE PERIOD OF TIME THAT HE WAS WITHIN

 

15 | TWO YEARS OF HIS RELEASE FROM PREVIOUS FEDERAL CHARGES. MR.

:
i i

|
16 |.MILLINGTON HAS A SUBSTANTIAL CRIMINAL HISTORY, BUT SEEMS NOT TO !

17 | HAVE LEARNED ANYTHING FROM THAT.

18 INSTEAD, HE WENT RIGHT BACK TO HIS CRIMINAL WAYS,

19 | RIGHT BACK TO PARTICIPATING IN THIS CONSPIRACY FULLY AND

|
t
1
|

20 || VIGOROUSLY, AND SEEMS TO HAVE HAD ABSOLUTELY NO REMORSE,

 

21 || ABSOLUTELY NO REGRETS, AND ABSOLUTELY NO DESIRE TO LEAVE THE
4

CONSPIRACY UNTIL THE PERIOD OF TIME THAT HE WAS ARRESTED.

22 |

23 TO PARAPHRASE MR. MILLINGTON, YOUR HONOR, HE AND HIS |
24 | co-pEFENDawns HAD A GOOD RUN, BUT IT IS TIME NOW FOR HIM, LIKE
25 |} HIS CO-DEFENDANTS, TO DO HIS TIME. WE ASK THE COURT TO LISTEN

 
ajh

10

il

12

13:

14

15

16

1?

18

19

20

21

22

23

24

25

|
| To THE WORDS OF MR. MILLINGTON AND IMPOSE A LIFE SENTENCE.
| 1

THANK YOU, YOUR HONOR.

| THE COURT: MS. SOIEFER, ONE QUESTION, IF YOU WILL

GIVE ME A MOMENT. THERE IS SOMEPLACE IN MR. CONTE'S PAPERS ON :
' BEHALF OF THIS DEFENDANT ~- I CAN'T RECALL WHERE I READ
THEM -- INVOLVING ONE OF THE LATTER POINTS YOU JUST MADE,
SUGGESTING THAT THE GOVERNMENT HAS THE OBLIGATION TO PROVE WHEN
MR. MILLINGTON JOINED THE CONSPIRACY BECAUSE OF WHEN HE GOT OUT
OF JAIL.

ISN'T THERE SOMETHING IN THERE ABOUT THAT?

MS. SOTEFER: YES, YOUR HONOR.

THE COURT: WHERE IS THAT, WHAT PAGE?

 

| MS. SOIEFER: WELL, THE PAGES AREN'T NUMBERED, BUT IT :
|IS LETTERED PARAGRAPH E, ABOUT THE SECOND TO THE LAST PAGE, I

| THINK.

i

THE COURT: THE SECOND TO THE LAST PAGE, I SEE IT.

MS. SOTEFER: THAT WAS WHAT I WAS ATTEMPTING TO

 

ADDRESS, YOUR HONOR. WE BELIEVE THAT WE DO NOT NEED TO PROVE

 

| THE DATE THAT MR. MILLINGTON JOINED THE CONSPIRACY, BUT SIMPLY

\ i
| THAT THE CRIMINAL ACTIVITY TOOK PLACE WITHIN TWO YEARS FROM HIS |
| |

 

|| RELEASE.
MR. CONTE: WE WILL SUBMIT ON THAT.

THE COURT: WHAT DID YOU JUST SAY? DON'T HAVE TO
PROVE WHAT?

MS. SOITEFER: WE DO NOT HAVE TO PROVE WHEN MR.
64 |

MILLINGTON JOINED THE CONSPIRACY.

| THE COURT: ONLY?
MS. SOIEFER: THAT THERE IS SOME CRIMINAL DURING THE |

|| PERIOD OF TIME WITHIN TWO YEARS OF HIS RELEASE. AND THAT IS
i

WHY I ADDRESS THE DATES GIVEN BY KATHY SELLERS, YOUR HONOR.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

THE COURT: DO YOU WITHDRAW THAT ARGUMENT?

MR. CONTE: YES, YOUR HONOR.

THE COURT: I THOUGHT YOU WOULD.

PARAGRAPH E UNDER THE GUIDELINE COMPUTATION IS

WITHDRAWN IN THE DEFENDANT'S MEMORANDUM BY THE DEFENDANT'S

 

 

| LAWYER.
i

ANYTHING ELSE.
MS. SOIEFER: NO, YOUR HONOR.
|
: THE COURT: THANK YOU VERY MUCH.
MR. CONTE, DO YOU WISH TO RESPOND ANY FURTHER?
MR. CONTE: YOUR HONOR, ADDRESSING PARAGRAPH 13 EVEN

|
|
|

|

| WITH THE GOVERNMENT'S PROPOSED CHANGES OF THE PRE-SENTENCE

“REPORT, IT DOES NOT ALTER THE CLEAR MEANING OF THE LAST

| SENTENCED WHICH IT IMPLIES THAT ALL THE PERSONS LISTED ON PAGE

5 WERE INVOLVED IN THE WHOLESALE DISTRIBUTION OF COCAINE.

THE COURT: ANYTHING ELSE?

MR. CONTE: YES. I CONSULTED WITH MY CLIENT. IT IS

| HIS BELIEF AND MY BELIEF THAT ONLY MS. ZANVILLE TESTIFIED THAT
| ONLY ONCE DID MR. MILLINGTON DELIVER A KILO OF COCAINE TO HER

‘| SOUTHEAST APARTMENT.

 
dgh

nN

10

11.

12

13

14

15

16

17 °

18

19

20

21

22

24

25

YOUR HONOR, WITH RESPECT TO THE OBJECTIONS MS.
|| SOTEFER RAISES VIS-A-VIS MS. RACHELLE EDMOND'S HOSPITALIZATION
1
, THAT I WAS NOT EXPECTING, I WOULD LIKE THE TIME TO CALL DR.

| CHUMPITAZI, MS. RACHELLE EDMOND'S DOCTOR, TO THE STAND SO THAT

‘
Hl

HE COULD BE EXAMINED AS TO THE NATURE OF THE DIFFICULTIES OF

HER PREGNANCY AND HOW MUCH TIME SHE WOULD HAVE BEEN
INCAPACITATED DUE TO THAT PREGNANCY, THAT PROCEDURE THAT THEY
PERFORMED AND ANY RECOVERY AFTERWARDS.

I THINK THAT THAT IS THE ONLY WAY THAT WE CAN

 

OVERCOME THIS IMPASSE THAT WE SEEM TO BE AT ON THAT MATTER.

THE SUITLAND APARTMENT, YOUR HONOR, THE ADDRESS HAS
NEVER BEEN ESTABLISHED. THERE IS NO WAY THAT I CAN ADDRESS AN
ARGUMENT WHEN SOMEBODY SAYS THAT IT IS AN ADDRESS IN SUITLAND.
I HAVE NEVER BEEN PRIVY TO THAT ADDRESS. MY CLIENT DOESN'T

KNOW IT, AND THE GOVERNMENT HAS NEVER PROVIDED THAT INFORMATION

 

TO ME.

. THE MONITORING OF THE STREET OPERATIONS, THE
GOVERNMENT MENTIONS THE NAME DENISE JOHNSON. MS. DENISE

| JOHNSON NEVER SAID ANYTHING CONCERNING MR. MILLINGTON DURING

HER ENTIRE TESTIMONY.

THE TESTIMONY ABOUT PEOPLE SEEING MR. MILLINGTON ON

 

|
|
|
|

THE STRIP. THERE WAS TESTIMONY BY ONE OFFICER THAT MR.
|, MILLINGTON WAS IN 653 ORLEANS PLACE WITH HIS ARMS FOLDED, AND
| tar WAS THE TOTAL EXTENT OF THAT TESTIMONY.

| TWO OTHER POLICE OFFICERS TESTIFIED THAT THEY SAW MR.
I
dgh

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

66

MILLINGTON ON EITHER MORTON OR ORLEANS PLACE. NONE OF THE

THREE OFFICERS EVER TESTIFIED THAT THEY EVER SAW MR. MILLINGTON

DOING ANYTHING ILLEGAL.

 

| I THINK THAT SETS THE PREDICATE TO THIS GUN COUNT,
“THE TWO POINT CONVERSION ON THE GUNS THAT WE HAVE BEEN TALKING
| ABOUT, ALL WE'VE HAD AND ALL MS. SOITEFER CAN PROFFER TO THE
COURT IS THE TESTIMONY OF LIEUTENANT SHAWN MAGUIRE, WHO NEVER
DIVULGED THE SOURCES THAT HE GOT THIS INFORMATION THAT MR.
MILLINGTON WAS CARRYING A GUN AND THEN IN DIRECT CONTRADICTION
OF THAT TESTIMONY TESTIFIES THAT HE STOPPED MR. MILLINGTON ON
NUMEROUS OCCASIONS AND NEVER FOUND A GUN.

I DON'T BELIEVE THE COURT CAN USE THAT TYPE OF AN

ARGUMENT WHERE WE HAVEN'T HAD A CHANCE TO CROSS-EXAMINE THE

 

“EVEN KNOW THE NAMES OF THE PEOPLE WHO WERE TALKING TO
"LIEUTENANT MAGUIRE TO BASE THIS TWO POINT INCREASE WHICH IS AN
“INCREASE THAT COULD RESULT IN A LIFE SENTENCE FOR MY CLIENT,
WHEN WE HAVE NO PROOF OF THAT.

THE SAME THING GOES FOR THE RACHELLE EDMOND TAPE

WHERE SHE SAID THAT SHE WOULDN'T A GUN IN HER HOUSE.

YOUR HONOR, GUNS ARE NOT ILLEGAL IN THE STATE OF

 

|; MARYLAND. YOU CAN WALK INTO ANY STORE WITH A VALID DRIVERS
LICENSE, PROVE THAT YOU ARE A RESIDENCE OF THE STATE OF
| MARYLAND AND PURCHASE A HAND GUN AND EVEN, IF YOU FOLLOW THE

| COMPLEX SET OF REGULATIONS, A MACHINE GUN.

|

1

 

| PEOPLE THAT WHO WERE TALKING WITH LIEUTENANT MAGUIRE. WE DON'T)

I
I
agh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

|

a
i

|

i

5
i
{

|
|
|
|
|
|

 

|
|
1
|

i
t

 

 

t
i
|

|

|
|
|
|

WE DIFFER WITH MS. SOITEFER ON THE INTERPRETATION.

THE COURT: DOES FEDERAL LAW BIND THE STATE OF
MARYLAND WITH RESPECT TO THE SALE OF WEAPONS?

MR. CONTE: CERTAINLY, THE FEDERAL LAW IS BINDING ON
THE STATE OF MARYLAND, YOUR HONOR.

BUT THERE IS NO FEDERAL LAW THAT PROHIBITS THE USE OF
A WEAPON. I THINK MANY TIMES PEOPLE MISINTERPRET D.C. LAW. WE
PEOPLE WHO PRACTICE LAW IN THE DISTRICT OF COLUMBIA SEEM TO GET

THE IDEA THAT HANDGUNS ARE FORBIDDEN WHEN, IN FACT, THEY

CERTAINLY ARE NOT. THAT ANYBODY OUTSIDE THE DISTRICT,

CERTAINLY IN THE NEIGHBORING JURISDICTIONS, IS PERMITTED TO OWN
A HANDGUN. IN FACT, I KNOW OF PEOPLE WHO OWN VALIDLY
REGISTERED MACHINE GUNS ALTHOUGH IT IS A MUCH MORE DIFFICULT
PROCESS.

RACHELLE EDMOND'S COMMENTS THAT SHE DIDN'T EVEN WANT

| THE GUN IN THE HOUSE, THERE IS NO INDICATION FROM THAT

CONVERSATION THAT THAT GUN WAS USED IN A DRUG TRAFFICKING

CRIME.

THE COURT'S INDULGENCE.

AGAIN, MY CLIENT AND I HAVE CONSULTED. WE DON'T

BELIEVE MS. SELLERS EVER SAID THAT SHE GAVE ANY NARCOTICS TO

‘MR. MILLINGTON OR ANY MONEY.

MS. ZANVILLE NEVER TESTIFIED THAT MR. MILLINGTON
MONITORED ANY STREET OPERATIONS. MS. ZANVILLE ONLY TESTIFIED

THAT MR. MILLINGTON, ON THAT ONE OCCASION, DELIVERED A KILO OF
agh

Nw

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

‘COCAINE.

: IN ADDITION, MR. MINOR, WHO WAS THE PERSON CARRYING
THE DRUGS AND WHO MADE DELIVERIES TO THE DRUGS, FROM MY

|| RECOLLECTION OF THE TESTIMONY, NEVER SPOKE ABOUT THE STRIP NOR
DID HE TALK ABOUT MR. MILLINGTON BEING ANYWHERE AN OVERSEER OR
A LIEUTENANT IN THE OPERATIONS OF THE STRIP.

THE COURT: I'M WAITING.

 

MR. CONTE: THAT'S ALL I HAVE AS CONCERNING MS.
| SOIEFER'S CHANGES.
| THE COURT: DOES MR. MILLINGTON HAVE ANYTHING TO SAY
TO THE COURT BEFORE IT IMPOSES SENTENCE.

MR. CONTE: I HAVE A FEW FINAL COMMENTS ON BEHALF OF
MR. MILLINGTON.

YOUR HONOR, I RECALL BEING HERE ON THE DATE MR.

RAYFUL EDMOND WAS SENTENCED, AND THE COURT, SPEAKING AT THAT

 

‘TIME OF LENITY AND MERCY, AND WE ARE HERE TODAY SEEKING LENITY

yy

' AND MERCY FROM THE COURT.
AS THE COURT IS WELL AWARE, THE SENTENCING IS TO

PUNISH AND TO REHABILITATE. THERE IS ABSOLUTELY NO

!
| REHABTED TATION IN THE SENTENCE THAT THE GOVERNMENT SUGGESTS, A
| LIFE SENTENCE.

| A LIFE SENTENCE IS JUST A PURE PUNISHMENT, AND

| PUNISHMENT SHOULD BE IMPOSED IN THIS CASE, BUT THE COURT NEEDS
‘To WEIGH THE PUNISHMENT WITH WHAT IS GOING TO HAPPEN TO THE

REST OF SOCIETY AND TO MR. MILLINGTON WHEN IT IMPOSES SENTENCE.

 
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

\
i
{
i
'

yt
}

i

 

i
{
i
}
i

i
|
|

 

i
i

 

:

69
THERE IS NO REHABILITATION IN A LIFE SENTENCE. IT'S

JUST A SENTENCE WHICH IMPOSES UPON THIS SOCIETY THE CARE AND
FEEDING OF MR. MILLINGTON FOR THE REST OF HIS LIFE. A SENTENCE
OF LIFE IN THIS CASE WILL TELL SOCIETY THAT WE THINK THAT THERE
ARE CERTAIN CLASSES OF PEOPLE WHO ARE BEYOND REHABILITATION,
AND I DON'T BELIEVE, YOUR HONOR, THAT ANY PERSON ALIVE TODAY IS
BEYOND REHABILITATION.

I THINK THAT THE RESOURCES EXIST THAT THE PROPER

AMOUNT OF PUNISHMENT MIXED WITH STUDY, WITH CARE, WITH

EDUCATION AND EVEN RELIGION, YOUR HONOR, CAN REHABILITATE A
PERSON. A SENTENCE OF LIFE WHERE THE TAKING OF A LIFE HASN'T
BEEN INVOLVED, WHERE THERE IS NO EYE-FOR-EYE ARGUMENT TO BE
MADE IS PURE AND SIMPLE PUNISHMENT.

THAT, AS SUCH, IT IS A WORD FROM THIS COURT THAT
THERE ARE NUMEROUS PEOPLE, NOT ONLY MR. MILLINGTON, NOT ONLY
THE PEOPLE ON TRIAL IN THIS CASE ~- I THINK THAT A LIFE
SENTENCE IS GOING TO TELL NUMEROUS PEOPLE IN THIS SOCIETY THAT
WE DON'T THINK YOU HAVE ANY VALUE TO THIS SOCIETY WHATSOEVER,
THAT YOU ARE BEYOND HOPE, THAT YOU ARE BEYOND REHABILITATION.

WHEN WE FINISHED THIS TRIAL ON DECEMBER 6TH, THERE

WAS ON THE T.V. THAT EVENING A STATEMENT BY J.P. STEPHENS, THE

U.S. ATTORNEY FOR THE DISTRICT OF COLUMBIA, WHO SAID "WE'RE

GOING TO SEND A MESSAGE AND THIS CASE HAS SENT A MESSAGE TO
THIS SOCIETY."

WELL, THE COURT IS GOING TO SEND A MESSAGE TO SOCIETY
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

|

| 70

“TODAY, TOO, WHEN IT SENTENCES MY CLIENT, AND, YOUR HONOR, IT IS

}

‘MY BELIEF THAT IF THIS COURT SENTENCES MY CLIENT TO LIFE, IT'S
TELLING NOT ONLY MY CLIENT BUT A LOT OF PEOPLE OUT IN THE CITY
OF WASHINGTON THAT THE UNITED STATES OF AMERICA THROUGH THE
UNITED STATES DISTRICT COURT BELIEVES THAT THEY ARE BEYOND

REHABILITATION, THAT THEY CANNOT BE HELPED, THAT THEIR SOULS

ARE CONSIGNED TO SPEND THE REST OF THEIR LIVES IN JAIL. AND I

 

|NEED THE COURT TO NOTE THAT WHEN MR. MILLINGTON AND MR. EDMOND
AND THE 22 OTHERS OR HOWEVER MANY THERE WERE, WERE TAKEN OFF
THE STREETS OF WASHINGTON --

THE COURT: 30 SOMETHING.

MR. CONTE: -- THERE WAS NO VOID IN THE AMOUNT OF

COCAINE IN THE STREETS OF WASHINGTON. THAT VOID WAS FILLED BY

OTHER PEOPLE. AND THOSE PEOPLE ARE STILL OUT THERE, AND IF THE

 

,; COURTS SENTENCES MY CLIENT TO LIFE, I THINK THAT THE COURT IS

i
i

|TELLING THOSE PEOPLE "YOU ARE BEYOND REDEMPTION."
|
| THAT'S THE MESSAGE I THINK THE COURT NEEDS TO
(CONSIDER. MR. STEPHENS HAD A GOOD MESSAGE, AND WHEN MR.
 soesHeNs MADE THOSE STATEMENTS TO THE PRESS, HE MADE A GOOD
' poINT.

BUT WHAT IS THE PURPOSE OF THIS COURT IN TODAY'S

HEARING IN THE SENTENCING FOR MY CLIENT? IS IT TO REWARD THE

 

UNITED STATES? IS IT TO PUNISH? IS IT TO TELL SOCIETY THAT WE

‘| ARE NOT GOING TO COUNTENANCE THIS KIND OF ACTIVITY?

/|
I SUGGEST, YOUR HONOR, THAT IT IS THE LAST TWO. IT

|
dgh

10

1l

12

13

14

15

16

17

18

19

20,

21

22

23

24

25

IS TO PUNISH, AND IT IS TO TELL THIS SOCIETY THAT WE ARE NOT

|; GOING TO COUNTENANCE THIS TYPE OF ACTIVITY. BUT TO TELL THESE

'
| BEYOND REDEMPTION IS NOT, I BELIEVE, THE PURPOSE OF THIS COURT.
! THE COURT: WHAT MESSAGE WOULD BE SENT TO THOSE
PEOPLE WHO ARE STILL ON THE STREETS, IF THIS HASN'T HAD ANY
IMPACT ON THE SALE OR DISTRIBUTION OF DRUGS IN THE CITY OF
WASHINGTON, WHAT MESSAGE WOULD BE SENT TO THEM IF THIS MAN WERE
SENT TO JAIL FOR A LONG PRISON TERM, IF THEY GOT CAUGHT? WHAT

MESSAGE WOULD BE SENT TO THEM?

 

MR. CONTE: YOUR HONOR, A LONG PERIOD OF

| INCARCERATION MAY BE WARRANTED. AND THE MESSAGE IS --

THE COURT: WHAT WOULD THE MESSAGE BE, SIR?

MR. CONTE: THE MESSAGE IS THAT YOU WILL BE PUNISHED.
| BUT YOU ARE NOT BEYOND REDEMPTION.

|

THE COURT: THANK YOU. ANYTHING ELSE.

| MR. CONTE: YES, YOUR HONOR. A FEW THINGS.

|

| MS. SOITEFER TALKS ABOUT MY CLIENT'S HOUSES, TWO, AND
|
|

HIS CARS, A VOLVO AND A PATHFINDER. YOUR HONOR, SHE CALLS THEM

i
5

THE TRAPPINGS, AND I THINK SHE MEANT BY THAT THE TRAPPINGS OF A
DRUG DEALER.

THE COURT SAW THE VIDEO TAPE. WHAT WE HAD HERE, YOUR
HONOR, WAS A MEDIUM PRICED HOUSE IN THE SUBURBS AND TWO
MODERATELY PRICED CARS AND NOT THE LAVISH LIFE STYLES OF SOME

OF THE CO-DEFENDANTS IN THIS CASE OR MORE OF THE PEOPLE THAT WE

 

 

|| PEOPLE, AND THEY ARE STILL OUT THERE, YOUR HONOR, THAT THEY ARE
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

}
i
i

72

SEE ON THE T.V. SHOWS EVERY NIGHT OF THE WEEK.

|
i
{
i
'
|

, ONLY THING THAT MOST OF US IN THIS SOCIETY ASPIRE TO, A HOUSE

IN THE SUBURBS WHERE THEY CAN CARE FOR CHILDREN, AND MY CLIENT

i
i
1

:

1

 

HAS TWO CHILDREN THAT HE HAS ALWAYS CARED FOR. ONE WAS

ACTUALLY BORN WHILE HE WAS HERE IN TRIAL.

I THINK THE COURT NEEDS TO TAKE ALL OF THOSE FACTORS

|, IN CONSIDERATION IN IMPOSING SENTENCE.

I FINALLY ASK THE COURT, AND HE MAY ASK THE COURT

"HIMSELF. WE BELIEVE THAT HE WILL BE DESIGNATED AS CATEGORY

i
(

| FIVE AND THAT HE COULD EITHER RESIDE EITHER LEWISBURG OR

PETERSBURG IN EITHER OF THE FEDERAL CORRECTIONAL INSTITUTES.
THE BUREAU OF PRISONS WILL AND CAN TAKE INTO ACCOUNT

A RECOMMENDATION LIKE THAT AND STILL APPLY ITS OWN PARAMETERS

AS TO WHERE A PERSON IS INCARCERATE. BECAUSE MR. MILLINGTON

 

‘HAS TWO CHILDREN WHO RESIDE WITH AN AGED AUNT, WE WOULD ASK THE
COURT TO NOTE THAT THE COURT DOES NOT OPPOSE INCARCERATION AT
| EITHER LEWISBURG OR PETERSBURG WHICH ARE WITHIN A DRIVING
DISTANCE OF MR. MILLINGTON'S FAMILY.

|
| THE COURT: THANK YOU.
|
I

MR. MILLINGTON, DO YOU HAVE ANYTHING YOU WANT TO SAY

' TO THE COURT BEFORE THE COURT IMPOSES SENTENCE?

DEFENDANT MILLINGTON: I WOULD JUST LIKE TO
APOLOGIZE.

THE COURT: PARDON ME. MOVE INTO THE MICROPHONE,

MY CLIENT'S HOUSE WAS JUST A MIDDLE CLASS HOUSE. THE |
agh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

:
i

 

|

i
:

|
|
|
|
|
|
i
|

|

 

 

73

PLEASE SIR.

DEFENDANT MILLINGTON: I WOULD JUST LIKE TO APOLOGIZE '

|TO THE COMMUNITY FOR MY PARTICIPATION IN THIS CONSPIRACY.

MS. SOIEFER SAID THAT I DIDN'T HAVE ANY REMORSE, BUT

I HAVE A LOT OF REMORSE FOR MY KIDS, FOR MYSELF AND OTHER

PEOPLE THAT I MIGHT HAVE CAUSED TO DO THINGS FOR ME, AND AT
THIS TIME, I AM HURTING INSIDE.

AND I NEVER CARRIED A GUN. I MIGHT HAVE KNEW OR HAD
KNOWLEDGE ABOUT THINGS, BUT I NEVER CARRIED A GUN ON MY
BELONGING PERSONALLY, YOU KNOW, AND I AM 30 YEARS OLD. I GOT
CAUGHT UP, AND MAYBE ONE DAY I CAN GET BACK OUT IN SOCIETY AND
BE A PRODUCTIVE FATHER FOR MY TWO KIDS IF YOUR HONOR CAN SEE
FIT TO DO THAT FOR ME AND MY KIDS. I WILL TAKE THAT WHATEVER.
BASICALLY THAT IS ALL I HAVE TO SAY.

I FEEL THAT I HAVE A LOT OF REMORSE, THOUGH. I DO
HAVE THAT.

THE COURT: SAY THAT AGAIN. WHAT DO YOU HAVE REMORSE
FOR, SIR?

DEFENDANT MILLINGTON: FOR MY ACTIONS IN WHICH I

PARTICIPATED IN THIS CONSPIRACY AND THINGS THAT I MIGHT HAVE

DID AND CAUSED OTHER PEOPLE TO DO.

THE COURT: SUCH AS?

DEFENDANT MILLINGTON: TRAVELING INTERSTATE TO
TRANSPORT STUFF, AND STUFF LIKE THAT, YOU KNOW. IF I MAY HAVE

CAUSED SOMEBODY TO DO THAT, I FEEL SORRY THAT I MYSELF CAUSED

f
'
}
i
t
t
|
1

|
dgh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

| ANYONE TO DO THAT. JI HAVE A LOT OF REMORSE,
: THE COURT: WHAT ELSE DO YOU HAVE REMORSE FOR?

DEFENDANT MILLINGTON: FOR ANYBODY IN THE NORTHEAST

|| MORTON AND ORLEANS STREET AREA THAT I MIGHT HAVE HURT OR CAUSED
'TO INJURE IN SELLING NARCOTICS. YOU KNOW, KNOWN OR UNBEKNOWN,
YOU KNOW. I JUST HOPE THAT I CAN PUT THIS BEHIND ME AND IN 39
YEARS OR SO I CAN GET BACK OUT AND BECOME A FATHER AGAIN, YOU
KNOW.

THAT'S IT, YOUR HONOR.

 

THE COURT: WHY ARE YOU, IF I MAY ASK, AND I ASK THIS

|| IN ALL SERIOUSNESS THAT I HAVE NOTICED ALL MORNING, FROM TIME

 

.TO TIME, MORE OFTEN THAN NOT, YOU HAVE HAD A SMILE ON YOUR

i: FACE. WHY IS THAT?

| DEFENDANT MILLINGTON: WELL, I AM TRYING TO STAY IN A
| POSITIVE FRAME OF MIND, THOUGH I AM FACING THE WORSE POSSIBLE
TIME OF MY LIFE, RIGHT? AND I THINK THAT IF I COME IN HERE

| ctoomy AND DEPRESS MYSELF EVEN FURTHER, EVEN IF I GET A LIFE

:

| SENTENCE OR WHATEVER SENTENCE I MAY RECEIVE, I STILL HAVE TO

 

| PROVIDE FOR MY KIDS WHILE I AM IN JAIL, AND I STILL HAVE LIFE
IN ME. I HAVE BREATH IN ME, AND I SHOULD BE HAPPY FOR THAT.

| REGARDLESS OF WHAT HAPPENS IN THIS COURTROOM TODAY, I WILL
ALWAYS BE PROUD TO BE ALIVE, YOU KNOW.

SO THAT IS WHY I SMILE. I DON'T SEE A REASON. IT IS

 

{NOT THAT I AM SLIGHTING THE COURT IN ANY WAY, BUT I JUST FEEL

|PROUD, YOU KNOW, TO BE HERE.

!
dgh

10

11!

12

13

14

15

16

L7

18

19

20

22

23

24

25

t

75
|
THE COURT: THE COURT ALSO NOTICED YOU COMMUNICATING

| OR APPEARING TO COMMUNICATE WITH SOMEBODY IN THE AUDIENCE.
| DEFENDANT MILLINGTON: FAMILY MEMBERS.

t

'

THE COURT: IS THAT A FAMILY MEMBER BACK THERE?
DEFENDANT MILLINGTON: YES.

THE COURT: WHAT FAMILY MEMBER, SIR?

DEFENDANT MILLINGTON: WHAT?

THE COURT: WHAT RELATION?

 

DEFENDANT MILLINGTON: WHAT RELATION? OH, FRIEND,

JUST A FRIEND, A CLOSE FRIEND.

THE COURT: FINE. WELL, IT SHOWS YOU THAT YOU STILL
| HAVE PEOPLE WHO LOVE YOU.

DEFENDANT MILLINGTON: OH, YES, I HAVE A LOT OF
PEOPLE. MY AUNT WHO IS TAKING CARE OF MY TWO KIDS FOR ME. SHE -
CORRESPONDS WITH ME, YOU KNOW, AND LET ME KNOW HOW THEY DOING
AND STUFF, YOU KNOW, AND SISTERS AND BROTHERS WHICH I THINK

WOULD HAVE BEEN A STRAIN ON THEM, IF THEY HAD A CAME DOWN HERE,

 

| SO I KIND OF LIKE TOLD EVERYBODY IN MY FAMILY TO STAY AWAY, YOU

 

i KNOW, AND I WOULD LET THEM KNOW THE OUTCOME OR THEY WILL HEAR

“IT, YOU KNOW, BUT MOSTLY I AM A PRIVATE PERSON ANYWAY. I LIKE

TO BE TO MYSELF ANYWAY AND DEAL WITH MY PROBLEMS THE BEST AS I

CAN.

THE COURT: YES. YOU STILL HAVE THESE OTHER CHARGES.

| FIRST DEGREE MURDER WHILE ARMED

 

| DEFENDANT MILLINGTON: I THINK THAT IF I TAKE THEM TO
agh

10

11

12

13

14

15

16

17

18

19

20

2)

22

23

24 |

25

“pRTAL --
[USING AND CARRYING A FIREARM IN CONNECTION WITH A DRUG
TRAFFICKING OFFENSE.

DEFENDANT MILLINGTON: YES. JI HOPE THAT YOU DON'T
HOLD THAT AGAINST ME DURING THIS SENTENCING BECAUSE THEY JUST

CHARGED --

 

THE COURT: I AM NOT GOING TO CONSIDER THOSE NOW.

DEFENDANT MILLINGTON: OKAY. BUT I THINK THAT IF I

t

;GO TO TRIAL --

THE COURT: JI COULD PERHAPS UNDER SOME PEOPLE'S
|

THEORIES, BUT I AM NOT GOING TO CONSIDER THAT TODAY.

 

| DEFENDANT MILLINGTON: YES.
|

| THE COURT: BUT I AM JUST SAYING TO YOU AS A HUMAN

| BEING YOU STILL HAVE GOT TO FACE THAT.

 

| DEFENDANT MILLINGTON: OH, YES. I AM PREPARED TO.

{

AM PREPARED TO FACE THEM. I JUST WANT -- I HAVE TO TAKE ONE
STEP AT A TIME. GET OVER THIS HURDLE.
THE COURT: OF COURSE. OF COURSE. I SAY "OF

COURSE," I UNDERSTAND. TAKE ONE THING AT A TIME.

‘

BUT YOU HAVE GOT ONE OF THE MOST SERIOUS OFFENSES.

' THINK THAT YOU GOT A VERY FAIR TRIAL. YOUR LAWYER FOUGHT THE

‘

» PROSECUTORS AND THE COURT EVERY INCH OF THE WAY. YOU KNOW

DEFENDANT MILLINGTON: RIGHT. I AGREE.

THE COURT: -- CARRYING A PISTOL WITHOUT A LICENSE,

~,

en

1

C
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

:

 

i

 

THE COURT: I THINK IT IS FAIR TO SAY YOU GOT EVERY
BREAK KNOWN TO THE LAW, KNOWN TO HUMAN KIND?

DEFENDANT MILLINGTON: I AGREE WITH THAT, TOO.

THE COURT: THE COURT WAS IMMINENTLY FAIR WITH YOU
AND ALL OTHER DEFENDANTS THROUGHOUT THE TRIAL.

DEFENDANT MILLINGTON: WELL, WITH ME, I FEEL AS
THOUGH --

THE COURT: PARDON?

DEFENDANT MILLINGTON: I SAY, WITH ME, I FEEL AS
THOUGH I CAUGHT, YOU KNOW, BREAKS.

THE COURT: SURE YOU DID.

DEFENDANT MILLINGTON: YES.

THE COURT: AND THE COURT WAS FAIR TO YOU, TOO,
WASN'T IT?

DEFENDANT MILLINGTON: RIGHT. THAT'S WHAT I AM
SAYING. I DON'T HAVE ANY QUARREL WITH THE COURT SYSTEM. NOT
AT ALL.

THE COURT: YOU DON'T HAVE ANY QUARREL WITH THIS

/ COURT EITHER, DO YOU?

DEFENDANT MILLINGTON: OH, NO, NOT AT ALL.
THE COURT: ANYTHING ELSE, SIR?
DEFENDANT MILLINGTON: NO, THAT'S IT, YOUR HONOR.

THE COURT: THE COURT WILL TAKE A THREE MINUTE

: RECESS.

(RECESS. )
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

 

|
{

i
}

 

 

THE COURT: MR. MILLINGTON.
DEFENDANT MILLINGTON: YES, SIR.
THE COURT: I AM GOING TO READ YOU THE PRECISE
LANGUAGE, AND I AM GOING TO ASK THE ASSISTANT UNITED STATES
ATTORNEY TO SHARE WITH YOU HER CHAPTER 3, PART (E) OF THE
UNITED STATES SENTENCING COMMISSION GUIDELINES, IF SHE WOULD BE
KIND ENOUGH TO SHARE IT WITH YOU SO YOU CAN READ ALONG WITH THE
COURT'S READING OF THIS TO YOU.
THANK YOU VERY MUCH, MS. SOTEFER.
YOU SEE IT'S ENTITLED PART (E), ACCEPTANCE OF
RESPONSIBILITY. DO YOU SEE THAT?
DEFENDANT MILLINGTON: YES, SIR.
THE COURT: UNDER 3E1.1 SUBPART A:
"TF THE DEFENDANT CLEARLY DEMONSTRATES A RECOGNITION
AND AFFIRMATIVE ACCEPTANCE OF PERSONAL RESPONSIBILITY FOR
HIS CRIMINAL CONDUCT, REDUCE THE OFFENSE LEVEL BY TWO
LEVELS."
"(B) A DEFENDANT MAY BE GIVEN, UNDER THIS SECTION,
WITHOUT REGARD TO WHETHER HIS CONVICTION IS BASED ON A
GUILTY PLEA OR A FINDING OF GUILT BY THE COURT OR JURY OR
THE PRACTICAL CERTAINTY OF CONVICTION AT TRIAL."
"(C) A DEFENDANT WHO ENTERS A PLEA OF GUILTY IS NOT
ENTITLED TO A SENTENCING REDUCTION UNDER THIS SECTION AS A
MATTER OF RIGHT."

NOW, AS THE COURT UNDERSTOOD AND HEARD YOU TRYING TO
dagh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

SAY THAT YOU WERE SORRY FOR YOUR CONDUCT AND PARTICIPATION IN
THIS CONSPIRACY AND FOR THE HARM THAT YOU, AS A MEMBER OF THIS
CONSPIRACY, DID TO OTHERS AND FOR YOUR CONDUCT IN THE CRIME OF
INTERSTATE TRAVEL IN AID TO RACKETEERING, IS THAT WHAT I
UNDERSTOOD YOU TO SAY?

DEFENDANT MILLINGTON: YES, SIR.

THE COURT: IN OTHER WORDS, YOU ADMIT YOUR GUILT.

DEFENDANT MILLINGTON: YES, SIR.

THE COURT: AS I UNDERSTAND IT, YOU WANT TO THE FULLY
RESPONSIBILITY FOR YOUR ACTIONS AND CONDUCT IN CONNECTION WITH

THIS CASE?

 

DEFENDANT MILLINGTON: YES, SIR.

' THE COURT: DO YOU WANT TO CONSULT WITH YOUR CLIENT

| AND TELL ME WHAT THAT MEANS, MR. CONTE, NOW AS A MATTER OF LAW.
! MR. CONTE: YOUR HONOR, I THINK -~-

: THE COURT: DO YOU WANT TO CONSULT WITH HIM AND TELL
Me WHAT HE MEANS BY THAT?

MR. CONTE: I JUST CONSULTED WITH HIM, YOUR HONOR. I

; POSITION IN THIS CONSPIRACY AND ADMITTING HIS INVOLVEMENT AND

THINK IT IS CLEAR TO THE COURT. HE'S FULLY ADMITTING HIS

 

| owrrrane HIS REMORSE IN THIS CONSPIRACY AND HIS POSITION IN
|
|
| THIS CONSPIRACY AND WHAT HE HAS DONE TO PEOPLE IN THE

CONSPIRACY AND WHAT HE HAS DONE TO PEOPLE WHO HAVE JUST BEEN

| PENALIZED BY THE USE OF THE DRUGS THAT HE SOLD.
|

I DON'T THINK THAT THERE IS ANY ~- I SPOKE WITH HIM

|
|

?
dagh

10

11

12

13

14

15

16

17 4,

18

19

20

21

22

23

24

25

|
LIN THE BACK JUST NOW FOR FIVE MINUTES. I DON'T THINK THAT
|

THERE IS ANYTHING ELSE THAT COULD BE GLEANED FROM THESE

| STATEMENTS TO THE COURT, BOTH JUST NOW AND BEFORE WE TOOK THE

i
| BREAK.
| THE COURT: THE GOVERNMENT CONTENDS THAT HE HAS A
CRIMINAL HISTORY OF 4, IS THAT NOT CORRECT?

MS. SOIEFER: YES, YOUR HONOR.

THE COURT: MAY THE COURT DIRECT THE UNITED STATES

AND THE DEFENSE COUNSEL'S ATTENTION TO PAGE 14 OF THE PRE-

SENTENCE INVESTIGATION REPORT. PARAGRAPHS 42, 43 AND 44.

 

BASED ON HIS PRIOR RECORD AS SET FORTH IN THE PRE-
“SENTENCE INVESTIGATION REPORT, IS THE PROBATION OFFICER NOT
/CORRECT, ARE THEY NOT CORRECT, MS. SOIEFER, IN THOSE |

4

PARAGRAPHS? IT'S ON PAGE 14. |

 

|'WE BELIEVE SO.

i
|
}
‘
'

MS. SOIEFER: (PERUSING DOCUMENTS) YES, YOUR HONOR,
|
1

THE COURT: DO YOU NOT AGREE THAT THEY ARE CORRECT,
MR. CONTE?

MR. CONTE: I BELIEVE THEY ARE, YOUR HONOR.

THE COURT: YOU WOULD?

MR. CONTE: YES, YOUR HONOR.

THE COURT: IN ACCORDANCE WITH THE CONSENT OF THE

 

 

|} DEFENDANT, UNLESS THERE IS ANYTHING ELSE THAT EITHER PARTY
“WANTS TO SAY, THE COURT IS READY TO IMPOSE SENTENCE.
ANYTHING THE UNITED STATES WISHES TO SAY. |

|
| !
:

!
dgh

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

MS. SOIEFER: YES, YOUR HONOR,
THE COURT: I APOLOGIZE. I SHOULD HAVE ASKED YOU

BEFORE. THANK YOU VERY MUCH.

MS. SOIEFER: YOUR HONOR, OUR ASSESSMENT OF THE
COMPUTATION OF THE GUIDELINES DOES NOT CHANGE IN LIGHT OF MR.
MILLINGTON'S STATEMENT.

AND IF THE COURT IS CONSIDERING ASSESSING A TWO-
|| POINT REDUCTION FOR ACCEPTANCE OF RESPONSIBILITY, THE |
|| GOVERNMENT RESPECTFULLY REQUESTS AN OPPORTUNITY TO REBUT THAT
EVIDENCE.

WE BELIEVE THAT THERE IS EVIDENCE CURRENTLY IN THE
POSSESSION OF THE UNITED STATES MARSHALS SERVICE THAT WOULD BE
RELEVANT TO THAT, THE POSSIBILITY OF THE ACCEPTANCE OF
RESPONSIBILITY.

WE HAD NO NOTICE THAT MR. MILLINGTON WAS GOING TO DO
THIS, I THINK, ANYMORE THAN THE COURT DID, BECAUSE HE REFUSED

TO SPEAK TO THE PROBATION OFFICER ABOUT THE OFFENSE. SO I

 

i

|
WOULD RESPECTFULLY ASK THE COURT THAT IF THE COURT IS GOING TO
CONSIDER A DECREASE IN THE COMPUTATION FOR ACCEPTANCE OF

RESPONSIBILITY, THAT THE COURT NOT SENTENCE THE DEFENDANT AT

t
1

 

|
|
“THIS TIME.
|
I WOULD NOT, HOWEVER --

THE COURT: HOW MUCH TIME DO YOU NEED? I AM NOT

 

SAYING THAT I AM GOING TO DO, BUT I WANT TO KNOW HOW MUCH TIME

| YOU WOULD NEED. SHOULD WE ADJOURN UNTIL 2:30?

i
|
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

|
!
i

 

 

 

}
t

i

'HONOR, I AM JUST SAYING

 

Be
MS. SOIEFER: I DON'T KNOW, YOUR HONOR. I WOULD NEED
TO CONSULT. IF I COULD HAVE JUST A MOMENT, I COULD GIVE THE
COURT AN ANSWER IN JUST A MINUTE.
THE COURT: I WILL TELL WHAT THE COURT WILL DO. IT'S

NOW --

MS. SOIEFER: BUT WE ARE NOT REQUESTING THAT, YOUR

THE COURT: I UNDERSTAND. I UNDERSTAND.

YOU ARE ABSOLUTELY CORRECT THAT THE COURT WAS
SOMEWHAT TAKEN ABACK BY THE DEFENDANT'S COMMENTS AND DID NOT
ANTICIPATE IT IN LIGHT OF HIS LAWYER'S COMMENTS AND MEMORANDA
WHICH HE FILED, WHICH WAS NOTHING MORE THAN A CONTINUATION OF
WHAT TOOK PLACE DURING THE TRIAL PRESUMABLY WITH THE ADVICE,
KNOWLEDGE AND CONSENT AND APPROBATION OF THE DEFENDANT.

BUT HIS STATEMENT HERE TODAY, IF BELIEVED, MAY MAKE A
DIFFERENCE. AND THE COURT WANTS TO GIVE YOU AN OPPORTUNITY TO
MAKE AVAILABLE TO THE COURT ANY OTHER INFORMATION THAT YOU
MIGHT HAVE.

WHY DON'T WE DO THIS. PROBABLY IT IS JUST AS WELL

THAT THE COURT CONSIDER THIS MATTER FURTHER. I WILL BE IN

|| RECESS UNTIL 2:30 SO AS TO GIVE YOU THE TIME TO DETERMINE

WHETHER YOU WILL THEN BE ABLE OR LATER THIS WEEK TO PRESENT
WHATEVER EVIDENCE YOU MAY HAVE CONTRARY TO THE DEFENDANT'S
ASSERTIONS HERE TO THIS COURT.

MS. SOITEFER: IF THE COURT JUST GIVES ME A MINUTE, I
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

' YOUR HONOR, THAT EVEN THE ACCEPTANCE OF RESPONSIBILITY IN LIGHT

JUST NEED TO SPEAK WITH THE MARSHAL FOR JUST A MOMENT, AND I

CAN GIVE YOU AN ANSWER RIGHT NOW AS TO HOW LONG IT WOULD TAKE.

THE COURT: I WILL GIVE YOU A MOMENT.

(PAUSE. )

MS. SOTEFPER: I SHOULD BE ABLE TO HAVE THE

» INFORMATION BY LATER THIS AFTERNOON, YOUR HONOR. I WOULD NOTE,

 

'
i

 

|

he
;

 

i

|

 

THE COURT HAS BEFORE IT.

TWO POINTS,

THE COURT: MS.

OF THE CRIMINAL HISTORY OF FOUR WOULD NOT CHANGE THE RANGE THAT

SOIEFER, IF THE COURT REDUCED IT BY

IT WOULD MAKE IT A LEVEL 39.

MS. SOTEFER: YES, YOUR HONOR.

THE COURT: AND WHAT YOU ARE SAYING IS THAT WOULD

BRING THE OPTION OF THE COURT FROM 360 MONTHS TO LIFE, IS THAT

CORRECT, UNDER CRIMINAL HISTORY CATEGORY NUMBER FOUR?

HONOR.

MS. SOITEFER: I AM SAYING IT WOULDN'T CHANGE IT, YOUR

THE COURT'S OPTIONS WOULD BE THE SAME.

THE COURT: THAT'S CORRECT.

MR. CARRINGTON:

IF THE COURT PLEASE, THE GUIDELINE

MANUAL THAT WE USE IS NOT THIS NOVEMBER 1, 1989 BOOK. IT IS

THE PREVIOUS BOOKLET, AND THE COURT MIGHT BE WELL ADVISED TO

LOOK AT

OFFENSE.

THAT BOOK.

THE COURT: EXACTLY, BECAUSE OF THE DATE OF THE

MR. CARRINGTON:

BECAUSE SOME OF THESE GUIDELINE

|
dgh

10

il

12

13

14

15

16

17 |

18

19

20

21

22

23

| RancEs WERE CHANGED TO HIGHER LEVELS, HIGHER RANGES.

|

| THE COURT: YES. WE HAD THAT IN CONNECTION WITH

| anorwer SENTENCE. I DON'T KNOW WHICH ONE OF THE DEFENDANTS IT

WAS.

 

THE COURT WILL BE IN RECESS UNTIL 2:30 SO AS TO HAVE
AN OPPORTUNITY TO LOOK AT PRE-NOVEMBER 1, 1989 GUIDELINE

|

| MANUAL. MS. SOIEFER MAY BE ABSOLUTELY CORRECT, BUT ON THE
OTHER HAND, THERE IS LIBERTY INTEREST INVOLVED THAT ARE
IMPORTANT, AND THERE ARE PUBLIC INTERESTS THAT ARE INVOLVED IN
|
‘TO SENTENCING IN ADDITION TO ACCEPTANCE OF RESPONSIBILITY THAT

‘THE COURT WANTS TO CONSIDER SO I WILL BE IN RECESS UNTIL 2:30

ADVISED FROM MY CLERK I HAVE TWO MATTERS ON VIOLATION OF

|PROBATION AT 2:00.
H THANK YOU VERY MUCH.

i
'

(PROCEEDINGS ADJOURNED AT 2:05 P.M. TO RECONVENE AT 3:00
P.M. THE SAME DAY TUESDAY, FEBRUARY 20, 1990.)
THE CLERK: THE COURT IS AGAIN IN SESSION.

THE COURT: ANYBODY ELSE HAVE ANYTHING TO SAY BEFORE

 

‘|! THE COURT IMPOSES SENTENCES.

MS. SOIEFER: THANK YOU, YOUR HONOR.

FIRST, I UNDERSTAND FROM MR. CARRINGTON INDIRECTLY,
WASN'T ABLE TO GET HOLD OF AN OLD COPY OF THE GUIDELINES, BUT

JUST SO --

 

DETERRENCE AS WELL AS PUNISHMENT AND THE OTHER FACTORS RELEVANT

|UNLESS MY CLERK TELLS ME SOMETHING. MAKE THIS 3:00. I AM JUST ,

|
|
|

I ,
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

THE COURT: THEY ARE THE SAME.

MS. SOIEFER: THEY ARE THE SAME.

THE COURT: I CHECKED.

MS. SOIEFER: SO THE ACCEPTANCE OF RESPONSIBILITY

 

 

WOULD, IN ESSENCE, WOULD MAKE NO DIFFERENCE WITH REGARD TO THE
| RANGE THAT THE COURT HAS BEFORE IT.

I WOULD LIKE, HOWEVER, TO ADDRESS MR. MILLINGTON'S

| REMARKS IN LIGHT OF THE COURT'S QUESTIONS AND IN LIGHT OF THE
CASE LAW THAT HAS TO DO, NOT JUST WITH THE ACCEPTANCE OF

| RESPONSIBILITY BUT WITH THE APPROPRIATE RANGE FOR THE COURT TO
CHOOSE WITHIN ITS DISCRETION,

THE COURT: VERY WELL.

 

|
| MS. SOIEFER: FIRST, YOUR HONOR, I WOULD NOTE THAT
“FOR AN ACCEPTANCE OF RESPONSIBILITY THE GUIDELINES STATE THAT

| THE DEFENDANT MUST CLEARLY DEMONSTRATE THAT HE ACCEPTS THE
RESPONSIBILITY, AND, OF COURSE, THE BURDEN IS ON THE DEFENDANT,
AS IT IS FOR ANY DOWNWARD ADJUSTMENT, TO PROVE BY A
PREPONDERANCE OF THE EVIDENCE THAT HE HAS ACCEPTED TOTALLY AND

FULLY HIS RESPONSIBILITY.

THE COURT HASN'T HEARD THAT IN THIS CASE. THE COURT

 

 

| HASN'T HEARD MR. MILLINGTON TELL YOU WHAT HE HAS DONE. THE
“COURT HASN'T HEARD HIM SAY WITH WHOM HE HAS DONE IT, AND THE
| COURT HASN'T HEARD HIM TELL YOU WHAT PART HE PLAYED IN THE
CONSPIRACY.

THE ONLY THING THAT THE COURT HAS BEFORE IT IS THE
dgh

10

11

12

13

14

15

16 | TO BE VERY FRANK AND CORRECT. DON'T YOU BE BASHFUL ONE INCH

17

18

19

20

21

22

23

 

CO
CN

ARGUMENT OF COUNSEL ARGUING AGAINST THE INCREASED ROLE OR
ADJUSTMENT FOR THE ROLE IN THE CONSPIRACY, SO ONE CAN ONLY
ASSUME BASED ON THE, AT LEAST POSSIBLE, INCONSISTENCY THAT MR.
CONTE'S ARGUMENT ABOUT ROLE IN THE CONSPIRACY WOULD NOT BE

ADOPTED BY MR. MILLINGTON.

 

IF THE COURT FOLLOWS MY ARGUMENT, WHAT I AM SAYING

/ IS, HERE MR. MILLINGTON COMES BEFORE THE COURT AND SAYS, "WELL,

i
1

 

I AM SORRY FOR WHAT I HAVE DONE, YOUR HONOR." ON THE OTHER
HAND, MR. CONTE ARGUED VERY STRENUOUSLY THAT THE ROLE IN THE
CONSPIRACY, THAT MR. MILLINGTON'S ROLE IN THE CONSPIRACY WAS
MINIMUM. AND WE SUBMIT THAT THAT IS CONTRARY THAT THE EVIDENCE °
THAT THE COURT SAW BEFORE IT.

LOOKING AT IT IN THAT RESPECT, WE SUBMIT THAT THE

COURT --

 

THE COURT: WAIT A MINUTE, EXCUSE ME, AND I WANT YOU

| ABOUT CORRECTING ME IF I AM WRONG.

1
i

| MATTER OF FACT, BASED ON THE RECORD BEFORE ME, I AM PREPARED TO

WE ARE NOT TALKING ABOUT ROLE IN THE OFFENSE. AS A

 

FIND AS A FACT THAT THIS YOUNG MAN'S ROLE IN THE OFFENSE WAS A

iMAJOR ONE. THE ONLY ISSUE THAT REMAINS FOR THE COURT TO

‘DECIDE, AS FAR AS I AM CONCERNED, IS WHETHER HE HAS ACCEPTED

MS. SOTEFER: 4(A), I THINK YOUR HONOR.
dgh

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

THE COURT: IS IT CHAPTER 4? WHICH WE READ THIS
| MORNING, AND I APOLOGIZE. I HOPE THAT YOU WERE NOT

‘OFFENDED --
i
f

MS. SOTEFER: NO, YOUR HONOR.

'

|

THE COURT: -- BY ASKING YOU TO SHARE YOUR COPY WITH —

THE DEFENDANT.
IT'S NOT FOUR.
MS. SOITEFER: IT'S THREE, I AM SORRY YOUR HONOR.

THE COURT: 381.1.
MS. SOIEFER: ALL RIGHT.
|

| IS -- THE WORD "CLEARLY" IS RIGHT THERE IN SUBSECTION A. YOU

'
"|

i
'

/ ARE RIGHT ON THAT, AND THERE IS SOME CASE LAW TO THE EFFECT
THAT THERE IS NO OBLIGATION ON THE PART OF THE COURT TO ACCEPT
THAT, PARTICULARLY ABSENT, OR EVEN IN THE CASE OF A PLEA OF

GUILTY.

 

BUT ALL I AM TALKING ABOUT HERE THIS AFTERNOON IS

|
_ WHETHER HE IS ENTITLED TO A TWO-LEVEL REDUCTION FOR ACCEPTANCE

| oF RESPONSIBILITY. EVERYTHING ELSE AS RECOMMENDED BY THE
| proparron OFFICE BE SETTLED AS I WILL TRY TO ARTICULATE NOW
| ano, IN ACCORDANCE WITH THE DEFENDANT'S CONSENT, LATER
MEMORIZED IN WRITING, SO BE MY GUEST AGAIN.

MS. SOIEFER: THANK YOU YOUR HONOR.

FIRST, I THINK THE FIRST THING THAT WE SHOULD ALL BE

AWARE, I KNOW THAT THE COURT IS, IS THAT THE DETERMINATION AS

 

THE COURT: IT IS CORRECT THAT "CLEARLY DEMONSTRATES"
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

TO THE ACCEPTANCE OF RESPONSIBILITY IS, OF COURSE, A FACTUAL
QUESTION. IT DEPENDS IN LARGE PART ON THE COURT'S ASSESSMENT
OF CREDIBILITY. AND UNLESS IT'S CLEARLY ERRONEOUS, IT WILL NOT
BE DISTURBED ON APPEAL. SO I THINK WE ALL RECOGNIZE THAT THAT
IS WHAT WE ARE DEALING WITH.

I HAVE HAD A BRIEF OPPORTUNITY TO READ THE BLURBS,
AND I WILL BE FRANK WITH THE COURT, I HAVE NOT READ THE CASES,
BUT THE BLURBS OF SEVERAL CASES THAT DEAL WITH ACCEPTANCE OF
RESPONSIBILITY.

THE OVERWHELMING NUMBER OF CASES SEEMS TO SAY, IT IS
NOT ENOUGH TO SAY THAT I'M SORRY. WHAT THE GENERAL TENOR HAS
BEEN OF THE CASES THAT I HAVE LOOKED AT REGARDING ACCEPTANCE OF |
RESPONSIBILITY IS THAT THE PERSON MUST NOT JUST SAY I'M SORRY
FOR MY INVOLVEMENT, BUT MUST ADMIT HIS OR HER INVOLVEMENT
ENTIRELY.

THE COURT HAS NOT GOT THAT BEFORE. THE COURT HAS A
SIMPLE "I'M SORRY," WHICH IS GREAT. IT'S A WONDERFUL FIRST
STEP. BUT IT IS NOT ENOUGH FOR AN ACCEPTANCE OF
RESPONSIBILITY.

ALONG THOSE LINES, YOUR HONOR, I WILL REFER TO A

‘NUMBER OF CASES. IN UNITED STATES V. ORTIZ, 878 F.2D 125, 3RD

CIRCUIT 1989. THE DISTRICT COURT FOUND THAT THE DEFENDANT'S

VERSION OF HIS CRIMINAL INVOLVEMENT ATTEMPTED TO MINIMIZE HIS
ROLE. THE COURT FURTHER FOUND THAT HE SIMPLY HADN'T ACCEPTED

THE ROLE THAT THE TANGIBLE, UNQUESTIONED FACTS DEMONSTRATED
dgh

10

ll

12

13

14

15

16

17

18

i9

20

21:

22

23

24

25

|

1

|

:
i

 

89 |
THAT HE HAD HELD. HE WAS NOT GIVEN AN ACCEPTANCE OF
RESPONSIBILITY DESPITE THE FACT THAT HE SAID "I'M SORRY."
IN UNITED STATES V. SMITH, 878 F.2D 383, 6TH CIRCUIT,

1989. THE DEFENDANT'S UNWILLINGNESS TO PROVIDE ANY DETAILS

 

| RELATIVE TO HIS ROLE AND DENYING INVOLVEMENT WITH CO-

|
‘DEFENDANTS AS WELL AS THE PROBATION OFFICER'S CONCLUSION

JUSTIFIED THE REJECTION OF THE ACCEPTANCE OF RESPONSIBILITY,

AND IN THAT CASE, THE COURT HELD THAT THE COURT IS ENTITLED TO

TAKE INTO CONSIDERATION THE OBSERVATIONS AND CONCLUSIONS OF THE

PROBATION OFFICER IN THE DETERMINATION OF ACCEPTANCE OF

 

RESPONSIBILITY.

IN THIS CASE, THE DEFENDANT IS QUOTED SPECIFICALLY

| WITH SAYING, “I KNOW WHAT I HAVE DONE" -- THAT IS IN THE SMITH
| CASE ~~ "T KNOW WHAT I HAVE DONE. I KNOW I HAVE DONE WRONG,
| FOUR HONOR, BUT THIS I WON'T DO AGAIN. I WILL BE IN PRISON.

| THIS IS THE FIRST TIME IN LIFE I HAVE BEEN ARRESTED. I DONE IT

}

“JUST -

JUST BECAUSE OF LACK OF MONEY."

THAT WAS THE EXCUSE THAT WAS GIVEN IN THE SMITH CASE,

i
t

AND THE SUPPOSED ACCEPTANCE OF RESPONSIBILITY. THE REJECTION

OF THAT BY THE DISTRICT COURT WAS UPHELD BY THE CIRCUIT COURT.
IN ADDITION YOUR HONOR, SEVERAL CASES HAVE TALKED

‘ABOUT THE NEED FOR SINCERE CONTRITION AS TO THE TOTALITY OF THE

OFFENSE NOT SIMPLY THE RAMIFICATIONS OF THE DEFENDANT'S

ACTIONS, "I'M SORRY BECAUSE I HAVE TO GO TO JAIL." AND NoT

JUST "I'M SORRY BECAUSE I HAVE HURT MY FRIENDS AND FAMILY AND

 
dgh . 90

1 | EVEN SOCIETY." BUT "I'M SORRY BECAUSE OF WHAT I DID FOR THE
2 | CONTINUING PATTERN."

3 IN THIS CASE, FROM 1985 UNTIL 1989, "I'M SORRY THAT I
4 ||HAD DRUGS DELIVERED TO THE STRIP AT MORTON AND ORLEANS. I'M

5 || SORRY THAT I WORKED WITH MY COMMON LAW BROTHER-IN-LAW'S FAMILY

6 |} TO DISTRIBUTE DRUGS ALL OVER THE DISTRICT OF COLUMBIA. I'M

7 | SORRY THAT I WAS INVOLVED IN THE ACCUMULATION OF ASSETS. I'M

 

8 || SORRY THAT I HAVE NEVER ADMITTED THIS TO ANYBODY, INCLUDING THE

i
| PROBATION OFFICER, BEFORE THIS TIME. I'M SORRY THAT MY COMMON

10 |, LAW WIFE GOT INVOLVED. I'M SORRY THAT THE REST OF MY COMMON

11 || LAW WIFE'S FAMILY WAS INVOLVED. I'M SORRY THAT I WORKED FOR
|

12 | RAYFUL EDMOND."

|
14 | HEARD ANY DETATLS. WHAT THE COURT HAS HEARD ARE THE WORDS OF A ,

13 | THE COURT HASN'T HEARD ANY OF THAT. THE COURT HASN'T
|

15 MAN WHO KNOWS WHAT FOUR PREVIOUS CO-DEFENDANTS HAVE RECEIVED AS
16 “SENTENCES IN THIS CASE. THE WORDS OF A MAN WHO IS FIGHTING,

17 | FIGHTING FOR A LENIENT SENTENCE, AND THE WORDS OF A MAN WHO HAS
18 | NOTHING TO LOSE BY SAYING WHATEVER HE WANTS TO SAY TO THIS

19 | COURT. NOTHING WHATSOEVER TO LOSE.

 

20 IF MR. MILLINGTON STOOD UP HERE AND ADMITTED

j

21 |EVERYTHING ABOUT HIS OWN INVOLVEMENT TO THE COURT, HE WOULD

L

i
it
it

22 ), STILL HAVE NOTHING TO LOSE, AND HE COULD MARCH BACK IN HERE
23 | wexr MONDAY AND TAKE THE STAND TO HELP HIS COMMON LAW WIFE,
24 | RACHELLE EDMOND, WHO STARTS TRIAL ON MONDAY, AND HE WOULD HAVE
|
25 | Lost NOTHING.
agh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

91 |
AND WE SUBMIT, YOUR HONOR, THAT THIS COURT SHOULD
LOOK AT MR. MILLINGTON'S LAST MINUTE, ABBREVIATED STATEMENT IN

THE CONTEXT IN WHICH IT WAS GIVEN. MR. MILLINGTON DID NOT TALK

TO MR. HUNT. HE DID NOT EVER WRITE TO THIS COURT IN ANY WAY,

SHAPE OR FORM. HIS COUNSEL NEVER MENTIONED IN HIS PAPERS THAT
MR. MILLINGTON WISHED TO TAKE RESPONSIBILITY.

TALK ABOUT A LAST DITCH EFFORT, YOUR HONOR. THIS WAS
THE ABSOLUTELY LAST MINUTE THAT MR. MILLINGTON COULD SAY
ANYTHING. ANYTHING WHATSOEVER TO HELP HIMSELF. HE JUST KEPT
FIGHTING IT ALL THE WAY UP TO THE LAST POSSIBLE MINUTE AND THEN |
SAYS THAT THE ABSOLUTE MINIMUM POSSIBLE THING IN ORDER TO COME
BEFORE THE COURT AND ASK FOR LENIENCY.

THIS COURT, AS MENTIONED PREVIOUSLY IN TRIAL, HAS
BEEN A FEDERAL JUDGE FOR 20 YEARS?

THE COURT: ALMOST?

MS. SOTEFER: AND I KNOW THAT THE COURT HAS HEARD
MANY, MANY, MANY PLEAS FOR LENIENCY. AND I KNOW THAT THE COURT
HAS, ON OCCASIONS, LISTENED PARTICULARLY BEFORE THE SENTENCING
GUIDELINES, LISTEN TO THOSE PLEAS FOR LENIENCY AND PERHAPS
GIVEN A DEFENDANT THE CHANCE, PUT A PARTICULAR DEFENDANT ON
PROBATION, GIVEN A PARTICULAR DEFENDANT THE CHANCE AT PAROLE
WHEN PAROLE EXISTED. AND HOW MANY TIMES DID THIS COURT SEE
THAT PERSON COME BACK?

HOW MANY TIMES DID THE COURT HEAR "I'LL NEVER DO IT

AGAIN, JUDGE, I PROMISE, " AND SEE A PERSON WALK BACK INTO THIS
dgh

1 ||} COURTROOM HAVING BEEN CONVICTED OR HAVING BEEN CHARGED OR
2 || HAVING VIOLATED PROBATION OR PAROLE IN ONE WAY OR ANOTHER?
3 I JUST VENTURE A GUESS, YOUR HONOR, THAT IT'S

4 || PROBABLY IN THE HUNDREDS OF TIMES, AND I SUBMIT TO THE COURT

 

 

5 || THAT THE SINCERITY IN THOSE PLEAS ARE THE SAME AS THE SINCERITY |
1
|

6 .THAT THE COURT HEARD BEFORE IT TODAY. A LAST DITCH EFFORT.

2

7 THEY DO NOT SATISFY THE CRITERIA OF THE SENTENCING
8 | GUIDELINES AS INTERPRETED AS VARIOUS CIRCUITS THUS FAR, AND
9 ;} THEY SHOULD NOT SATISFY THIS COURT. WE STAND BY OUR

10 RECOMMENDATION THAT WAS MADE EARLIER. WE NOT BELIEVE THAT MR.
|

11 ||MILLINGTON HAS CARRIED HIS BURDEN THAT HE HAS FULLY, TOTALLY
12 |, AND ENTIRELY ACCEPTED RESPONSIBILITY FOR THE ENTIRE COURSE AND
13 || CONDUCT OF THIS CONSPIRACY, AND WE ASK THE COURT TO SO FIND.

14 || MR. MILLINGTON HAS NEVER EVER ADMITTED ANYTHING ABOUT

15 ||GUNS, AND YET THE COURT HEARD THAT THAT WAS THE CONDUCT OF THE
‘|

16 ||CONSPIRACY. MR. MILLINGTON HAS, THROUGH HIS COUNSEL, ARGUED AS |

 

17 “10 THE AMOUNT OF DRUGS INVOLVED IN THE CONSPIRACY.

18 : MR. MILLINGTON HAS ARGUED WITH REGARD TO HIS OWN ROLE |
19 || IN THE CONSPIRACY, AND WE SUBMIT --

20 THE COURT: ONE OF THE TROUBLES, MS. SOITEFER, THAT A
21 ||} COURT HAS, PARTICULARLY IN THIS CASE, IS NOT KNOWING REALLY,

22 ||AND I KNOW THE PROSECUTION SUFFERS FROM THE SAME HANDICAP, How

23 ||MUCH OF THE NITPICKING AND THE OTHER CONDUCT IS DUE TO THE

 

24 | LAWYER OR THE DEFENDANT. IT IS VERY DIFFICULT TO DISCERN THE
|

25 |DIFFERENCE BETWEEN THE TWO, AND I THINK, LIKE YOURSELF, THE

 
dgh

10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

COURT HAS TRIED VERY HARD TO OVERLOOK AND HAS, IN FACT,
OVERLOOKED THE CONDUCT OF COUNSEL IN MAKING A JUDGMENT ABOUT
EACH OF THESE DEFENDANTS.

I DON'T KNOW HOW MUCH MR. CONTE'S MEMORANDUM IS
ATTRIBUTABLE TO HIS CLIENT, IF ANY.

MS. SOIEFER: BUT DOES THAT CARRY THE PREPONDERANCE

 

OF THE EVIDENCE, YOUR HONOR?

THE COURT: I DIDN'T SUGGEST IT DID.

MS. SOITEFER: WHAT I AM SUGGESTING, YOUR HONOR, IS

| THAT OVERALL MR. CONTE IS RESPONSIBLE FOR CARRYING OUT HIS

CLIENT'S WISHES, AND HAD HIS CLIENT WISHED TO ACCEPT

RESPONSIBILITY, I AM CERTAIN, BEING THE CAPABLE LAWYER THAT HE

|
iIS, THAT MR. CONTE EXPLAINED TO HIM THAT THAT OPTION EXISTED.

| AND IT WASN'T TAKEN. IT IS STILL THE CLIENT'S DECISION.

THE COURT: WELL, IT MIGHT MAKE YOU FEEL BETTER TO

| KNOW THAT THE COURT REALIZES THAT HE'S NOT LEGALLY ENTITLED TO

A TWO-LEVEL REDUCTION IN THE OFFENSE LEVEL BY VIRTUE OF HIS

ADMISSIONS AND STATEMENTS TO THE COURT THIS MORNING. HE IS NOT

ENTITLED TO THAT AS A MATTER OF LEGAL RIGHT. THAT'S A MATTER

 

IN THE SOUND DISCRETION OF THE COURT.

MS. SOITEFER: ABSOLUTELY.
7 THE COURT: AND THE CASES THAT HAVE BEEN CONSTRUED
CHAPTER 3 OF THE GUIDELINES, PART (E), ENTITLED "ACCEPTANCE AND |

RESPONSIBILITY," SUPPORT THAT CONCLUSION THAT I HAVE JUST

|
|| ARTICULATED.
|
|
dgh

10

11

12

13

14

15

16

17

18

19

20

I
1
1

 

t

i

 

i
i
|

 

i
il

MS. SOIEFER: ABSOLUTELY, YOUR HONOR. BUT WHAT I AM

|
| SUGGESTING IS THAT WHERE A DEFENDANT CONTINUES TO MAINTAIN OR

I
[ i

SUGGESTS THAT HE IS NOT RESPONSIBLE FOR THE MOST SERIOUS

|| CONDUCT IN WHICH HE WAS INVOLVED, THAT WHERE A DEFENDANT DOES

NOT NAME HIS CO-CONSPIRATORS, WHERE HE DOES NOT TELL THE COURT
HIS ROLE IN THE CONSPIRACY, WHAT HE SPECIFICALLY DID INSTEAD OF
SORT OF GENERAL TERMS THAT WE HAVE HEARD HERE THIS MORNING, |
THAT THAT DOES NOT QUALIFY AS A PREPONDERANCE OF THE EVIDENCE |
TO SHOW THE COURT THAT HE HAS TRULY ACCEPTED RESPONSIBILITY.
| IT'S A START, BUT IT IS NOT A TRUE ACCEPTANCE OF
RESPONSIBILITY IN THE SENSE THAT THIS COURT SHOULD SEE BEFORE
GRANTING THAT DOWNWARD ADJUSTMENT.

THE COURT: ARE YOU SUGGESTING, AND I AM NOT OFFENDED
IF YOU ARE, THAT IT WOULD BE AN ABUSE OF DISCRETION FOR THE
COURT TO ACCEPT WHAT HE SAID THIS MORNING.

MS. SOIEFER: I DON'T THINK I KNOW THE ANSWER TO THAT

 

AS A MATTER OF LAW, YOUR HONOR, BECAUSE WE DON'T HAVE ANY
‘STANDARDS FOR ABUSE OF DISCRETION IN THIS CIRCUIT OR ELSEWHERE
WITH REGARD TO THE ACCEPTANCE OF RESPONSIBILITY, AND THE ONLY

‘GUIDANCE THAT WE HAVE IS THAT IT IS CLEARLY WITHIN THE COURT'S

| DISCRETION, SO I DON'T MEAN TO DODGE THE QUESTION, BUT I

| CERTAIN OF WILL, THAT I DON'T THINK SO, YOUR HONOR. I DON'T
THINK THAT IT WOULD BE AN ABUSE OF DISCRETION.

THE COURT: I DON'T THINK SO EITHER, BUT THAT IS WHY

it ASKED THE QUESTION.

|
adgh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

'
}
:

:
'
:

|
i
i
I

Oo
Gr

MS. SOIEFER: BUT I HAVE NOTHING ON WHICH TO BASE

THAT BECAUSE THERE IS NO LAW THAT TELLS ME WHAT IS OR WHAT IS

NOT AN ABUSE OF DISCRETION.

WHAT I DO THINK IS THAT THE COURT WOULD BE CERTAINLY

BE UPHELD IN REJECTING THE ACCEPTANCE OF RESPONSIBILITY BECAUSE

WE HAVE SEVERAL QUESTIONS.

THE COURT: I DON'T HAVE ANY QUESTION ABOUT THAT AT
ALL, MS. SOTEFER. I THINK THE COURT WOULD BE UPHELD IF I DID
REJECT IT BASED ON THE CASE LAW TO DATE.

MS. SOIEFER: THEN I WON'T GO --

THE COURT: ON THE OTHER HAND, I THINK THE OPPOSITE

WOULD BE TRUE AS WELL. BUT I AM NOT SURE. I WANT YOU TO KNOW

AND I HOPE THE DEFENDANT IS LISTENING. HE HASN'T GOT ME IN HIS >

HIP POCKET BY ANY STRETCH OF THE IMAGINATION. NONE. I WANT TO '

HEAR FROM HIM FURTHER.

MS. SOITEFER: AND ALONG THOSE LINES, YOUR HONOR, IF

THE COURT IS GOING TO HEAR FURTHER, WE WOULD SUGGEST THAT THE

 

DEFENDANT, NUMBER ONE, BE PLACED UNDER OATH, AND NUMBER Two,
THAT HE BE QUESTIONED SPECIFICALLY EITHER BY THE COURT OR ON
THE WITNESS STAND WITH REGARD TO EXACTLY WHAT PORTIONS OF HIS

CONDUCT AS THEY WERE BROUGHT OUT AT TRIAL HE DOES ACCEPT AND

/ ACCEPT RESPONSIBILITY FOR AND WHAT PORTIONS HE DOES NOT.

WITHOUT THAT KIND OF RECORD, I BELIEVE THAT THERE IS
A DEFICIENCY WHICH CANNOT BE REMEDIED AND ON WHICH THE COURT

CANNOT FIND AN ACCEPTANCE OF RESPONSIBILITY. IT IS A SEPARATE

:
{
{
i
QUESTION WHETHER THE COURT HAS BEFORE IT SUFFICIENT FACTUAL
BASIS TO MAKE THAT FINDING, AND WE BELIEVE THAT AS OF THIS

| MOMENT, THE COURT DOES NOT.

| THE COURT: THANK YOU VERY, VERY MUCH. I WANT TO SAY |
THAT YOU HAVE DONE AN ADMIRABLE, BRILLIANT JOB NOT ONLY TODAY, |
BUT THROUGHOUT THE SENTENCING AND HAS YOUR COLLEAGUES, MR.

ANDARY AND MR. TAPP. I AM VERY PROUD OF YOU AND PLEASED THAT
| you HAVE BEEN IN MY COURT, AND I MAY ADD THAT I AM SORRY THAT
YOU ARE LEAVING. IT IS GOING TO BE A GREAT LOSS TO THE UNITED

STATES ATTORNEY, A GREAT LOSS TO THIS COURT BECAUSE WE NEED

GOOD PROSECUTORS LIKE YOURSELF, ROBERT ANDARY, BARRY TAPP, AND

 

j \
} |

{MANY OTHERS WITH WHOM YOU HAVE BEEN ASSOCIATED. |
MS. SOTEFER: THANK YOU, YOUR HONOR.
THE COURT: MR. CONTE. DOES YOUR CLIENT AND YOU WANT

TO SAY ANYTHING MORE? I'M VERY MUCH INTERESTED IN WHAT MS.

SOITEFER SUGGESTED, AND PERHAPS I WOULD LIKE TO HEAR MORE FROM
MR. MILLINGTON, UNLESS YOU HAVE TOLD HIM NOT TO SAY ANYTHING.

MR. CONTE: YOUR HONOR, MAY I JUST ADDRESS A FEW VERY

t

 

BRIEF THINGS, YOUR HONOR.
‘| FIRST OF ALL, THE MEMORANDUM I FILED WAS MY
MEMORANDUM OF WHAT I THINK THE EVIDENCE WAS INDUCED AT TRIAL

AND WAS FILED ON MR. MILLINGTON'S BEHALF BY ME. THAT'S THE

FIRST THING.

 

| AND THE ARGUMENTS OF COUNSEL, I DON'T THINK SHOULD BE

}

CONSTRUED AGAINST THE CLIENT.
dgh

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

1
|

REGARD?

 

i

| STATEMENT

{
|
|
|
|

CORRECT?

 

|) RECESS.

LEADING UP TO

WHAT HE DID --

97

THE COURT: WHAT DID THE COURT JUST SAY IN THAT

MR. CONTE: I UNDERSTAND THAT, YOUR HONOR. I AM

THE COURT: WHAT DID I SAY?

MR. CONTE: - THAT IT WON'T BE HELD AGAINST HIM.
THE COURT: ALL RIGHT.

MR. CONTE: ALL RIGHT. BUT THAT --

THE COURT: WHY DO YOU WASTE MY TIME MAKING A
LIKE THAT?

MR. CONTE: BECAUSE, YOUR HONOR, IT IS A PREDICATE TO

ABOUT WHAT I AM ABOUT TO SAY.

THE COURT: ALL RIGHT.

MR. CONTE: WHICH IS THAT MR. MILLINGTON NEVER

DISCUSSED WITH ME WHAT HE WAS GOING TO SAY TO THIS COURT TODAY.

|
THE COURT: MR. CONTE, YOU TOLD ME YOURSELF FROM THAT |

VERY LECTERN THAT YOU HAD, DURING THE RECESS, A FIVE MINUTE
CONVERSATION WITH YOUR CLIENT WHERE HE WENT OVER WHAT HE WAS

| GOING TO SAY WITH YOU BEFORE HE SAID IT TO ME. ISN'T THAT

MR. CONTE: NO. THAT WAS AFTER THE COURT TOOK THE

BEFORE THE RECESS WHEN MR. MILLINGTON MADE HIS

STATEMENT ~-

THE COURT: I UNDERSTAND. THEN HE CAME BACK AND SAID
agh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

98

SOME FURTHER THINGS, DID HE NOT?
MR. CONTE: YES, HE DID.

THE COURT: ALL RIGHT.

 

MR. CONTE: AND THOSE WERE DISCUSSED WITH ME BUT HIS
“INITIAL ANNOUNCEMENT WAS NOT DISCUSSED WITH ME. WHEN I LEFT
MR. MILLINGTON IN PETERSBURG ON FEBRUARY 2ND, IT WAS MY
[UNDERSTANDING THAT HE WASN'T GOING TO SAY ANYTHING TO THE COURT

THAT DAY.

SYSTEM. HE PROBABLY KNOWS MORE THAN YOU DO ABOUT THESE

GUIDELINES.

 

MR. CONTE: I DOUBT THAT, YOUR HONOR.

THE THIRD THING I WANTED TO SAY IS THAT MS. SOTEFER
BRINGS UP SINCERITY FOR ALL ACTIONS. IT SEEMED TO ME WHAT MR.
MILLINGTON SAID THIS MORNING WAS FAIRLY INCLUSIVELY THAT HE
APOLOGIZED TO THE PEOPLE WHO HE BROUGHT INTO THE CONSPIRACY,
APOLOGIZED ABOUT PEOPLE WHO WERE HURT AS A RESULT OF THE DRUG

SALES. I REMEMBER THAT CLEARLY FROM HIS SPEECH THIS MORNING.

 

THE COURT: I ALSO REMEMBER HE APOLOGIZED FOR HIS

 

‘PARTICIPATION IN THE CRIME OF INTERSTATE TRAVEL IN AID OF

| RACKETEERING.

| MR. CONTE: EXACTLY, YOUR HONOR. BOTH OF THE CHARGES
| cHar HE WAS CONVICTED OF AND APOLOGIES TO THE PEOPLE OF THIS

|

CITY, THE PEOPLE THAT HE HAS HURT FROM DEALING IN DRUGS AND THE

|| PEOPLE THAT HE INTRODUCED TO THIS CONSPIRACY.

I
{

THE COURT: WELL, HE HAS BEEN IN THE CRIMINAL JUSTICE -
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

|

’
ty

 

i
a4
i

!

is
be

'
:
'

|

i
'
1
{

 

 

|
|
|

i

 

 

THE NEXT THING THAT I WOULD LIKE TO ADDRESS TO THE

COURT IS APPARENTLY I HAVE JUST BEEN INFORMED BY MR. MILLINGTON

THAT HE DID, IN FACT, SEND A LETTER TO THE COURT YESTERDAY AND

THE COURT: THE COURT HASN'T RECEIVED IT.

MR. CONTE: -- OBVIOUSLY, YOUR HONOR, SINCE YESTERDAY

WAS A FEDERAL HOLIDAY, I DON'T ANTICIPATE THAT THAT LETTER

WOULD EVEN BE HERE UNTIL TOMORROW.

THE COURT: IT'S NOT HERE.

MR. CONTE: IT WAS MAILED FROM PETERSBURG APPARENTLY

YESTERDAY, MONDAY, THE FEDERAL HOLIDAY.
THAT IS ALL I HAVE TO SAY. I THINK MR.

STATEMENTS --

MILLINGTON'S

THE COURT: MR. MILLINGTON, DO YOU HAVE ANYTHING TO

SAY TO THE COURT? I WILL BE GLAD TO HEAR FROM YOU. YOU HEARD

WHAT MS. SOIEFER JUST SAID, AND YOU HEARD WHAT THE COURT JUST

SAID IN RESPONSE TO HER COMMENTS WHICH WERE NOT FRIVOLOUS.

OBVIOUSLY, AS YOU KNOW, THEY ARE MADE IN ALL

SERIOUSNESS. YOU HAVE A VERY SUBSTANTIAL LIBERTY INTEREST

INVOLVED IN THIS. SHE ASKED FOR CERTAIN THINGS,

AND SHE POINTS

QUT THAT THERE IS NOTHING TO PREVENT YOU FROM COMING IN HERE

SOMETIME AFTER NEXT WEEK AND APPEARING BEFORE THE JURY ON

BEHALF OF YOUR WIFE, DENYING EVERYTHING YOU SAID
TAKE THAT CHANCE.

BUT EVEN THOUGH YOU ARE NOT UNDER OATH,

'
}
I
I
‘
i

IF YOU WANT TO

IF WHAT YOU
dgh

10

il

12)

13

14

15

16

17

18

19

20

21

22

23

24

25

 

1
a

WHAT T DO.

ANYTHING.

 

|
t
i
|

ARRIVED.

 

r
‘|
i

A SUBSEQUENT TRIAL,

100

| SAID TODAY IS INCONSISTENT WITH ANYTHING THAT YOU MIGHT SAY AT

IT WOULD SEEM TO ME THAT THE UNITED STATES

ATTORNEY PROBABLY WOULD PROCEED AGAINST YOU FOR MAKING A FALSE

STATEMENT TO A FEDERAL OFFICIAL, I WOULD THINK. I DON'T KNOW.

MS. SOIEFER, THAT IS UP TO YOU AND YOUR SUCCESSORS.

IF YOU WANT TO WITHDRAW THOSE STATEMENT THAT YOU MADE

THIS MORNING, YOU ARE CERTAINLY AT LIBERTY TO DO THAT. IF YOU

WANT TO AMPLIFY THEM, IT MIGHT MAKE A SUBSTANTIAL DIFFERENCE IN

SPEAK INTO THE MICROPHONE IF YOU WANT TO SAY

DEFENDANT MILLINGTON: I WILL JUST STAND BY WHAT I

THE COURT:

/ SAID EARLIER, AND IF YOU WANT TO ASK ME ANY QUESTIONS, I AM

WILLING TO ANSWER ANY QUESTIONS THAT YOU MIGHT HAVE OF ME.

WELL, I HAVE GOT A LOT OF QUESTIONS, A

WHOLE LOT OF QUESTIONS, SIR. THE MOMENT OF TRUTH HAS FINALLY

YOU HAVE BEEN IN PRISON BEFORE. YOU HAVE BEEN IN THRE

“CRIMINAL JUSTICE SYSTEM BEFORE.

{ 1

PERSON AT

JAIL.

DEFENDANT MILLINGTON: YES, SIR.

THE COURT:

I DON'T CONSIDER YOU AN UNSOPHTISTICATED

ALL. YOU KNOW WHAT IT IS LIKE TO BE IN PRISON, IN

DEFENDANT MILLINGTON: I HAVE BEEN THERE.

THE COURT:

YOU HAVE ASSOCIATED WITH A LOT OF PEOPLE

i

|

|
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 |

LOL

|
|
pe HAVE HAD THAT HAPPEN TO THEM, AND THIS JUDGE HAPPENS TO
|| KNOW. YOU TALK ABOUT THE JUDGE, YOU TALK ABOUT THE

|

}

I

PROSECUTORS, YOUR LAWYER, EVERYTHING ELSE, DON'T YOU?

DEFENDANT MILLINGTON: YES, I EXPAND ON IT.

t

i
1
rt
i
HH
i
i

THE COURT: IT GOES ON EVERY DAY, WHEN YOU ARE
EATING, EVEN WHEN YOU ARE AT WORK, ISN'T THAT RIGHT? THAT'S
WHAT YOU TALK ABOUT, ISN'T IT?
DEFENDANT MILLINGTON: NO. I WOULDN'T SAY THAT.
THE COURT: YOU TALK ABOUT IT A LOT, THOUGH, DON'T

YOU?

 

DEFENDANT MILLINGTON: YES. WELL, I AM SAYING IT IS
| AFFECTING MY LIFE. I HAVE TO TALK ABOUT IT.
: THE COURT: SURE, ABSOLUTELY.
DEFENDANT MILLINGTON: IT IS SOMETHING THAT I WILL
PROBABLY TALK FOR THE NEXT 15 OR 20 YEARS, YOUR HONOR. YOU
KNOW, I CAN'T GET AROUND IT.

THE COURT: WELL, AS I UNDERSTAND IT, YOU ADMIT THAT

,YOU PARTICIPATED IN THIS CONSPIRACY?

 

DEFENDANT MILLINGTON: YES, SIR.
THE COURT: YOU ADMIT THAT THE OTHERS PARTICIPATED
ALONG WITH YOU, IS THAT RIGHT, WHO WERE TRIED WITH YOU?

DEFENDANT MILLINGTON: YES, SIR.

 

 

MS. SOTEFER: YOUR HONOR, I WOULD ASK THAT THE

| DEFENDANT BE PLACED UNDER OATH --

MR. CONTE: WE WOULD OBJECT TO THAT.
dqh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

low

y

e MS. SOTEFER: ~- IN LIGHT OF THESE QUESTIONS, AND I

1
iD

| WOULD ASK THAT THE NAMES BE SPECIFIC AS TO THE CO~CONSPIRATORS
“IN THIS CASE AND ALL OF THE OTHER INDICTED CO-DEFENDANTS IN
| tHTs CASE.

MR. CONTE: IT'S A FISHING EXPEDITION, YOUR HONOR, BY |
THE GOVERNMENT.

MS. SOTEFER: NOT AT ALL, YOUR HONOR. THE COURT MAY
HAVE MISTAKEN WHAT I WAS SAYING WHEN I SAID THAT MR. MILLINGTON
COULD COME IN NOT TO SAY ANYTHING DIFFERENT FROM WHAT HE SAYS
IN THIS COURTROOM, BUT TO SAY EXACTLY WHAT HE SAYS WHEN HE
DENIES THAT HIS WIFE WAS INVOLVED.

THE COURT: YOU DON'T DENY THAT, DO YOU?

DEFENDANT MILLINGTON: YES, I WOULD DENY THAT.

THE COURT: YOU DO.

DEFENDANT MILLINGTON: YES, I WOULD DENY THAT.

 

i THE COURT: YOU DON'T DENY THE OTHERS WHO WERE TRIED

i

| AND CONVICTED WITH YOU WERE INVOLVED, DO YOU?
DEFENDANT MILLINGTON: I WOULDN'T DENY THAT.
THE COURT: YOU WOULD NOT?

; DEFENDANT MILLINGTON: NO.

THE COURT: THEY WERE PROPERLY CONVICTED?

DEFENDANT MILLINGTON: WELL, THE JURY BROUGHT BACK A

VERDICT, AND I WAS SATISFIED WITH IT. I DON'T HAVE ANY QUALMS

ABOUT IT.

THE COURT: YOU DON'T HAVE ANY QUARREL WITH THE ~~

 

|
|
|
|
|
|
dgh

10

ii

12

13

14

15

16

17

18

19

20

103
DEFENDANT MILLINGTON: THE VERDICT.
THE COURT: WAIT JUST A MINUTE.
-- THE VERDICT OF THE JURY AS TO RAYFUL EDMOND, JAMES

ANTONIO JONES, TONY LEWIS, MELVIN BUTLER, EMANUEL SUTTON, KEITH

 

“COOPER, BERNICE HILLMAN-MCCRAW, DAVID MCCRAW, JOHNNIE MONFORD
[oR ARMARETTA PERRY?
: DEFENDANT MILLINGTON: NO, SIR.

MS. SOIEFER: I ASK THAT THE DEFENDANT BE PLACED
UNDER OATH, YOUR HONOR, IF THE COURT PLEASE.

THE COURT: AND YOU ARE FAMILIAR WITH THEIR

ACTIVITIES FROM THE TIME THAT THIS CONSPIRACY BEGAN IN 1985 OR

HAD BEEN GOING ON SINCE 1985 WHEN YOU JOINED IT AFTER YOU GOT

 

‘OUT OF JAIL, UNTIL YOU WERE ARRESTED, ISN'T THAT RIGHT?
DEFENDANT MILLINGTON: RIGHT.
THE COURT: IS THAT CORRECT?
DEFENDANT MILLINGTON: 1985 AND 1986.
THE COURT: YOU WERE AWARE THAT IT STARTED IN 1985,
WEREN'T YOU?
DEFENDANT MILLINGTON: NO, SIR. I WOULDN'T SAY THAT

I WAS AWARE OF IT. I DIDN'T KNOW.

 

! THE COURT: WHEN DID IT START?

 

: DEFENDANT MILLINGTON: I AM SAYING THAT I DIDN'T MEET
;RAYFUL EDMOND UNTIL 1987.

MS. SOTEFER: YOUR HONOR.

THE COURT: JUST A MOMENT, MS. SOIEFER, EXCUSE ME.
dgh

10

11

12

13

14

17

18

19

20

21

22

| 164
| DEPENDANT MILLINGTON: --~ UNTIL OF --

i THE COURT: UNTIL WHAT?

| DEFENDANT MILLINGTON: UNTIL 1987.

THE COURT: THAT'S WHEN YOU JOINED IT OR WHEN YOU

' BECAME AWARE THAT IT STARTED?

| DEFENDANT MILLINGTON: I MET RAYFUL EDMOND IN THAT

YEAR, 1987.

THE COURT: WAS THAT WHEN YOU FIRST MET HIM?

DEFENDANT MILLINGTON: YES.

THE COURT: TELL US WHERE AND UNDER WHAT
CIRCUMSTANCES YOU MET HIM. |
DEFENDANT MILLINGTON: AT A NIGHT CLUB.

MS. SOTEFER: YOUR HONOR, THERE IS NO REQUIREMENT OF

 

VERACITY UNTIL THE COURT PLACES THE DEFENDANT UNDER OATH.

 

DEFENDANT MILLINGTON: AT A NIGHT CLUB, YOUR HONOR.
it THE COURT: PARDON?

DEFENDANT MILLINGTON: AT A NIGHT CLUB.

DEFENDANT MILLINGTON: CHAPTER III, SOMETHING LIKE

THE COURT: WHAT'S THE NAME OF IT?
|
[ar

 

| THE COURT: CHAPTER III?

DEFENDANT MILLINGTON: I THINK IT WAS CHAPTER III.
f THE COURT: WHERE ALONZO MOURNING AND JOHN TURNER |
ll usep TO GO WITH YOU.

y
DEFENDANT MILLINGTON: I DON'T THINK THAT THEY WERE
dagh

10,

11

12

13

14

15

16 |

17

18

19

20

IN TOWN THEN. I AM NOT SURE ABOUT THAT.

DEFENDANT MILLINGTON: YES, I MET HIM.

WHO WERE CONVICTED WITH YOU?

EDMOND AT THE TIME.

TOO, DON'T you?

 

DEFENDANT MILLINGTON: I FOUND OUT.

 

THE COURT: PARDON?

JAIL.

DEFENDANT MILLINGTON: YES, SIR.

 

THE COURT: YOU MEAN AFTER YOU WERE ARRESTED?
|
|

COMING FROM UNTIL YOU GOT ARRESTED?

DEFENDANT MILLINGTON: WHAT DO YOU MEAN? FROM
CALIFORNIA? STUFF LIKE THAT.

THE COURT: YES.

DEFENDANT MILLINGTON: NO, I DIDN'T, YOUR HONOR.

 

THE COURT: WELL, WHAT -~

DEFENDANT MILLINGTON: I DIDN'T KNOW WHO WAS HE
BUYING HIS STUFF FROM. I DIDN'T KNOW THAT.

THE COURT: WHO WAS HE?

a
oS

THE COURT: DO YOU KNOW RAYFUL EDMOND WAS THERE?

THE COURT: WHO ELSE WAS THERE AMONG THESE DEFENDANTS

DEFENDANT MILLINGTON: THAT'S ALL I KNEW WAS RAYFUL

THE COURT: YOU KNEW WHERE THE DRUGS WAS COMING FROM,

DEFENDANT MILLINGTON: JI FOUND OUT WHEN I CAME IN

THE COURT: YOU DIDN'T KNOW WHERE THE DRUGS WERE

|

)
dgh

10

ll

12

13

14

15

16

17

18

20

21

22

23

24

25

106

| DEFENDANT MILLINGTON: RAYFUL.

THE COURT: RAYFUL?

DEFENDANT MILLINGTON: RAYFUL EDMOND, RIGHT. YES.

THE COURT: DID YOU KNOW MELVIN BUTLER BEFORE?

DEFENDANT MILLINGTON: NO, I DIDN'T MEET HIM.

 

THE COURT: YOU KNEW WHO HE WAS THOUGH, DIDN'T YOU?

DEFENDANT MILLINGTON: NO, I MET HIM IN THE BULL PEN

|
DOWNSTAIRS, AS A MATTER OF FACT.
THE COURT: I SEE, BUT YOU KNEW THAT RAYFUL EDMOND
WAS GETTING THE DRUGS FROM CALIFORNIA, DIDN'T YOU?
| DEFENDANT MILLINGTON: NO, I SAID THAT I DIDN'T FIND
|

| OUT THAT UNTIL WHEN I WAS LOCKED UP.

i

THE COURT: YOU KNEW THAT THEY WERE USING GUNS, DON'T

YOU?

DEFENDANT MILLINGTON: I KNEW GUNS WAS AROUND. I

NEVER SEEN HIM USE A GUN.

 

|
| THE COURT: I DIDN'T ASK YOU THAT. YOU KNEW THAT

GUNS WERE BEING USED TO FURTHER THE OBJECTS OF THE CONSPIRACY,
i

DON'T YOU?

DEFENDANT MILLINGTON: I NEVER SAW ANYONE REALLY USE
A GUN. I SAW GUN, BUT I NEVER SAW ANYONE SHOOT ANYONE OR

| ANYTHING LIKE THAT.

|
THE COURT: IN YOUR PRESENCE?

DEFENDANT MILLINGTON: IN MY PRESENCE.

THE COURT: BUT YOU KNEW ABOUT THE GUNS BEING USED.
dgh

10

11

i2

13

14

16

17

18

19

20

21

22

23

24

107
DEFENDANT MILLINGTON: I SEEN GUNS.
i THE COURT: YOU SAW. YOU KNEW ABOUT THE GUNS BEING |

USED, DID YOU OR DIDN'T YOU?

DEFENDANT MILLINGTON: DID I KNOW ABOUT THEM BEING
USED? NO, SIR. NOT DIRECTLY AGAINST ONE, AGAINST ANOTHER :
INDIVIDUAL. I DIDN'T KNOW.

THE COURT: WHAT IS YOUR POSITION THAT THE GUNS WERE
TO BE USED FOR?

DEFENDANT MILLINGTON: SAY, WHEN WE ARE OUT ON THE

STREETS, SO MANY STUFF BE HAPPENING. YOU COULD BE BEEFING WITH

A GUY AT A CLUB OR ANYTHING, YOU BE USING A GUN FOR SEVERAL
DIFFERENT THINGS, NOT ONLY JUST TO PROTECT --
THE COURT: TELL ME WHAT YOU USED THEM FOR?

DEFENDANT MILLINGTON: WHAT I USED THEM FOR?

 

 

THE COURT: WELL, WHAT ANYBODY USED THEM FOR IN THE

7

|
| CONSPIRACY.

DEFENDANT MILLINGTON: BUT I AM SAYING WE -- THEY
| COULD BE USED TO PROTECT AREAS. IF YOU WERE BEEFING WITH

| rworvrpuats OR SOMETHING, TO KEEP A GUY FROM HURTING YOU. FOR
|
|

|

YOUR OWN PROTECTION, ANYTHING. THERE IS NUMEROUS REASONS THAT
iy SEE.

THE COURT: KEEP GOING. WHAT OTHER REASONS?
| DEFENDANT MILLINGTON: THAT'S ABOUT THE HIGH LIGHT,
| your HONOR. I SAID THAT'S THE HIGH LIGHT RIGHT THERE. THEM

TWO MAINLY. |

 
dagh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

24 |

|
i

 

|
|

 

108
THE COURT: GIVE ME THE PARTICULARS.
DEFENDANT MILLINGTON: I DON'T UNDERSTAND YOUR
QUESTION.
THE COURT: WHERE DID YOU TRAVEL? FROM WHERE TO
WHERE?
DEFENDANT MILLINGTON: FROM D.C. TO MARYLAND -~- FROM

MARYLAND TO D.C.

THE COURT: AND WHY DID YOU DO THAT?

DEFENDANT MILLINGTON: WELL, MY FAMILY WHO IS IN D.C.
AND I WAS PARTICIPATING IN THE CONSPIRACY AT ORLEANS AND MORTON
STREET.

THE COURT: WHEN YOU SAY YOU WERE PARTICIPATING IN
THE CONSPIRACY IN ORLEANS AND MORTON PLACE, HOW DID YOU
PARTICIPATE IN THE CONSPIRACY?

DEFENDANT MILLINGTON: PICKING UP MONEY.

THE COURT: AND DOING WHAT WITH IT?

DEFENDANT MILLINGTON: COUNTING IT.

THE COURT: WHERE?

DEFENDANT MILLINGTON: WHAT?

THE COURT: WHERE?

DEFENDANT MILLINGTON: IN MY HOUSE.

THE COURT: WHERE?

DEFENDANT MILLINGTON: 1009 PECONICc.

THE COURT: DID YOU COUNT IT ANY PLACE ELSE?

DEFENDANT MILLINGTON: NO, SIR.
dagh

10

11

12

13

14

15

16

17

18

19

20

21

22

|

f :
| 16%
}

THE COURT: DID YOU EVER BRINGS ANY DRUGS DOWN TO THE
DEFENDANT MILLINGTON: NO, SIR.

THE COURT: ONLY MONEY?

DEFENDANT MILLINGTON: YES, SIR.

 

THE COURT: WHO ELSE COUNTED THE MONEY WITH YOU?
DEFENDANT MILLINGTON: THAT WAS MY POSITION.
i THE COURT: HIGH LEVEL POSITION?
| DEFENDANT MILLINGTON: I WOULDN'T CLASSIFY IT AS A
“HIGH LEVEL POSITION.
i
: THE COURT: WHAT DID YOU DO WITH THE MONEY AFTER YOU
COUNTED IT WITH A MONEY COUNTING MACHINE? IS THAT WHAT IT WAS?

DEFENDANT MILLINGTON: NO, I USE MY HAND.

THE COURT: HOW MUCH DID YOU EVER COUNT AT ANY ONE
TIME?

DEFENDANT MILLINGTON: $30 - $40 THOUSAND, SOMETHING
LIKE THAT.

THE COURT: $30 OR $40 THOUSAND. HOW MUCH WOULD YOU
SAY THAT YOU COUNTED ALL TOGETHER DURING THE COURSE OF YOUR
PARTICIPATION IN THIS CONSPIRACY?

DEFENDANT MILLINGTON: I COULDN'T BEGIN -- I WOULDN'T
KNOW, YOUR HONOR.

THE COURT: YOU DON'T KNOW?

DEFENDANT MILLINGTON: I WOULD ~~ IT'S NOT SOMETHING

I KEPT TABS ON.

 

 
dagh

10

11 |

12

13

14

15

16

17

18

19

20

21

22,

23

24

110

LONG TIME, DIDN'T IT?

DEFENDANT MILLINGTON: I WOULD SAY FROM BOTH. WHEN I
STARTED COUNTING IN NOVEMBER UNTIL ABOUT JUNE.

THE COURT: HOW MUCH A DAY DID YOU COUNT? $40 OR $50
THOUSAND?
DEFENDANT MILLINGTON: NOT A DAY. ABOUT A WEEK.
THE COURT: YOU ONLY DID IT FOR A WEEK.
DEFENDANT MILLINGTON: WHAT DO YOU MEAN?
THE COURT: YOU ONLY COUNTED MONEY FOR A WEEK?
DEFENDANT MILLINGTON: NO, SAID ABOUT A WEEK, I

COUNTED THAT MUCH A WEEK.

 

 

THE COURT: $50,000 A WEEK?
DEFENDANT MILLINGTON: YES, SOMEWHERE AROUND THERE.

|
|
i
I
i THE COURT: HOW MANY WEEKS DID YOU COUNT THAT MUCH
|
|

DEFENDANT MILLINGTON: I'D SAY FROM NOVEMBER UNTIL
ABOUT JUNE.
THE COURT: HOW MUCH WOULD THAT BE?
! DEFENDANT MILLINGTON: I COULDN'T SAY.
| THE COURT: SOMEBODY GIVE ME A ROUGH CALCULATION.
| MR. CONTE: YOUR HONOR, THAT WOULD BE A HALF MILLION
|| DOLLARS IF IT IS ABOUT $50,000 A WEEK.
! THE COURT: ‘THAT'S WHAT I THOUGHT.

DOES THAT SOUND RIGHT TO YOU?

THE COURT: HALF A MILLION DOLLARS? IT WENT ON FOR A |.
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

‘

ft
1
Hl

24 5

vt
vt
4

lil

DEFENDANT MILLINGTON: I STILL -- I DON'T -- I
WOULDN'T KNOW. I AM JUST --

THE COURT: SPEAK INTO THE MIKE. I CAN'T HEAR YOU.

DEFENDANT MILLINGTON: I SAID I WOULDN'T KNOW.

THE COURT: BUT IF THAT IS WHAT THE ARITHMETIC SHOWS,
BASED ON THE PERIOD THAT YOU TOLD US YOU WERE DOING IT --

DEFENDANT MILLINGTON: YES.

THE COURT: -- THAT WOULD BE A HALF MILLION DOLLARS,
WOULDN'T IT?

DEFENDANT MILLINGTON: THAT WOULD BE CORRECT.

THE COURT: AND WHAT DID YOU DO WITH THE MONEY AFTER
YOU COUNTED IT?

DEFENDANT MILLINGTON: I GAVE IT TO RAYFUL.

THE COURT: WHERE DID YOU GIVE IT TO RAYFUL?

‘DEFENDANT MILLINGTON: AT MY HOUSE.

THE COURT: YOUR HOUSE? YOUR WIFE KNEW THAT YOU WERE
COUNTING THAT MONEY, DIDN'T SHE?

DEFENDANT MILLINGTON: NO, SIR, SHE DIDN'T KNOW.

THE COURT: OH, YOU WENT AND HID SOMEPLACE WHEN YOU

‘WERE COUNTING IT.

re

DEFENDANT MILLINGTON: SHE ~~ SOMETIMES SHE WOULD BE
AT WORK, AND I WOULD HIDE IT FROM HER. I WOULD BE IN THE
BASEMENT DOING MY OWN THING.

THE COURT: AGAIN, WOULD YOU MIND STEPPING OVER AND

SPEAKING IN THE MICROPHONE.
dgh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Lie

DEFENDANT MILLINGTON: I SAID THAT I WOULD BE IN THE

BASEMENT DOING MY OWN THING.

THE COURT: ARE YOU SURE YOU ARE TELLING ME THE TRUTH

TODAY?
DEFENDANT MILLINGTON: YES, SIR.
THE COURT: ARE YOU WILLING TO SWEAR TO IT?
DEFENDANT MILLINGTON: YES, SIR.
| THE COURT: ALL RIGHT.
MR. CONTE: YOU HONOR, I JUST DON'T THINK THAT IT IS |
NECESSARY.

THE COURT: PARDON?
MR. CONTE: I WOULD OBJECT TO THAT, YOUR HONOR, BUT
IF IT IS MY CLIENT'S DESIRE --
DEFENDANT MILLINGTON: COULD I CONSULT WITH MY '

COUNSEL?

 

THE COURT: YOU CONSULT WITH YOUR CLIENT. ASK HIM IF
HE WANTS TO TAKE AN OATH. HE TOLD ME IT WAS THE TRUTH. HE
“TOLD ME IT WAS THE TRUTH.

| MR. CONTE: I HAVE NO DOUBT THAT IT IS, YOUR HONOR.
THE COURT: DOES HE WANT TO SWEAR TO IT?

MR. CONTE: FIRST OF ALL, I DON'T SEE THE NECESSITY

 

\OF THE OATH IN THESE PROCEEDINGS.
COURT'S INDULGENCE.
(PAUSE. )

| THE COURT: IS THIS DONE VOLUNTARILY AND FREELY BY
agh

O

10

il

13

14

15

16

17

18

19

20

21

22

23

25

| DEFENDANT MILLINGTON: YES.
JERRY MILLINGTON, DEFENDANT, SWORN
THE COURT: DOES THAT INCLUDE THE TESTIMONY THAT YOU
HAVE GIVEN THE COURT THIS MORNING AND THIS AFTERNOON?
| DEFENDANT MILLINGTON: YES, SIR.
THE COURT: THAT OATH?

DEFENDANT MILLINGTON: YES, SIR.

 

\ THE COURT: EVERYTHING IS TRUE?

DEFENDANT MILLINGTON: YES, YOUR HONOR.

THE COURT: ANYBODY ELSE HAVE ANYTHING TO SAY TO THE
| court BEFORE IT IMPOSES SENTENCES.

| THE COURT HEARS NONE.

MS. SOIEFER: WE OBJECT TO THE PROCEDURE USED, YOUR

 

| HONOR, WITH REGARD TO THE ACCEPTANCE OF RESPONSIBILITY. WE
| BELIEVE THAT THE DEFENDANT HAS TO BE AVAILABLE FOR CROSS-

|
EXAMINATION.

i MR. CONTE: QUITE FRANKLY, I HAVE NEVER HEARD OF
THAT.

THE COURT: THE COURT APOLOGIZES TO YOU, MS. SOIEFER,

IF YOU ARE ARE OFFENDED.

 

MS. SOIEFER: NOT PERSONALLY, YOUR HONOR, NO.

THE COURT: MR. MILLINGTON, IN CONNECTION WITH YOUR

 

|) SENTENCE TODAY, I WANT TO TELL YOU BEFORE I PRONOUNCE I

|| PRONOUNCE SENTENCE. UNDER RULE 35 OF THE FEDERAL RULES OF
 

wdm Pha
1 || CRIMINAL PROCEDURE, SUBSECTION (B):
2 "THE COURT, ON MOTION OF THE GOVERNMENT, MAY, WITHIN |

\

3 | ONE YEAR AFTER THE IMPOSITION OF SENTENCE, LOWER A |
4 | SENTENCE TO REFLECT A DEFENDANT'S SUBSEQUENT SUBSTANTIAL |
5 : ASSISTANCE IN THE INVESTIGATION OR PROSECUTION OF ANOTHER
6 PERSON WHO HAS COMMITTED AN OFFENSE IN ACCORDANCE WITH THE
7 GUIDELINES AND POLICY STATEMENTS OF THE UNITED STATES

SENTENCING COMMISSION PURSUANT TO SECTION 994 OF TITLE 28

 

9 UNITED STATE CODE. THE COURT'S AUTHORITY TO LOWER A

10 SENTENCE UNDER THIS SUBDIVISION INCLUDES THE AUTHORITY TO
11 LOWER SUCH A SENTENCE TO A LEVEL BELOW THAT ESTABLISHED BY
12 STATUTE AS A MINIMUM SENTENCE," |
13 . THIS IS SOMETHING FOR YOU TO THINK ABOUT IN THE |
14 || FUTURE, RIGHT? DO YOU UNDERSTAND?

15 THE DEFENDANT: YES, SIR.
16 | THE COURT: THIS DEFENDANT STANDS BEFORE THE COURT !

17 |, TODAY CONVICTED OF TWO VERY SERIOUS CRIMES, NAMELY, THE CRIME

18 ||OF CONSPIRACY IN VIOLATION OF SECTION 846 OF TITLE 21, KNOWN AS

 

19 || THE CONTROLLED SUBSTANCES ACT AND THE CRIME OF INTERSTATE

20 | TRAVEL IN AID OF RACKETEERING IN VIOLATION OF TITLE 18 UNITED

21 | stares CODE SECTION 1952 (A) (3).

22 | THE COURT HAS CAREFULLY CONSIDERED EACH OF THESE VERY
1

 

23 ,/TECHNICAL ARGUMENTS, SOME OF WHICH ARE NOT SO TECHNICAL, BUT
|

24 | MOST OF THEM ARE SUPER TECHNICAL, MADE BY THE DEFENDANT'S

:

25 parree AND I SAY THAT WITHOUT CRITICISM, BUT THE FACT IS MANY

i
44
wam

nO

Ww

of

10

11

12

13

17

18

19

20

21

22

23

24

|
i
i
I
1

 

t

 

t
:
|
i
:
i

OF THEM HAVE BEEN SUPER TECHNICAL, AND THEY HAVE ALL BEEN
CAREFULLY CONSIDERED AND IN ACCORDANCE WITH THE CONSENT OF

COUNSEL FOR THE DEFENDANT AND THE DEFENDANT THIS MORNING THE

COURT WILL SUBSEQUENTLY TO THIS HOUR PREPARE FINDINGS OF FACT

AND CONCLUSIONS OF LAW RELEVANT TO SENTENCING IN ACCORDANCE

-WITH THE TRIAL TESTIMONY AND THE RECORD IN THIS HEARING.

)
{
'
}
t

THE COURT FINDS THAT THE DEFENDANT HAS, IN FACT,

.ACCEPTED RESPONSIBILITY FOR THIS PARTICULAR OFFENSE OF THE

!
H

|

1
J
i
ye
Hi

 

!
‘
t

|

 

CRIME OF CONSPIRACY AND THE CRIME OF INTERSTATE TRAVEL IN AI

OF RACKETEERING.

D

BY VIRTUE THEREOF, THE COURT WILL REDUCE THE OFFENSE

LEVEL FROM A 41 TO A 39. THE DEFENDANT FALLING IN A CRIMINA

HISTORY CATEGORY OF A 4 THUS STANDS BEFORE THE COURT EXPOSED TO

A SENTENCE OF 360 MONTHS TO LIFE IMPRISONMENT.

BECAUSE OF THE REASONS ALREADY ANNOUNCED THIS
MORNING, NAMELY, THAT THIS DEFENDANT IS RESPONSIBLE FOR THE
CONDUCT OF OTHERS IN THE CONSPIRACY FOR WHICH HE STANDS
CONVICTED UNDER COUNT 2 AND IS RESPONSIBLE FOR THE CONDUCT
ATTRIBUTABLE TO EVERY MEMBER OF THAT CONSPIRACY AND BECAUSE

THAT CONSPIRACY WAS A JOINTLY UNDERTAKEN CRIMINAL ACTIVITY

L

WHICH HE HAD AN OPPORTUNITY TO FIND REASONABLY FORESEEABLE ON

HIS PART INSOFAR AS HIMSELF AND HIS OWN CONDUCT AS WELL AS T

CONDUCT OF OTHERS, HE HAD ADMITTED TO THE COURT THAT HE KNEW

| ABOUT THE GUNS THAT WERE INVOLVED, AND I ASSUME, THEREFORE,

25 | VIEW OF HIS OTHER GENERAL STATEMENTS, THAT HE KNEW ABOUT THE

HE

IN

|
|
|
|
|
|
wam 116

1 |} QUANTITY OF DRUGS THAT WERE INVOLVED, BEING IMPORTED INTO THIS
2 |\|AREA FROM OTHER PARTS OF THE COUNTRY.
3 IF HE COUNTED A HALF A MILLION DOLLARS, HE KNEW THAT

THE QUANTITY OF DRUGS WAS AT LEAST A VERY SUBSTANTIAL AMOUNT,

ye

| IF NOT THAT AMOUNT FOUND BY THE JURY IN CONNECTION WITH COUNT 1

Ol

 

6 || FOR WHICH THE DEFENDANT WAS NOT CONVICTED BUT FOR WHICH HE
7 |,REALLY WAS RESPONSIBLE.

8 | ACCORDINGLY, THE COURT FINDS THAT THIS DEFENDANT'S
9 || ROLE IN THE OFFENSE WAS A SUBSTANTIAL ONE. THE ORGANIZATION
10 || EXISTED IN LARGE MEASURE AND THE SUCCESS OF THE ORGANIZATION
11 |WAS IN LARGE MEASURE SUBSTANTIALLY ATTRIBUTABLE TO THIS

12 | DEFENDANT AND HIS CONDUCT. IT WAS NOT SOMETHING THAT JUST

 

13 '|HAPPENED BY VIRTUE OF A LOW LEVEL PERSON.

I

14 : THE ENTRUSTMENT AND THE FAITH PLACED IN THIS
t

15 | DEPENDANT BY THE LEAD DEFENDANT, RAYFUL EDMOND, III, FOR

 

16 |} APPROXIMATELY HALF A MILLION DOLLARS INDICATES THAT HIS ROLE
17 |, IN THE OFFENSE WAS A SUBSTANTIAL ROLE AS PREVIOUSLY INDICATED.
18 ACCORDINGLY, IT IS THE JUDGMENT OF THE COURT THAT THE |

19 || DEFENDANT SHALL BE SENTENCED TO THE CUSTODY OF THE BUREAU OF

 

20 | PRISONS TO BE IMPRISONED ON COUNT 2 OF THE INDICTMENT FOR WHICH

 

21 | HE STANDS CONVICTED FOR 480 MONTHS, AND 60 MONTHS ON COUNT 13,
22 "EACH SENTENCE TO BE SERVED CONCURRENTLY BY THE COUNT.

23 | UPON RELEASE FROM IMPRISONMENT, THIS DEFENDANT WHO IS
24 “NOW APPROXIMATELY 30 YEARS OF YEAR SHALL BE PLACED ON

|
25 | SUPERVISED RELEASE FOR A TERM OF FIVE YEARS. THIS TERM OF
wdm

10

1i

13

14

15

16

1?

18

19

20

21

23

24

25

| 117
SUPERVISED RELEASE SHALL CONSIST OF FIVE YEARS ON COUNT 2 AND

THREE YEARS ON COUNT 13, ALL SUCH TERMS TO RUN CONCURRENTLY,
J

AGAIN BY THE COUNT.

|

WITHIN 72 HOURS OF THIS DEFENDANT'S RELEASE, HE SHALL |

 

i

|

 

| REPORT IN PERSON TO THE PROBATION OFFICE IN THE DISTRICT WHERE

i ;
UHE IS RELEASED. WHILE ON SUPERVISED RELEASE, HE SHALL NOT |
|, COMMIT A VIOLATION OF ANOTHER FEDERAL, STATE OR LOCAL LAW. HE
SHALL COMPLY WITH ALL STANDARD CONDITIONS OF SUPERVISION AS
ADOPTED BY THE UNITED STATES SENTENCING COMMISSION NOW OR
HEREAFTER.

HE SHALL NOT POSSESS A FIREARM OR DANGEROUS WEAPON
DURING THE PERIOD OF HIS SUPERVISION. THE DEFENDANT SHALL PAY
A SPECIAL ASSESSMENT ON EACH OF THE COUNTS FOR WHICH HE STANDS
CONVICTED FOR A TOTAL OF $100, AND THAT SHALL BE PAID DURING

THE FIRST SIX MONTHS OF HIS SUPERVISED RELEASE UNLESS PAID

 

 

| PRIOR TO THE COMMENCEMENT OF SUPERVISION.

! IN EXAMINING THE DEFENDANT'S RESOURCES, IT APPEARS
| THAT THE COURT IS UNABLE TO IMPOSE A FINE OR REQUIRE THE

| DEFENDANT TO PAY THE COST OF INCARCERATION OR SUPERVISION

| BECAUSE NO ASSETS APPEAR TO BE AVAILABLE FOR SUCH PURPOSE.

i

| AGAIN, THE COURT WISHES TO SAY TO THE UNITED STATES
GOVERNMENT AND THE UNITED STATES ATTORNEY AND THE DEPARTMENT OF
| JUSTICE THAT THEY SHOULD PURSUE ANY AND ALL LEADS THEY HAVE

| WITHIN THEIR DISPOSAL TO TRACK DOWN ANY ASSETS AND TO SEIZE

 

| THEM IN ACCORDANCE WITH LAW IF THEY ARE FOUND TO BE WITHIN THE
wdm

Or

10

11

12

13

14

15

16

17

/
‘|
fs

 

 

i

|
|
|

 

j

|
Wl

!
i
i
I
1

CUSTODY, DOMINION OR CONTROL OF THIS DEFENDANT OR HIS
CONFEDERATES.
MR. MILLINGTON, THE COURT, I HOPE YOU REALIZE, HAS

TREATED YOU WITH AS MUCH KINDNESS AS THE LAW WILL PERMIT AND

iITHAT YOU WILL SERIOUSLY CONSIDER WHAT YOU'VE DONE HERE TODAY AS

A FIRST STEP. WE SAY TO ALCOHOLICS AND DRUGS ADDICTS THAT YOU
GOT TO ADMIT RESPONSIBILITY AS THE FIRST STEP INSTEAD OF DENIAL
ON ORDER TO RECOVER.

I THINK YOU HAVE NOT FORGOTTEN WHAT THE COURT SAID
AFTER THE JURY RETURNED ITS VERDICT AND WHEN THEY WERE EXCUSED
THAT I WOULD CONSIDER ALL OF YOU AS HUMAN BEINGS THEN AND NOW.
I STILL DO, AND YOU KNOW I'VE SPENT A LOT OF TIME TODAY IN

CONSIDERING ALL OF THE ARGUMENTS OF YOUR LAWYER AND EVERY

/STATEMENT YOU HAVE MADE. I JUST HOPE YOU'VE BEEN HONEST. I

BELIEVE YOU HAVE BEEN WITH POSSIBLY ONE EXCEPTION WITH REGARD

|

TO YOUR WIFE, AND MAYBE THAT'S PARTIALLY EXCUSABLE ~-- PARTIALLY

EXCUSABLE ~- OR UNDERSTANDABLE, PUT IT THAT WAY.

BUT GOOD LUCK TO YOU. GOD SPEED. MAYBE THERE TS A
WAY OUT OF THIS A LITTLE MORE FOR YOU. GOOD LUCK.

YOU HAVE A RIGHT TO APPEAL WITHIN TEN DAYS IF YoU
WANT TO DO IT.

THANK YOU. AGAIN A VERY GOOD JOB DONE WELL AND
COMPETENTLY.

(PROCEEDINGS CONCLUDED AT 3:50 P.M.)
wdm

 

 

 

L19

CERTIFICATE OF REPORTER
I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT

FROM THE RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.

‘py “pb & _ ays.
Me em WD fe ) Ll %O

OFFICIAL COURT REPORTER

 
